CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 1 Of 120

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
In re: Case No. 6:19-bk-00511-KSJ
IPS WORLDWIDE, LLC, Chapter 11

Debtor.
/

 

ACLARA TECHNOLOGIES, LLC’S MOTION TO PROHIBIT DEBTOR’S USE OR
TURNOVER OF CASH THAT IS NOT PROPERTY OF THE ESTATE AND REQUEST
FOR TURNOVER OF SAME

Aclara Technologies,' LLC and Aclara Meters LLC f/k/a General Electric Meters
(“Aclara” or “Movant”), by and through its undersigned counsel and pursuant to 11 U.S.C. §§
105(a), 361, and 541, moves the Court for an order1 i) prohibiting the above-captioned debtor,
IPS Worldwide, LLC (“IPS” or “Debtor”) from using Aclara’s cash; ii) requiring the Debtor to
turnover Aclara’s cash to Aclara; and/or iii) adequately protecting Aciara’s interest in its cash.

In support of this motion, Aclara asserts as follows:

JURISDICTION AND VENUE

l. This Court has jurisdiction to consider this motion pursuant to 28 U.S.C. § 157(b)
and 28 U.S.C. § 1334. Consideration of this motion is a core proceeding pursuant to 28 U.S.C. §
157(b)(2)(A) and (0).

2. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

3. This Court has authority to grant the relief requested herein pursuant to sections
105(a), 361, and 541 of the Bankruptcy Code.

BACKGROUND FACTS

4. IPS provided certain freight and audit payment services to Aclara under that

certain Freight Bill Processing Agreement entered into on or about February 29, 2016 (the

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 2 Of 120

“Agreement”). A true and correct copy of the Agreement is attached hereto as Exhibit “A”.l
Pursuant to the Agreement, among other things, the Debtor acted as a third-party auditor of
shipping invoices and acted as a pass-through by utilizing Aclara’s funds to pay third-party
shippers in return for certain fees. The Debtor was not authorized to use the cash paid by Aclara
for any purpose other than paying Aclara’s shippers and the agreed fee amounts to the Debtor.

5. Over the lifetime of the Agreement through on or about December 20, 2019,
Aclara paid to IPS 314,801,895.84 (the “Aclara Payments”) for IPS’ auditing and pass-through
payment services.

6. Gn January 25, 2019, the Debtor filed its Chapter ll Bankruptcy Petition.

7. On February 14, 2019, the Court entered an Order appointing an examiner in this
case.

8. Gn February 22, 2019, the Debtor filed its Amended Schedules A/B and its
Amended Statement of Financial Affairs (“SOFA”) (Doc. No. 152).

9. ln the SOFA, the Debtor identified multiple accounts under “Property the Debtor
Holds or Controls That the Debtor Does Not Own”, which Includes the Bank of America account
ending in 2691 (the “Account”). On the SOFA the reference to that account names Aclara’s
predecessor-in-interest as the owner of the Account.

lO. On March ll, 2019, the Examiner provided Aclara’s counsel with information
regarding Aclara’s account with IPS. According to a spreadsheet provided by the Examiner,
which was stated to have been prepared by the Debtor, over the life of the Agreement, the Debtor
paid out $11,696,625.39 on behalf of Aclara. This leaves approximately $3,105,270.45 of the

Aclara Payments that were not utilized on Aclara’s behalf, despite Alcara’s ownership of those

 

' Prior to the Agreement, the Debtor provided the same services to Aclara’s predecessor-in-interest and based on
communications with the Debtor, the Debtor’s records still sometimes refer to General Electric rather than Aclara.

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 3 Of 120

funds. The Examiner’s spreadsheet is attached hereto as Exhibit “B”.

11. Attached hereto as Exhibit “C” are bank account statements, provided by the
Examiner, reflecting the amounts deposited from Aclara into the Account for the time period of
July 2018 through February 28, 2019 (the “Time Period”). No bank statements for the period of
time from the commencement of the Agreement through June 2018 have been provided that
show any deposits made by or on behalf of Aclara.

12. During the Time Period, $2,890,105.94 can be directly traced as being paid by
Aclara into the Account (the “Traced Amounts”). As of February 28, 2019, the Account had a
balance of $4,209,842.02. Based on the Debtor’s Schedules, the Traced Amounts were held in
escrow on behalf of the Aclara and the Debtor has no interest in the same.2

13. lt is Aclara’s understanding that the accounts that the Debtor has access to have
been frozen by Bank of America and the EXaminer has taken responsibility for same. As of the
date of this Motion, no explanation as to the location of Aclara’s remaining funds has been
provided. The Examiner has, however, identified the commingling of funds in several accounts
in her Report to this Court.

14. At the time of the filing of this Motion, significant administrative costs appear to
be on the horizon, even though the Debtor and the creditors do not dispute that nearly all of the
funds on hand are owned by the creditors. For example, a Creditors’ Committee (“Committee”)
has been appointed The Committee is seeking to hire two firms as counsel and a financial
advisor (Doc. Nos. 187, 188, and 215). A Motion to Appoint a Chapter 11 Trustee has been filed

and the Debtor’s principals admitted at the 341 meeting of creditors that they are no longer

 

2 The Debtor’s acknowledgement of Aclara’s ownership in the Traced Amounts is correct. § among others, In__r§
S.E.L. Madurom 205 B.R. 987, 990-991 (Bankr. S.D. Fla. 1997); Bendr v. Centrust Mortgage Corp., 51 F.3d 1027,
1029-30, (llth Cir. 1995) (quoting Mitsubishi lnt’l Corp. v. Cardinal Textiles Sales, Inc., 14 F.3d 1507 (llth Cir.
1994 (“[a] constructive trust arises where a person who holds title to property is subject to an equitable duty to
convey it to another on the ground that he would be unjustly enriched if he were permitted to retain it.”);

 

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 4 Of 120

running the company. (Doc. No. 209). The Trustee will need to employ counsel and an
accountant or financial advisor. The Examiner has hired an accountant, is seeking to hire
counsel, and is incurring her own administrative fees. (Doc. Nos. 190, 217). Further, the Debtor
is also seeking to hire accountants and special counsel in addition to the counsel it already has on
hand. (Doc. Nos. 201 and 216).

15. All of these professionals presumably will want to be paid from funds held by the
Debtor despite the Debtor’s admitted lack of its own cash, lack of assets, and lack of
reorganization prospects due to the shutdown of most of its operations

RELIEF REQUESTED

16. To be clear, Aclara does not agree to any cash that it has an interest in being
utilized by the Debtor of the bankruptcy estate. Aclara did not agree to be an involuntary lender
to IPS and seeks to use the money paid to and currently held by IPS for its original agreed
purpose - to pay the shippers that have provided Aclara freight services. In order to prevent lPS
from using the money it improperly holds, the Court should require IPS to turnover Aclara’s
cash, or in the alternative, freeze the Account (and any other bank accounts that could include
Aclara’s cash) and require the Debtor to further segregate and account for a_ll of Aclara’s cash
until disputes (if any) regarding the rights to the cash are resolved.

17. Absent assistance from the Court, Aclara’s cash ~ which is not property of the
estate - could disappear and be rendered unrecoverable by virtue of IPS’ significant accounting
issues, its inability to continue operations, and lack of its own funds to continue operations
Accordingly, the Court should enter an order prohibiting any use by IPS of the cash that IPS took

from Aclara pre-petition.

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 5 Of 120

WHEREFORE, Aclara respectfully requests that the Court enter an Order: i)
immediately prohibiting IPS from using Aclara’s cash, including the cash in the Account; ii)
requiring the turnover of Aclara’s cash; iii) the freezing of the Account (and any accounts that
could contain Aclara’s cash); iv) the accounting for and segregation of Aclara’s cash into a

separate interest bearing account; and v) granting such other and further relief as the Court

deems just and proper.

Dated: March 22, 2019.

/s/ James A. Timko, Esa.

JAMES A. TIMKO, ESQ.

Florida Bar No. 88858

jtimko@shutts.com

SHUTTS & BOWEN LLP

300 South Orange Avenue, Suite 1600

Orlando, Florida 32801

Telephone: (407) 423-3200

Facsimile: (407) 425-8316
Al'torneysfor Aclara

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 6 Of 120

CERTIFICATE OF SERVICE
l HEREBY CERTIFY that on March 22, 2019, a true and correct copy of the foregoing

was served on all parties listed below via CM/ECF and/or U.S. Mail.

IPS Worldwide, LLC Scott W. Spradley
265 Clyde Morris Blvd., Ste. 100 Law 0ffices of Scott W. Spradley P.A.
Ormond Beach, FL 32174 P.O. Box 1
Debtor 109 South 5th Street
Flagler Beach, FL 32136
Audrey M. Aleskovsky Counselfor Debtor

Office of the United States Trustee
George C. Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801

And all parties on the attached Parties-in-Interest matrix.
/s/ James A. Timko, Esq.
JAMES A. TIMKO, ESQ.

ORLDOCS 16767687 l

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19

Label Matrix for local noticing
113A-6

Case 6:19-bk-00511-KSJ

Middle District of Florida
Orlando

Fri Mar 22 10:34:34 EDT 2019

Advanced Business Capital
d/b/a Triumph Business

c/o Ullman & Ullman, P.A.
7700 W. Camino Real, Ste 401
Boca Raton, FL 33433-5543

Arconic, Inc.

Arconic Corporate Center

201 Isabella St.

Pittsburgh, PA 15212-5858

Attn: Melanie Smith, Legal Dept.

Bossard Industrial Products
2925 Morton Drive
East Moline, IL 61244-1960

Exfreight Zetz, LLC

c/o Michael A. Kaufman, Esq.

1615 Forum Place, Suite 3A

West Palm Beach, Florida 33401-2316

GlobalTranz Enterprises, Inc.

c/o Jordan D. Maglich, Esq.
Quarles & Brady LLP

101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195

JL French
3101 S. Taylor Drive
Sheboygan, WI 53081-9401

Lawrence M. Kosto, Esq.
Kosto & Rotella, P.A.
PO Box 113

Orlando FL 32802-0113

Resource Logistics Group, Inc.
c/o Kenneth G.M. Mather, Esq.
Gunster, ¥oakley & Stewart, P.A.
401 E. Jackson St, Ste 2500
Tampa, FL 33602-5226

Stanley
1000 Stanley Drive
Concord, NC 28027-7679

IPS Worldwide, LLC
265 Clyde Morris Blvd, Ste 100
Ormond Beach, FL 32174-8137

Alcoa Corporation
201 Isabella St. Ste. 500
Pittsburgh, PA 15212-5858

Atkore International
16100 S Lathrop Avenue
Harvey, IL 60426-6021

Colgate Palmolive Company
c/o Stephanie Lieb

101 E. Kenneday Boulevard
Suite 2700

Tampa, FL 33602-5150

Gibraltar Industries, Inc.
c/o Aaron A. Wernick, Esq.
Furr Cohen, PA

2255 Glades Road, Suite 301E
Boca Raton, FL 33431-7383

Infineon
30805 Santana Street
Hayward, CA 94544-7030

KTM Motorcycles
30100 Technology Drive
Murrieta, CA 92563-2542

Life Technologies
5791 Van Allen way
Carlsbad, CA 92008-7321

Rexnord
4701 W. Greenfield Avenue
Milwaukee, WI 53214-5300

Stanley Black & Decker, Inc.

c/o Colin S. Baker, Esq.
Greenherg Traurig, P.A.

450 South Orange Ave., Suite 650
Orlando, FL 32801-3311

Page 7 of 120

Aclara Meters LLC

c/o James A. Timko, Esq.
Shutts & Bowen LLP

300 S. Orange Ave., #1600
Orlando, FL 32801~3382

Arcelor Mittal
250 W US HIghway 12
Burns Harbor, IN 46304-9727

Bio-Rad Laboratories
1000 Alfred Nobel Drive
Hercules, CA 94547-1898

Elo Touch Solutions

670 N McCarthy Blvd
Ste. 100

Milpitas, CA 95035-5119

Gilbraltar Industries
3556 Lake Shore Road
Buffalo, NY 14219-1485

Integrated Supply Network
2727 Interstate Drive
Lakeland, FL 33805-2304

KTM North America Inc

c/o Justin D Kreindel Esq

wilson Elser Moskowitz Edelman & Dicker
111 N Orange Ave Ste 1200

Orlando FL 32801-2361

NuVasive, Inc.

Bradley Arant Boult Cummings LLP
100 N. Tampa Street, Suite 2200
Tampa, FL 33602»5809

Rexnord Industries, LLC

c/o Jordan D. Maglich, Esq.
Quarles & Brady LLP

101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195

Stanley Black & Decker, Inc.

c/o Greenberg Traurig, P.A.
Danielle S. Kemp, Esq.

101 E. Kennedy Blvd., Suite 1900
Tampa, FL 33602-5148

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 8 Of 120

Stanley Black & Decker, Inc.
c/o Greenberg Traurig, P.A.
Mark D. Bloom, Esq.

333 SE 2nd Avenue

Miami, FL 33131~3238

Suez water Technologies and Solutions
c/o Glenn M. Reisman

12 Old Hollow Road, Ste. B

Trumbull, CT 06611-5523

TE Connectivity Corporation
c/o Samuel M. Koda, Jr., Esq.
2800 Fulling Mill Road
Middletown, PA 17057~3142

Union Pacific Railroad Company
1400 Douglas St. STOP 1580
Omaha NE 68179-0002

XPO Logistics, Inc.

c/o Deborah L. Fletcher, Partner
6000 Fairview Road, Suite 1200
Charlotte, North Carolina 28210-2252

Xerium Technologies, Inc.

c/o Holmes P. warden

williams Mullen

PO Box 1000

Raleigh, NC 27602
hharden@williamsmullen.com 27602-1000

YRC Enterprise Services, Inc.

YRC, Inc. d/b/a YRC Freight

Robert Davis c/o Holland & Knight LLP
200 S. Orange Avenue, Ste 2600
0rlando, Florida 32801-3461

c/o Ullman & Ullman, P.A.
Michael w. Ullman

Jared A. Ullman

7700 w. Camino Real, Suite 401
Boca Raton, FL 33433-5543

Stanley Black & Decker, Inc.

c/o I. william Spivey, II, Esq.
GREENBERG TRAURIG, P.A.

450 South Orange Ave., Suite 650
Orlando, FL 32801~3311

Suez waterTech & Solutions
4636 Somerton Road
Feasterville Trevos, PA 19053-6742

Tranzact Technologies, Inc,
c/o Denise D. Dell~Powell, Esq.
Burr & Forman LLP

200 S. Orange Ave., Suite 800
Orlando, FL 32801-6404

watlow
12001 Lackland Road
Saint Louis, MO 63146-4039

XPO Logistics, Inc.

c/o Leanne McKnight Prendergast
12620 Beach Blvd. Suite 3 #126
Jacksonville, Florida 32246-7130

YRC ENTERPRISE SERVICES, INC.
c/o Gregory R. Farkas

200 Public Square #3000
Cleveland, OH 44114-2381

YRC Freight
10990 Roe Avenue
Overland Park, KS 66211-1213

United States Trustee - ORL +

Office of the United States Trustee
George C Young Federal Building

400 west washington Street, Suite 1100
Orlando, FL 32801-2210

Suez water Technologies
c/o Glenn Reisman, Esq.
Reisman Law Firm LLC

12 Old Hollow Road
Trumbull, CT 06611-5523

TE Connectivity

Attn: Samuel M. Koda, Jr., Esq.
2800 Fulling Mill Road
Middletown, PA 17057-3142

True Value Company, LLC
8600 w. Byn Mawr Ave.
Chicago IL 60631-3505

wayne
3814 Jarrett way
Austin, TX 78728-1298

Xerium Technologies
1401 Capital Blvd
Youngsville, NC 27596

YRC Enterprise Services, Inc.

YRC, Inc. d/b/a YRC Freight

Brian McDowell c/o Holland & Knight LLP
200 S. Orange Avenue, Ste 2600

Orlando, Florida 32801-3461

Zekelman Industries, Inc.
Attn: Angela Miu

227 w. Monroe St. Ste. 2600
Chicago, IL 60606-5082

Scott w Spradley +

Law Offices of Scott w Spradley PA
PO Box 1

109 South 5th Street

Flagler Beach, FL 32136-3604

Note: Entries with a '+' at the end of the
name have an email address on file in CMECF

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19

(d)Arcelor Mittal (d)Bio-Rad Laboratories
250 w US Highway 12 1000 Alfred Nobel Drive
Burns Harbor, IN 46304-9727 Hercules, CA 94547-1898
(d)Elo Touch Solutions (d)Gilbraltar Industries
670 N McCarthy Blvd. 3556 Lake Shore Road
Ste. 100 Buffalo, NY 14219~1485

niipicas, ci 95035-5119

(d)KTM Motorcycles (d)Stanley

30100 Technology Drive 1000 Stanley Drive
Murrieta, CA 92563-2542 Concord, NC 28027-7679
(d)wayne (d)Xerium Technologies
3814 Jarrett way 1401 Capital Blvd
Austin, TX 78728-1298 Youngsville, NC 27596

End of Label Matrix

Mailable recipients 54
Bypassed recipients 12
Total 66

Page 9 of 120

(d)Bossard Industrial Products
2925 Morton Drive
East Moline, IL 61244-1960

(d)Integrated Supply Network
2727 Interstate Drive
Lakeland, FL 33805-2304

(d)Suez waterTech & Solutions
4636 Somerton Road
Feasterville Trevos, PA 19053-6742

(d)YRC Freight
10990 Roe Avenue
Overland Park, KS 66211-1213

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 10 Of 120

  
 

lntegrated Payment Solutic)ns

FREIGHT BILL PROCESSING
SERVICES AGREEMENT

This Agreement is made and effective upon the date of its execution, by and between Integi‘ated Payment Solutions
Worldwide, L.L,C, a Florida corporation (hereinafter referred to as IPS Worldwide) and, Aclara Technologies
L.L.C., a Missouri corporation and all of Alcar_a Technologies L.L.C.’s wholly owned subsidiaries (lierei'nafter
referred to as “Client”).
WI-IEREAS, lPS Worldwide is engaged in the business of performing certain freight audit and payment services:
WHEREAS, Client is engaged iii shipping and receiving freight through various transportation companies and, as a
result, becomes obligated to pay said companies for freight cliarges; and IPS Worldwide is willing and able to
provide services for the audit and payment of said freight charges
NOW7 THEREFORE, in consideration of the mutual promises made herein, and other good and valuable
considerations the mutual exchange and receipt of which each of the parties acknowledges the parties mutually
agree as follows:
SERVICES:

1. IPS Worldwide shall provide to Client the following services:

a. Audit and payment of freight bill / freight invoices Payment to be made on a timely basis after
receipt of funds from Client as set forth in paragraph 5 below,

b. Key/enter freight bill and freight invoice data,
c. Generation and distribution cf accounting and/or logistics reports required by Client;
2. Client shall be responsible for the following:

ar To instruct transportation companies to submit all freight bills and freight invoices to IPS
Worldwide for _processing,

b. To utilize software required to transfer data to and/or from IPS worldwide in an EDI, or other,
format when applicable,

c. For advising IPS Worldwide of change in carrier contract and/or tariffs that influence payment,

 

lPS Worldwide Confidential Sei'vice Agreement

` `ExHiBlT_

 

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 11 Of 120

d. For providing IPS Worldwide with all changes in location, vendor and accounting codes which
will impact payment processing and/or accuracy

3. Fees and charges associated with IPS Worldwide freight audit and payment services that are enumerated in
number one (1) above, are listed below. These fees and charges shall remain in effect for a minimum of
twelve (12) months from the effective date of this contract:

    

          

 

 

 

a. Client agrees to pay a fee for each freight bill or freight invoice processed in U.S. dollar currency
as fol_lows:
.- f - . . ,. z " ` . ¢~F.si§nvicEF.
. -REGION.;¥.= lNVDlCET\'PE ' ` f ’ ~ ` ' '.EE~
North America EDI ~ Smali Parcel S 0.17
EDl - Other (non-small parcel) $ 0.45
Paper v53 0.73
lmag_i_r_i_g - per page $ 0.08

 

 

 

 

 

 

4. IPS Worldwide will send, via email or ftp, to client a Weel<ly Invoice on which freight charges and IPS
Worldwide service fees will be itemized Within twenty-four (24) hours of receipt of the ]PS Weel<ly
Invoice, Client will wire transfer sufficient funds to satisfy the entirety of the IPS Weekly lnvoice amount

5_ IPS Worldwide shall issue payment via EFT or paper check and when applicable, mail payment to carriers
within three (3) business days after receipt of the wired funds from Client.

INDEMNIFICA'I'!ON:

6. Client shall indemnify and hold IPS Worldwide harmless from and against all actions, claims or expenses
of any kind (including court costs and reasonable attorney’s fees) which IPS Worldwide may sustain or
incur as a result of Client’s performance or failure to perform under the terms of this Agreement, other than
those which arise from negligent or willful misconduct or failure to act by IPS Worldwide.

7. IPS Worldwide shall indemnify and hold Client harmless from and against all actions, claims or expenses
of any kind (including court costs and reasonable attorney’s fees) which Client may sustain or incur as a

result of IPS Worldwide’s performance or failure to perform under the terms of this Agreement, other than
those which arise from the negligent or willful misconduct or failure to act by Client.

lNSURANCE:
8. IPS Worldwide shall procure and maintain during the term hereof the following policies of insurance:
a. Commercial General Liability lnsurance, including contractual liability and completed operations
coverage, for bodily injury and tangible property damage with combined single limit coverage of

at least two million dollars ($2,000,000) for each occurrence;

b. Employer’s Liability lnsurance and Workers Compensation Insurance against liability for death of
or inj uiy to an employee of IPS Worldwide in such amounts as are required by applicable laws;

c. Einployee Dishonesty Coverage;

d. Forgery or Alteration Coverage;

 

lPS Worldwide Confidential Service Agreement

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 12 Of 120

e. Computer Fraud Coverage;
f. Wire Transfer Communication Covei'age
TERMINATION:

9. The term of this Agreement shall be for one (l) year from the date that Client has executed this Agreement
and shall remain in full force and effect after such terms from year to year unless canceled upon thirty (30)
days prior written notice by either party to the other. The forgoing notwithstanding IPS Worldwide may
terminate this Agreement immediately upon notice by email to Client if Client does not provide sufficient
funds by weekly wire transfer to meet the financial payment obligations and client may terminate this
agreement immediately upon notice by email to IPS Worldwide if lPS Worldwide breaches this
Agreement

 

 

Client: 61me l-€s 'l§e€@»l¢_aa-Y” IPS Worldwide: Andria Harscher

 

 

Contact Naine Contact Naine
C./ bé€»£‘/ i¢¢°'@¢l§/i A'V'AL s 5;,0» W’l aharscher@ipsww.coin
Email Addrcss Einail Address
TRANSFER/AGREEMENT:
10. No transfer or assignment of this Agreement by either party may be made except by prior written consent
of the other party.
INFORMATION:

]_ l. All programs developed by IPS Worldwide relative to this Agreement, together with any magnetic, or other
data storage media relative to the operation of this Agreement, except for Client’s history data are and shall
remain the property of IPS Worldwide, subject to the confidentiality obligations listed in item twelve (12)
below.

CONFIDENTIALITY:

12. IPS Worldwide agrees not to disclose the Client’s financial statements or any other information regarding
the Client which is marked confidential and which IPS Worldwide received from the Client pursuant to this
Agreement, to any person or entity not otherwise employed, engaged or affiliated with IPS Worldwide,
unless or until such information is no longer confidential through no fault of IPS Worldwide. IPS
Worldwide will take such actions as are reasonably necessary to prevent employees, agents and affiliates of
IPS Worldwide from improperly disclosing such confidential information to third parties without the
Client’s prior express consent.

SITE AUDIT:

13. Client shall have the right to perform an on~site audit of IPS Worldwide pi'actices, procedures, systems and
facilities pertinent to this Agreement This audit may be done at any time by the Client.

14. IPS Worldwide shall at all times keep accurate and complete books and records with regard to receipt,
delivery and other handling of freight bills, invoices and other records Client or its authorized
representatives shall have the right, at its own cost and expense, to inspect and audit the books and records

 

IPS Worldwide Confidcntial Sei'vice Agreement

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 13 Of 120

of IPS Worldwide relating to this Agreement at any reasonable time or times during normal business hours
after giving IPS Worldwide twenty»four (24) hours advance written notice IPS Worldwide shall maintain
all such books and records for a period of three (3) years following termination of this Agreement

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the date set forth below:
kai/aaa wmata pgc owe

 

 

 

 

 

 

 

chem J\<ii/;¢qw aziz/alva epaa-cg i,i.g, IPS Worldwide

Signature: M/»§;! I»/»”?>}(L'-/- Signature: r`"`"i--:-`}";h»/¢.15&4~%-#/_a'~./“
Name; all/mv Lz§g id \"i§e€.¢,i,/,e€'w Name: Ar\dria Harscher

Title: \/». i>» ll\/('F'é~ § i>%_\ZT/C_S)U;\)§Title: V.P. Client Services / Operations
Daie: ’Z»Vz.¢t l r(,, Date; February 17, 2016

 

 

 

 

-I.P`S \Vol'ld\\fiile Confidential Service Agreement

 

CaSe 6219-bl<-00511-KSJ DOC 237

Filed 03/22/19

Page 14 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corp Sub Bank SCAC Oftice Name Payment# Amount Currency ' Date Type
52 0 1 BNLS 1 BNSF LOGlSTlCS/ LLC 1673988 0 USD 2017-01-12 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1673989 917.25 USD 2017-01-13 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1673990 973.75 USD 2017-01-12 C
52 0 l FDE 1 FEDERAL EXPRESS 1673991 67.45 USD 2017-01'12 C
52 0 1 FDE 800 FEDERAL EXPRESS 1673992 1454.11 USD 2017-01-12 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1673993 49477 USD 2017-01-12 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1673994 72.24 USD 2017-01-12 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1673995 0 USD 0001~01-01 A
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1673996 3493.25 USD 2017-01-13 A
52 0 1 RDWY 1 VRC 1673997 6635.38 USD 2017-01-12 C
52 0 1 UPSF 31 UPS SUPPLV CHA|N SOLUT|ON$, |NC. 1673998 10672.97 USD 2017-01~12 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1673999 2249.43 USD 2017-01-12 C
52 0 1 7LXF 1 LlON EXHlBlTION FRElGHTlNC 1674000 221,78 USD 2017»01-13 A
52 0 1 BAQP 1 A&|V| QUAL|T¥ TRANSPORT|NC. 1674001 365 USD 2017<01~12 C
52 0 1 9CWC 1 XPO LOGIST|CS / CON-WAY FRElGHT |NC. 1674002 501.9 USD 2017-01-12 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1674003 255.07 USD 2017-01-13 A
52 0 1 BNLS 1 BNSF LOG|ST]CS, LLC 1675259 18465.5 USD 2017-01-20 C
52 0 1 DHLX 1 DHLWORLDWlDE EXPRESS 1675260 398.52 USD 2017-01~18 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1675261 1434.15 USD 2017-01-20 C
52 0 1 FDE 1 FEDERAL EXPRESS 1675262 72.22 USD 2017-01-20 C
52 0 1 FDE 800 FEDERAL EXPRESS 1675263 11734.97 USD 2017-01-20 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1675264 71`52 USD 2017-01-20 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1675265 303.27 USD 2017-01-20 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|OR|TV 1675266 635.44 USD 2017-01‘20 C
52 0 1 HMES 1 USF HOLLAND |NC. 1675267 138.77 USD 2017-01-20 C
52 0 1 RDTC 1 YRC-T||V|E CR|T|CAL SERV|CES 1675268 760.81 USD 2017-01-20 C
52 0 1 RDWV 1 YRC 1675259 15184.64 USD 2017-01‘20 C
52 0 1 TQYL 1 TOTAL QUALlTY LOGlSTlCS, lNC. 1675270 4425 USD 2017~01-20 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 1675271 7606.63 USD 2017-01-20 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1675272 529.09 USD 2017-01-20 C
52 0 l 7LXF 1 L|ON EXH|BlTlON FRElGHTlNC 1675273 12379 USD 2017-01»18 A
52 0 1 9CWC 1 XPO LOG|STICS / CON-WAV FRElGHT lNC. 1675274 3345.73 USD 2017-01-20 C
52 0 1 SGDW 5 GEOD|S USA, |NC. 1675275 19621.4 USD 2017-01-20 C
52 0 l 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1675276 581.75 USD 2017-01-18 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1676730 4850 USD 2017-01~24 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1676731 622.91 USD 2017-02»02 A
52 0 1 FDE 1 FEDERAL EXPRESS 1676732 10 USD 2017-01-24 C
52 0 1 FDE 800 FEDERAL EXPRESS 1676733 21793.47 USD 2017-01-24 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1676734 560.1 USD 2017-01'24 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1676735 724.26 USD 2017-01-24 C
52 0 1 F)(FE 2 FEDEX FRElGHT PRIOR|TV 1676736 1001.87 USD 2017-01~24 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOl\/|V 1676737 459.62 USD 2017-01-24 C
52 0 1 HMES 1 USF HOLLAND |NC. 1676738 365.72 USD 2017-01-24 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1676739 37273.87 USD 2017-02-16 A
52 0 1 ODFL 1 OLD DOMlNlON FRElGHT L|NE, |NC. 1676740 152.17 USD 2017-01_24 C
52 0 1 PYLE 1 A. DUlE PYLE, |NC. 1676741 2345.28 USD 2017-02~06 A
52 0 1 RDTC 1 YRC-Tll\/|E CR|T|CAL SERV|CES 1676742 1087.21 USD 2017-01-24 C
52 0 1 RDWV 1 YRC 1676743 14583 USD 2017-01-24 C
52 0 1 TQYL 1 TOTAL QUAL|TY LOG|ST|CS, lNC. 1676744 0 USD 2017-01-24 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTIONS, |NCv 1676745 16500.16 USD 2017-01-24 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1676746 0 USD 2017-01~24 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1676747 643.61 USD 2017-01-24 C
52 0 1 7LXF 1 LlON EXH|B|TlON FRElGHT|NC 1676748 8979.96 USD 2017-02-06 A
52 0 1 9CWC 1 XPO LOG|ST|CS/CON~WAY FRElGHT |NC. 1676749 2713.56 USD 2017-01~24 C
52 0 1 BGDW 5 GEOD|S USA, lNCv 1676750 157.59 USD 2017~01-24 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1676751 886.79 USD 2017-02-02 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1678111 14881.61 USD 2017-02-02 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1678112 572,16 USD 2017-02-02 C
52 0 1 FDE 1 FEDERAL EXPRESS 1678113 17.55 USD 2017-02-02 C
52 0 1 FDE 800 FEDERAL EXPRESS 1678114 498.07 USD 2017~02-02 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1678115 22.18 USD 2017-02-02 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|OR|T¥ 1678116 158.87 USD 2017~02-02 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1678117 715 USD 2017-02-02 A
52 0 1 PYLE 1 A. DU|E PVLE, |NC. 1678118 312.93 USD 2017~02-02 A
52 0 1 RDTC 1 YRC~T|N|E CR|T|CAL SERV|CES 1678119 632.89 USD 2017-02-02 C
52 0 1 RDWV 1 YRC 1678120 8333.36 USD 2017-02-02 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1678121 77116.47 USD 2017~02-02 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1678122 535.54 USD 2017-01~31 C
52 0 1 UPSN 802 UN|TED PARCEL $ERV|CE 1678123 873.37 USD 2017-02-02 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHTlNC 1678124 6428.73 USD 2017-02~06 A
52 0 1 QCWC 1 XPO LOG|STlCS / CON-WAY FRElGHT |NC` 1678125 711.56 USD 2017-02-02 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1678126 449.74 USD 2017-02-02 A
52 0 1 BNLS 1 BNSF LOGlSTlCS, LLC 1579421 13050 USD 2017-02~09 C
52 0 1 EXLA 800 ESTES EXPRESS LINES 1679422 687.92 USD 2017-02-09 C
52 0 1 FDE 1 FEDERAL EXPRESS 1679423 15.1 USD 2017~02~09 C
52 0 1 FDE 800 FEDERAL EXPRESS 1679424 718.91 USD 2017-02~09 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1679425 174.14 USD 2017-02-09 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1679426 853.07 USD 2017-02-09 C
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT L|NE, lNC. 1679427 515.48 USD 2017-02-09 C
52 0 1 PTWT 1 PANTHER PREM|UM LOG|ST|CS 1679428 2900.4 USD 2017-02-09 C
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1679429 3776.94 USD 2017-02-16

 

 

 

 

 

 

 

 

 

 

 

 

tabbi€$'

EXH|B|T` a
a b , `

 

CaSe 6219-bl<-00511-KSJ DOC 237

Filed 03/22/19

Page 15 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 RDTC 1 YRC-TIMECR|T|CAL SERV|CES 1679430 870.35 USD 2017-02-09 C
52 0 1 RDWV 1 YRC 1679431 14362.55 USD 2017~02-09 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1679432 34011.66 USD 2017-02-09 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1679433 1393.7 USD 2017-02-09 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1679434 24.54 USD 2017-02-09 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAV FRElGHT lNC. 1679435 2829.46 USD 2017-02-09 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1679435 530.54 USD 2017~02-16 A
52 0 1 BNLS 1 BNSF LOGlSTlCS, LLC 1680746 700 USD 2017-02-16 C
52 0 1 FDE 800 FEDERAL EXPRESS 1680747 2424.65 USD 2017-02-16 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1680748 954.32 USD 2017-02-16 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOMY 1680749 445.83 USD 2017-02-16 C
52 0 1 ODFL 1 OLD DO|VllN|ON FRElGHT L|NE, |NC. 1680750 0 USD 2017-02'16 C
52 0 1 PVLE 1 A. DU|E PVLE, |NC. 1680751 515.5 USD 2017-02-16 A
52 0 1 RDTC 1 YRC-T|NlE CR|T|CAL SERV|CES 1680752 1292.24 USD 2017-02-16 C
52 0 1 RDWV 1 YRC 1680753 13517.12 USD 2017-02~16 C
52 0 1 UPGF 1 UPS FRElGHT 1680754 868.33 USD 2017»02-16 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1680755 46510.35 USD 2017»02-16 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1680756 0 USD 2017-02-16 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1680757 1118.56 USD 2017-02-16 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 1680758 478,61 USD 2017~02-16 A
52 0 1 SCWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT lNC. 1680759 332.55 USD 2017~02~16 C
52 0 1 SLAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1680760 1284.01 USD 2017-02-16 /-\
52 0 1 ABFS 1 ABF FRElGHT SVSTEl\/|, lNC. 1682130 447.5 USD 2017-02-24 C
52 0 1 DHLX 1 DHL WORLDW!DE EXPRESS 1682131 1302.27 USD 2017-02-24 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1682132 800.76 USD 2017-02»24 C
52 0 1 FDE 1 FEDERAL EXPRESS 1682133 68.07 USD 2017-02-24 C
52 0 1 FDE 800 FEDERAL EXPRESS 1682134 3567.87 USD 2017-02~24 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1682135 23.1 USD 2017-02-24 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1682135 870.94 USD 2017-02-24 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|ORlTV 1682137 103.27 USD 2017-02~24 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1682138 50917`17 USD 2017-02-24 A
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1682139 179.54 USD 2017»02-24 A
52 0 1 RDTC 1 VRC~TlME CR|T|CAL SERV|CES 1682140 5797.74 USD 2017-02~24 C
52 0 1 RDWV 1 YRC 1682141 18226.51 USD 2017-02-24 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1682142 59275.31 USD 2017-02-24 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1682143 0 USD 2017-02-24 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1682144 636,75 USD 2017~02-24 C
52 0 1 7LXF 1 L|ON EXHlBlTlON FRElGHT|NC 1682145 673,14 USD 2017-02-24 A
52 0 1 9CWC 1 XPO LOGlSTlCS / CON-WAY FRElGHT |NC. 1682146 4999,06 USD 2017-02-24 C
52 0 1 9GDW 5 GEOD|S USA, lNC. 1682147 0 USD 2017'02-24 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1682148 1576.88 USD 2017-02-24 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1683519 19650.55 USD 2017-03-02 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1683520 1612.22 USD 2017-03-02 C
52 0 1 FDE 1 FEDERAL EXPRESS 1683521 155.87 USD 2017-03~02 C
52 0 1 FDE 800 FEDERAL EXPRESS 1683522 25277.58 USD 2017-03-02 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1683523 96.94 USD 2017-03-02 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1683524 2085.54 USD 2017-03-02 C
52 0 1 FXFE 2 FEDEX FRElGHT PRlOR|TY 1683525 132.62 USD 2017-03-02 C
52 0 1 FXFE 800 FEDEX FRElGHT PRlORlTY 1683526 116.74 USD 2017-03~02 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONON|Y 1683527 132.64 USD 2017~03-02 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1683528 9015.04 USD 2017-03-16 A
52 0 1 ODFL 1 OLD DO|V||N|ON FRElGHT LlNE, lNC. 1683529 602.57 USD 2017-03-02 C
52 0 1 PTWT 1 PANTHER PRENllUNl LOGlSTlCS 1683530 2805.46 USD 2017-03-02 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1683531 501.3 USD 2017-03-16 A
52 0 1 RDTC 1 YRC-TlME CR|T|CAL SERV|CES 1683532 0 USD 2017-03-02 C
52 0 1 RDWY 1 YRC 1683533 11203.91 USD 2017-03-02 C
52 0 1 TQVL 1 TOTAL QUAL|TY LOG|ST|CS, |NC. 1683534 2975 USD 2017-03~02 C
52 0 1 UPSF 31 UP$ SUPPLY CHAlN SOLUT|ONS, |NC. 1683535 37935.78 USD 2017-03-02 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1683536 0 USD 2017-03-02 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1683537 438.98 USD 2017-03~02 C
52 0 1 7LXF 1 LlON EXHlBlT|ON FRElGHTlNC 1683538 16002.62 USD 2017-03-16 A
52 0 1 9AQP 1 A&l\/| QUAL|TY TRANSPORT |NC. 1683539 5690 USD 2017-03-02 C
52 0 1 SCWC 1 XPO LOGlSTlCS / CON-WAY FRElGHT |NC. 1683540 7499.57 USD 2017-03-02 C
52 0 1 SLAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1683541 327.04 USD 2017-03-16 A
52 0 1 BNLS 1 BNSF LOGIST|CS, LLC 1684921 9657.75 USD 2017-03~10 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1684922 168.87 USD 2017-03-16 A
52 0 l EXLA 800 ESTES EXPRESS LlNES 1684923 0 USD 2017-03-10 C
52 0 1 FDE 1 FEDERAL EXPRESS 1684924 0 USD 2017‘03-10 C
52 0 1 FDE 800 FEDERAL EXPRESS 1684925 5365.84 USD 2017-03~10 C
52 0 1 FDGR 1 FEDEX GROUND/ lNC. 1684926 0 USD 2017-03-10 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1684927 2096.51 USD 2017-03-10 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|OR|TY 1684928 0 USD 2017-03-10 C
52 0 1 FXNL l FEDEX FRElGHT ECONO|V|Y 1684929 0 USD 2017-03-10 C
52 0 1 PVLE 1 A. DU|E PVLE, lNC. 168/1930 910.4 USD 2017~03-16 A
52 0 1 RDTC 1 VRC-T|ME CR|T|CAL SERV|CES 1684931 262.64 USD 2017-03-10 C
52 0 1 RDWV 1 YRC 1684932 17220.95 USD 2017-03-10 C
52 0 1 TQYL 1 TOTAL QUALlTV LOG|ST|CS, |NC. 1684933 3050 USD 2017-03-10 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SCLUT|ONS, |NC. 1684934 12440.51 USD 2017-03-10 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1684935 0 USD 2017-03-10 C
52 0 1 UPSN 802 UN|TED PARCEL SERVlCE 1684936 1087.27 USD 2017-03-10 C
52 0 1 9AQP 1 A&Nl QUAL|TY TRANSPORT lNC. 1684937 1515 USD 2017-03-10 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAY FRElGHT |NC. 1684938 509.5 USD 2017~03-10 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bl<-00511-KSJ DOC 237

Filed 03/22/19

Page 16 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1684939 514.07 USD 2017-03~16 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1686369 13761,3 USD 2017-03-16 C
52 0 1 EXLA 800 ESTES EXPRESS L|NE$ 1686370 1440.48 USD 2017-03~16 C
52 0 1 FDE 1 FEDERAL EXPRESS 1686371 55.61 USD 2017-03-16 C
52 0 1 FDE 800 FEDERAL EXPRESS 1686372 30010.89 USD 2017-03-16 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1686373 0 USD 2017-03-16 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1686374 980.05 USD 2017-03-16 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1686375 1080 USD 2017-03-17 A
52 0 1 PTWT 1 PANTHER PRE|V|lUl\/l LOG|ST|CS 1686376 1560.4 USD 2017»03-16 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1686377 296.67 USD 2017-03-17 A
52 0 1 RDTC 1 YRC-T|lV|ECRlT|CAL SERV|CES 1686378 437.1 USD 2017-03-16 C
52 0 1 RDWY 1 VRC 1686379 10420.02 USD 2017-03-16 C
52 0 1 UPGF 1 UPS FRElGHT 1686380 0 USD 2017-03-16 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1686381 44094.52 USD 2017-03-16 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1686382 1260.51 USD 2017-03»16 C
52 0 1 9CWC l XPO LOGlST|CS / CON»WAY FRElGHT |NC. 1686383 3849.41 USD 2017-03-16 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1686384 213.52 USD 2017-03~17 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1687781 10900 USD 2017-03~24 C
52 0 1 DHLX 1 DHLWORLDW|DE EXPRESS 1687782 266.36 USD 2017-03-28 A
52 0 1 FDE 1 FEDERAL EXPRESS 1687783 78.28 USD 2017-03-24 C
52 0 1 FDE 800 FEDERAL EXPRESS 1687784 3817.43 USD 2017-03~24 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1687785 922.04 USD 2017-03-24 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1687786 54.21 USD 2017-03-24 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOl\/|Y 1687787 1217.53 USD 2017-03~24 C
52 0 1 HMES 1 USF HOLLAND |NC. 1687788 101.49 USD 2017-03'24 C
52 0 1 ODFL 1 OLD DONllNION FRElGHT L|NE, |NC. 1587789 132.46 USD 2017-03-24 C
52 0 1 PVLE 1 A. DU|E PYLE, |NC. 1687790 4537`06 USD 2017-03~28 A
52 0 1 RDTC 1 VRC-T||V|ECR|T|CAL SERV|CES 1687791 738.96 USD 2017-03-24 C
52 0 1 RDWY 1 VRC 1687792 14898.58 USD 2017-03-24 C
52 0 1 TQYL 1 TOTAL QUAL|TV LOGlSTlCS, |NC. 1687793 875 USD 2017-03~24 C
52 0 1 UPGF 1 UPS FRElGHT 1687794 302,65 USD 2017-03-24 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1687795 34858.29 USD 2017-03-24 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1687796 0 USD 2017-03-24 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1687797 1242.29 USD 2017-03~24 C
52 0 1 7LXF 1 L|ON EXHlBlT|ON FRElGHTlNC 1687798 3496,38 USD 2017-03-28 A
52 0 1 9AQP 1 A&Nl QUAL|TY TRANSPORT lNC. 1687799 500 USD 2017-03-24 C
52 0 1 SCWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 1687800 3962.15 USD 2017-03-24 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1687801 1603.78 USD 2017~03-28 A
52 0 1 BNLS 1 BNSF LOGIST|CS, LLC 1689200 1257.75 USD 2017-03»29 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1689201 341.46 USD 2017-04-11 A
52 0 1 FDE 1 FEDERAL EXPRESS 1689202 130.41 USD 2017-03~29 C
52 0 1 FDE 800 FEDERAL EXPRESS 1689203 3212.26 USD 2017-03-29 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1689204 958.97 USD 2017~03-29 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1689205 254.02 USD 2017~03-29 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONON|Y 1689206 0 USD 2017-03-29 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1689207 40 USD 2017-04-11 A
52 0 1 PVLE 1 A, DU|E PVLE, |NC. 1689208 798.57 USD 2017-04-11 A
52 0 1 RDTC 1 YRC~T|ME CR|T|CAL SERVlCES 1689209 324.58 USD 2017-03-29 C
52 0 1 RDWY 1 YRC 1689210 17518.19 USD 2017-03-29 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1689211 15856.84 USD 2017-03-29 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1689212 0 USD 2017-03~29 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1689213 1958.31 USD 2017-03-29 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAV FRElGHT lNC. 1689214 215.3 USD 2017-03-29 C
52 0 1 BNLS 1 BNSF LOGlSTICS, LLC 1690608 17307.75 USD 2017-04~06 C
52 0 1 DHLX 1 DHLWORLDW|DE EXPRESS 1690509 2320.31 USD 2017~04-11 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1690610 439.07 USD 2017-04-06 C
52 0 1 FDE 1 FEDERAL EXPRESS 1690611 90.47 USD 2017-04~06 C
52 0 1 FDE 800 FEDERAL EXPRESS 1690512 1236.78 USD 2017-04-06 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1690613 928.47 USD 2017-04-06 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1690614 311.43 USD 2017-04-06 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOMY 1690515 376.29 USD 2017-04-06 C
52 0 1 H|V|ES 1 USF HOLLAND |NC. 1690616 96.6 USD 2017-04~06 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1690617 31692.24 USD 2017-04~26 A
52 0 1 ODFl_ l OLD DOM|N|ON FRElGHT L|NE, lNC. 1690618 159.52 USD 2017-04-06 C
52 0 1 PVLE 1 A. DU|E PYLE, |NC` 1690619 5014.09 USD 2017-04~26 A
52 0 1 RDTC 1 YRC~T|ME CR|T|CAL SERV|CES 1690620 0 USD 2017-04-06 C
52 0 1 RDW‘{ 1 YRC 1690621 9235.08 USD 2017~04-06 C
52 0 1 TAGB 1 TRANSPORT BOURAS$A |NC. 1690622 581.3 USD 2017~04-06 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1690623 89655.26 USD 2017-04-06 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1690624 0 USD 2017~04-06 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1690625 1305.2 USD 2017-04~06 C
52 0 1 UPS)( 1 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1690626 1.47 USD 2017-04-06 C
52 0 1 7LXF 1 LlON EXH|B!T|ON FRElGHT|NC 1690627 20866.38 USD 2017-04-26 A
52 0 1 9CWC 1 XPO LOG|ST|CS / CON~WAY FRElGHT |NC. 1690628 4462.64 USD 2017-04-06 C
52 0 1 9GDW 5 GEOD|S USA, |NC. 1690629 68342.46 USD 2017-04-06 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1690630 174,9 USD 2017-04-11 A
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1691987 11057.75 USD 2017-04~13 C
52 0 1 DHLX 1 DHL WORLDWlDE EXPRESS 1691988 1804465 USD 2017-04-26 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1691989 1249425 USD 2017~04-13 C
52 0 1 FDE 1 FEDERAL EXPRESS 1691990 19.84 USD 2017~04-13 C
52 0 1 FDE 800 FEDERAL EXPRESS 1691991 15.1 USD 2017-04-13 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1691992 847`1 USD 2017~04-13 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bl<-00511-KSJ DOC 237

Filed 03/22/19

Page 17 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1691993 792.31 USD 2017-04-13 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1691994 2012.36 USD 2017~04~26 A
52 0 1 PYLE 1 A. DU|E PVLE, |NC. 1691995 1546.93 USD 2017-04-26 A
52 0 1 RDTC 1 YRC-TlME CR|T|CAL SERV|CE$ 1691996 2037.98 USD 2017~04-13 C
52 0 1 RDWY 1 VRC 1691997 15399.7 USD 2017-04-13 C
52 0 1 TQYL 1 TOTAL QUALITV LOGIST|CS, lNC. 1691998 1450 USD 2017-04-13 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1691999 33678.85 USD 2017-04-13 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1692000 0 USD 2017-04-13 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1692001 95.15 USD 2017-04-13 C
52 0 1 UPS)( 1 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1692002 4363.86 USD 2017-04-13 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 1692003 12482.45 USD 2017-04-26 A
52 0 1 7SRP 1 SKlD ROW PALLl:`f LLC 1692004 2050 USD 2017-04~13 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1692005 81.62 USD 2017-04-26 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1693286 312499 USD 2017-04-21 C
52 0 1 FDE 1 FEDERAL EXPRESS 1693287 10 USD 2017-04~21 C
52 0 1 FDE 800 FEDERAL EXPRESS 1693288 5097.66 USD 2017-04~21 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1693289 1642.77 USD 2017-04-21 C
52 0 1 PYLE 1 A. DU|E PVLE, |NC. 1693290 432.1 USD 2017-04-27 A
52 0 1 RDTC 1 YRC»T||V|E CR|T|CAL SERV|CES 1693291 1718.32 USD 2017-04-21 C
52 0 1 RDWY 1 YRC 1693292 9886446 USD 2017~04-21 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUTlONS, |NC. 1693293 49622.61 USD 2017-04-21 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1693294 0 USD 2017~04-21 C
52 0 l UPSN 802 UN|TED PARCEL SERV|CE 1693295 1298.72 USD 2017-04-21 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUT|ON$, |NC. 1693296 100,57 USD 2017-04~21 C
52 0 1 9CWC 1 XPO LOG|STlCS / CON-WAV FRElGHT |NC. 1693297 133.84 USD 2017~04-21 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1693298 236.8 USD 2017-04-27 A
52 0 1 BNLS 1 BNSF LOGlSTlCS, LLC 1694563 16335 USD 2017-04-27 C
52 0 1 DAFG 1 DAYTON FRElGHT L|NES, |NC. 1694564 475 USD 2017-04-27 C
52 0 1 DHLX 1 DHL WORLDW\DE EXPRESS 1694565 138.29 USD 2017~05»19 A
52 0 1 EXLA 800 ESTE$ EXPRESS LlNES 1694566 489.73 USD 2017-04~27 C
52 0 1 FDE 1 FEDERAL EXPRESS 1694567 18.29 USD 2017-04»27 C
52 0 1 FDE 800 FEDERAL EXPRESS 1694568 5257.31 USD 2017-04-27 C
52 0 1 FDGR l FEDEX GROUND, |NC. 1694569 550.04 USD 2017-04-27 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TV 1694570 1056.28 USD 2017~04-27 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONO|V|Y 1694571 1260.89 USD 2017-04-27 C
52 0 1 ODFL 1 OLD DOMlN|ON FRElGHT L|NE, |NC. 1694572 277.85 USD 2017-04~27 C
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1694573 777.17 USD 2017-05-26 A
52 0 1 RDTC 1 VRC-TlMECRlTlCAL SERV|CES 1694574 715.61 USD 2017-04-27 C
52 0 1 RDWV 1 YRC 1694575 11873.33 USD 2017-04-27 C
52 0 l TQVL 1 TOTAL QUAL|TV LOGlST|CS, |NC. 1694576 3500 USD 2017-04-27 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUTlONS, |NC. 1694577 7110 USD 2017-04~27 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1694578 734.57 USD 2017~04-27 C
52 0 1 7LXF 1 LlON EXHlB|T|ON FRElGHTlNC 1694579 10097.45 USD 2017-05-26 A
52 0 1 9CWC 1 XPO LOGlST|CS/CON-WAY FRElGHT |NC. 1694580 5466.69 USD 2017-04~27 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1694581 209.9 USD 2017-05-26 A
52 0 1 EXLA 800 ESTES EXPRESS LINES 1695836 224.5 USD 2017-05-04 C
52 0 1 FDE 1 FEDERAL EXPRESS 1695837 570.31 USD 2017~05-04 C
52 0 1 FDE 800 FEDERAL EXPRESS 1695838 7120.5 USD 2017-05-04 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1695839 80.79 USD 2017-05-04 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1695840 5185.03 USD 2017-05-04 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1695841 565.4 USD 2017-05-04 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1695842 2349.88 USD 2017-05~26 A
52 0 1 RDWY 1 YRC 1695843 19327.36 USD 2017-05-04 C
52 0 1 TQYL 1 TOTAL QUALlTY LOGIST|CS, |NC. 1695844 1750 USD 2017-05-04 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 1695845 0 USD 2017~05-04 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1695846 0 USD 2017-05-04 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1695847 2031.46 USD 2017~05-04 C
52 0 1 UPSX 1 UPS SUPPL¥ CHAlN SOLUTlONS, |NC. 1595848 0 USD 2017-05-04 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHT |NC 1695849 5858.86 USD 2017-05-26 A
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAV FRElGHT |NC. 1695850 1392.75 USD 2017~05-04 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1695851 2733.8 USD 2017-05-26 A
52 0 1 EXLA 1 ESTES EXPRESS L|NES 1697086 0 USD 2017-05-11 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1697087 467.88 USD 2017~05-11 C
52 0 1 FDE 1 FEDERAL EXPRESS 1697088 0 USD 2017-05~11 C
52 0 1 FDE 800 FEDERAL EXPRESS 1697089 15425.21 USD 2017-05-11 C
52 0 1 FDGR 1 FEDEXGROUND, |NC` 1597090 5.96 USD 2017-05-11 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1697091 962.65 USD 2017~05-11 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1697092 550.27 USD 2017~05~11 C
52 0 1 PYLE 1 A. DU|E P¥LE, |NC. 1697093 2217.29 USD 2017-05-26 A
52 0 1 RDWY 1 YRC 1697094 9265.8 USD 2017-05-11 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1697095 28639.8 USD 2017-05-11 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1697096 272.45 USD 2017-05-05 C
52 0 1 UPSN 802 UNlTED PARCEL SERVlCE 1697097 53.1 USD 2017-05-11 C
52 0 1 7SRP 1 SK|D ROW PALLET LLC 1697098 0 USD 2017-05-11 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1697099 303`4 USD 2017-05-26 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1698341 25335 USD 2017~05-18 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1698342 2181.59 USD 2017-05-18 C
52 0 1 FDE 1 FEDERAL EXPRESS 1698343 115`74 USD 2017-05~18 C
52 0 1 FDE 800 FEDERAL EXPRESS 1698344 4269424 USD 2017-05-18 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1698345 1265.64 USD 2017-05-18 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1698346 310.23 USD 2017-05-18 C
52 0 1 FXFE 800 FEDEX FRElGHT PRlORlTV 1698347 351.81 USD 2017-05~18 C

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 18 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1698348 15404.99 USD 2017-05-26 A
52 0 1 ODFL 1 OLD DOMlNlON FRElGHT LlNE, lNC. 1698349 652.84 USD 2017-05-18 C
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1698350 982.3 USD 2017-05~26 A
52 0 1 RDTC 1 VRC‘T|N|E CR|T|CAL SERV|CES 1698351 243.2 USD 2017-05-18 C
52 0 1 RDWY 1 YRC 1698352 14051.32 USD 2017~05~18 C
52 0 1 TQYL 1 TOTAL QUAL|TV LOGlST|CS, lNC. 1698353 2325 USD 2017-05-18 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1598354 25323,26 USD 2017-05-18 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1698355 0 USD 2017-05-18 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1698356 1952,9 USD 2017-05'18 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUTlONS, lNC. 1698357 530.19 USD 2017~05-18 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHTlNC 1698358 7034.24 USD 2017-05-26 A
52 0 1 9CWC 1 XPO LOG|$TlCS/CON-WAV FRElGHT |NC. 1698359 515.12 USD 2017~05-18 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1698360 173.8 USD 2017~05-26 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1699633 10357.75 USD 2017-05'24 C
52 0 1 DAFG 1 DAYTON FRElGHT L|NES, lNC. 1699634 0 USD 2017-05-24 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1699635 448.89 USD 2017-05-24 C
52 0 1 FDE 1 FEDERAL EXPRESS 1699636 37.77 USD 2017~05~24 C
52 0 1 FDE 800 FEDERAL EXPRESS 1699637 4730.6 USD 2017-05-24 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1599538 1314`16 USD 2017~05-24 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1699639 912.92 USD 2017-05~24 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1699640 2741.75 USD 2017-05-26 A
52 0 1 ODFL 800 OLD DOM|N|ON FRElGHT LlNE, |NC. 1699641 103.27 USD 2017-05-24 C
52 0 1 PVLE 1 A. DU|E PYLE, |NC. 1699642 1546`93 USD 2017-05~26 A
52 0 1 RDTC 1 YRC~T||V|E CR|T|CAL SERV|CES 1699643 0 USD 2017-05-24 C
52 0 1 RDWV 1 YRC 1699644 15087.56 USD 2017-05-24 C
52 0 1 TQYL 1 TOTAL QUAL|TY LOG|ST|CS, |NC. 1699645 2625 USD 2017-05-24 C
52 0 1 UPGF 1 UPS FRElGHT 1699646 0 USD 2017~05-24 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1699647 16517.38 USD 2017-05-24 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1699648 1437.46 USD 2017-05~24 C
52 0 1 7LXF 1 L|ON EXH|B|T|ON FRElGHT |NC 1699649 14436.38 USD 2017~05-26 A
52 0 1 75RP 1 SK|D ROW PALLET LLC 1699650 0 USD 2017-05-24 C
52 0 1 9CWC 1 XPO LOG|STICS / CON»WA¥ FRElGHT |NC. 1699651 1719.42 USD 2017~05-24 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1699652 788.36 USD 2017-05-26 A
52 0 1 APLS 1 APL L|MlTED 1700879 3958`07 USD 2017-06-02 C
52 0 1 BNLS 1 BNSF LOGlSTlCS, LLC 1700880 18445.25 USD 2017~05-02 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1700881 112.11 USD 2017-06-02 C
52 0 1 FDE 1 FEDERAL EXPRESS 1700882 1893.79 USD 2017-06-02 C
52 0 1 FDE 800 FEDERAL EXPRESS 1700883 8501.68 USD 2017-06-02 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1700884 820.8 USD 2017-06-02 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1700885 854.17 USD 2017-06~02 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|OR|TV 1700886 0 USD 2017-06'02 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1700887 344.15 USD 2017-06-02 C
52 0 1 PVLE 1 A. DU|E PYLE/ |NC‘ 1700888 3681.13 USD 2017-06-26 A
52 0 1 RDWY 1 YRC 1700889 13210.93 USD 2017-06-02 C
52 0 1 TQVL 1 TOTAL QUAL|TY LOGlST|CS, |NC. 1700890 1750 USD 2017-05-02 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, lNC, 1700891 12453.57 USD 2017~06-02 C
52 0 1 UPSN 802 UN|TED PARCEL SERVlCE 1700892 2070.69 USD 2017-06-02 C
52 0 1 7LXF 1 LlON EXH|BlT|ON FRElGHT|NC 1700893 15264.94 USD 2017~06-26 A
52 0 1 9AQP 1 A&N| QUALlTV TRANSPORT lNC. 1700894 6640 USD 2017-06»02 C
52 0 1 9CWC 1 XPO LOGlSTlCS / CON~WAY FRElGHT |NC, 1700895 6051.55 USD 2017-06-02 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1700896 111.62 USD 2017-06»26 A
52 0 1 BNLS 1 BNSF LOG|STICS, LLC 1702205 0 USD 2017-06-08 C
52 0 1 DHLX 1 DHLWORLDW|DE EXPRESS 1702206 457.62 USD 2017-06~26 A
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1702207 648.18 USD 2017-06-08 C
52 0 1 FDE 1 FEDERAL EXPRESS 1702208 5109,65 USD 2017~06-08 C
52 0 1 FDE 800 FEDERAL EXPRESS 1702209 6127.62 USD 2017~06~08 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1702210 1533.2 USD 2017-06-08 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1702211 1207.8 USD 2017-06<08 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1702212 427.64 USD 2017-06~08 C
52 0 1 HMES 1 USF HOLLAND |NC. 1702213 118.81 USD 2017-06-08 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1702214 30080.6 USD 2017-06‘30 A
52 0 1 ODFL 1 OLD DOMlN|ON FRElGHT LlNE, |NC. 1702215 472 USD 2017~06-08 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1702216 3870.65 USD 2017-06-26 A
52 0 1 RDWY 1 VRC 1702217 12897.77 USD 2017-06~08 C
52 0 1 TQVL 1 TOTAL OUAL|TY LOGlST|CS, lNC. 1702218 875 USD 2017-06-08 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1702219 7998.39 USD 2017-06-08 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1702220 0 USD 2017~06-08 C
52 0 1 UPSN 802 UN|TED PARCEL SERVICE 1702221 1015.88 USD 2017-06»08 C
52 0 1 7LXF 1 LlON EXHlB|T|ON FRElGHT|NC 1702222 878.65 USD 2017-06-26 A
52 0 1 9AQP 1 A&M QUAL|TY TRANSPORTlNC. 1702223 675 USD 2017-06»08 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON~WAY FRElGHT |NC. 1702224 214.76 USD 2017~06-08 C
52 0 1 BGDW 2 GEOD|S WlLSON USA, |NC. 1702225 0 USD 2017~06-08 C
52 0 1 9GDW 5 GEOD|S USA, |NC. 1702226 0 USD 2017-06-08 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1702227 406`98 USD 2017-06~26 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1703347 29225 USD 2017~06~15 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1703348 394.23 USD 2017-06-15 C
52 0 1 FDE 1 FEDERAL EXPRESS 1703349 2635.05 USD 2017-06~15 C
52 0 1 FDE 800 FEDERAL EXPRESS 1703350 3335.96 USD 2017-06-15 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1703351 491.02 USD 2017-06~15 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1703352 904.87 USD 2017-06-15 C
52 0 1 FXFE 2 FEDEX FRElGHT PRlOR|TV 1703353 0 USD 2017-06-15 C
52 0 1 FXFE 800 FEDEX FRElGHT PR!ORlTY 1703354 609.99 USD 2017-06-15 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 19 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1703355 3342.45 2017-06~30 A
52 0 1 RDWV 1 VRC 1703356 565545 2017-06-15 C
52 0 1 TQVL 1 TOTAL QUAL|TY LOG|STlCS, |NC. 1703357 3200 2017~06»15 C
52 0 1 UPSF UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1703358 74237.26 2017-06-15 C
52 0 1 UPSN UN|TED PARCEL SERV|CE 1703359 0 2017-06~15 C
52 0 1 UPSN UN|TED PARCEL SERV|CE 1703360 58.68 2017-06-15 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUTIONS, |NC. 1703361 18.41 2017-06~15 C
52 0 1 9CWC 1 XPO LOG|STlCS / CON-WAV FRElGHT |NC. 1703362 2289.05 2017~06-15 C
52 0 1 9GDW 2 GEOD|S WlLSON USA, |NC. 1703363 47869424 2017-06-15 C
52 0 1 9GDW 5 GEODlS USA, lNC. 1703364 16960.37 2017~06~15 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1703365 237`89 2017-06-26 A
52 0 1 BNLS 1 BNSF LOG|$T|CS, LLC 1704634 12757475 2017-06-22 C
52 0 1 DHLX 1 DHLWORLDW|DE EXPRESS 1704635 201`48 2017‘06-30 A
52 0 1 EXLA 0 ESTES EXPRESS LlNES 1704636 147.25 2017-06~22 C
52 0 1 FDE 1 FEDERAL EXPRESS 1704637 839.38 2017-06-22 C
52 0 1 FDE 0 FEDERAL EXPRESS 1704638 3977,01 2017-06-22 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1704639 2123.54 2017-06-22 C
52 0 1 FDGR FEDEX GROUND, |NC. 1704640 828.89 2017-06-22 C
52 0 1 FXFE 0 FEDEX FRElGHT PR|OR|TY 1704641 109.9 2017-06-22 C
52 0 1 KHNN 9 KUEHNE 84 NAGEL, lNC. 1704642 6164.81 2017-06-30 A
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1704643 1073.7 2017-06'30 A
52 0 1 RDTC 1 YRC-T|NIE CR|T|CAL SERV|CES 1704544 1851.83 2017-06-22 C
52 0 1 RDWY 1 YRC 1704645 7368.03 2017-06-22 C
52 0 1 UPSF 1 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1704646 37262.63 2017-06~22 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1704647 1816.14 2017-06»22 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUTIONS, |NC. 1704648 2772.29 2017-06-22 C
52 0 1 7LXF 1 L|ON EXHIB|T|ON FRElGHT |NC 1704649 12253.24 2017-06-30 A
52 0 1 9CWC 1 XPO LOGlSTlCS / CON~WAV FRElGHT lNC. 1704650 3633.64 2017~06-22 C
52 0 1 9GDW 2 GEOD|S W|LSON USA, |NC. 1704651 31767.12 2017-06'22 C
52 0 1 9GDW 5 GEOD|S USA, lNC. 1704652 9088.29 2017-06-30 A
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1704653 1453.29 2017-06-30 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1705844 24550 2017-06~29 C
52 0 1 EXLA ESTES EXPRESS L|NES 1705845 454.6 2017~06-29 C
52 0 1 FDE 1 FEDERAL EXPRESS 1705846 61.35 2017»06-29 C
52 0 1 FDE FEDERAL EXPRESS 1705847 5247.09 2017-06-29 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1705848 1041.13 2017»06-29 C
52 0 1 FDGR FEDEX GROUND, |NC. 1705849 768.51 2017-06~29 C
52 0 1 FXFE FEDEX FRElGHT PR|OR|TY 1705850 983.47 2017~06-29 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1705851 17443417 2017-07-19 A
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1705852 734.5 2017~07~19 A
52 0 1 RDWV 1 YRC 1705853 25045.99 2017~06-29 C
52 0 1 UPSF 1 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1705854 62876.13 2017-06~29 C
52 0 1 UPSN UN|TED PARCEL SERVlCE 1705855 1454,54 2017~06-29 C
52 0 1 9AO.P 1 A&Nl QUAL|TV TRANSPORT |NC. 1705856 790 2017~06-29 C
52 0 1 9CWC 1 XPO LOGlST|CS / CON-WAY FRElGHT |NC` 1705857 3595.72 2017-06-29 C
52 0 1 9GDW 2 GEODIS WlLSON USA, |NC. 1705858 156920.8 2017~06-29 C
52 0 1 SGDW 5 GEODIS USA, |NC. 1705859 126670.94 2017-07-20 A
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1705860 0 0001-01~01 A
52 0 1 APLS 1 APL L|l\/|lTED 1707095 0 2017-07'10 C
52 0 l BNLS 1 BNSF LOG|ST|CS, LLC 1707096 10000 2017-07-10 C
52 0 1 EXLA 0 ESTES EXPRESS LlNES 1707097 936.41 2017~07-10 C
52 0 1 FDE 1 FEDERAL EXPRESS 1707098 86.12 2017-07-10 C
52 0 1 FDE FEDERAL EXPRESS 1707099 5116.1 2017-07~10 C
52 0 1 FDGR 1 FEDEX GROUND, lNC, 1707100 304.23 2017-07»10 C
52 0 1 FDGR FEDEX GROUND, |NC. 1707101 933.63 2017-07-10 C
52 0 1 FXFE 0 FEDEX FRElGHT PR|ORlTY 1707102 654.68 2017~07-10 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC, 1707103 750 2017-07-19 A
52 0 1 PVLE 1 A. DU|E PYLE, |NC. 1707104 4456.8 2017-07-19 A
52 0 1 RDTC 1 VRC-T|ME CR|T|CAL SERV|CES 1707105 0 2017-07-10 C
52 0 1 RDWY 1 VRC 1707106 16474.38 2017-07'10 C
52 0 1 UPGF 1 UPS FRElGHT 1707107 159.51 2017-07-10 C
52 0 1 UPSF 1 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 1707108 65289,67 2017-07-10 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1707109 0 2017-07'10 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1707110 2007.04 2017-07-10 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1707111 1021,26 2017-07-10 C
52 0 1 7LXF 1 LlON EXH|BlTlON FRElGHT |NC 1707112 32820.08 2017-07-20 A
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAY FRElGHT |NC, 1707113 1504448 2017-07~10 C
52 0 1 9GDW 5 GEOD|S USA, lNC. 1707114 0 0001»01-01 A
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1707115 1014,37 2017-07-19 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1708409 9500 2017-07-14 C
52 0 1 EXLA 0 ESTES EXPRESS LlNES 1708410 1486.68 2017-07-14 C
52 0 1 FDE 1 FEDERAL EXPRESS 1708411 4165.35 2017~07-14 C
52 0 1 FDE 0 FEDERAL EXPRESS 1708412 5254.24 2017-07-14 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1708413 1825484 2017~07-14 C
52 0 1 FDGR 0 FEDEX GROUND/ |NC. 1708414 899.63 2017-07-14 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1708415 8239.11 2017-07-20 A
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1708416 622.52 2017-07-20 A
52 0 1 RB|N 1 C.H. ROB|NSON COMPANY 1708417 3314.15 2017-07-14 C
52 0 1 RDWY 1 YRC 1708418 17633.45 2017~07-14 C
52 0 1 TQVL 1 TOTAL QUAL|TY LOG|ST|CS, |NC. 1708419 3500 2017~07-14 C
52 0 1 UPSF 1 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 1708420 14850.45 2017~07-14 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1708421 963.14 2017-07-14 C

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 20 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 UPS)( 1 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1708422 0 USD 2017-07-14 C
52 0 1 7LXF 1 LlON EXHlBlT|ON FRElGHT|NC 1708423 6895.96 USD 2017-07~20 A
52 0 1 9AQP 1 A&lV| QUALlTY TRANSPORT|NC. 1708424 2390 USD 2017-07'14 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 1708425 2006.37 USD 2017~07»14 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1708426 204.06 USD 2017-07-20 A
52 0 1 APLS 1 APL L|MITED 1709403 21868.62 USD 2017~07-19 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1709404 13575 USD 2017-07~19 C
52 0 1 FDE 800 FEDERAL EXPRESS 1709405 4895.45 USD 2017-07-19 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1709406 1189.71 USD 2017~07~19 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|OR|TY 1709407 0 USD 2017-07-19 C
52 0 1 FXFE 800 FEDEX FRElGHT PRlORlTV 1709408 382.76 USD 2017-07-19 C
52 0 1 KHNN 9 KUEHNE & NAGEL, iNC. 1709409 195 USD 2017-07»20 A
52 0 1 RDTC 1 YRC-TllV|ECR|T|CAL SERV|CES 1709410 1289.03 USD 2017-07~19 C
52 0 1 RDWY 1 VRC 1709411 11313.05 USD 2017-07-19 C
52 0 1 TQYL 1 TOTAL QUAL|TY LOG|ST|CS, |NC. 1709412 975 USD 2017-07-19 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1709413 47690.54 USD 2017-07-19 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1709414 0 USD 2017-07-19 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1709415 260.37 USD 2017~07-19 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1709416 0 USD 2017~07'19 C
52 0 1 7LXF 1 L|ON EXH|B|T|ON FRElGHT|NC 1709417 10070.22 USD 2017-07-20 A
52 0 1 9CWC 1 XPO LOG|ST|CS / CON~WAY FRElGHT |NC. 1709418 490.84 USD 2017-07~19 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1709419 936.81 USD 2017~07-20 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1710663 26800 USD 2017-08-10 C
52 0 1 FDE 1 FEDERAL EXPRESS 1710664 44.49 USD 2017-08~10 C
52 0 1 FDE 800 FEDERAL EXPRESS 1710665 4190.45 USD 2017~08-10 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1710666 1093.57 USD 2017-08-10 C
52 0 1 FXFE 800 FEDEX FRElGHT PRlOR|TY 1710667 627.57 USD 2017-08~10 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOMY 1710668 636.25 USD 2017~08-10 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1710669 29561.52 USD 2017»08-18 A
52 0 1 ODFL 1 OLD DOMlN|ON FRElGHT LlNE, lNC. 1710670 2266.27 USD 2017-08-10 C
52 0 1 RDWY 1 YRC 1710671 4667.75 USD 2017-08-10 C
52 0 1 UPGF 1 UPS FRElGHT 1710672 192`49 USD 2017»08-10 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1710673 28918.21 USD 2017~08~10 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1710674 0 USD 2017-08-10 C
52 0 1 UPSN 802 UN|TED PARCEL SERVICE 1710675 3163.36 USD 2017»08-10 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1710676 3162.77 USD 2017~08-10 C
52 0 1 7LXF 1 LlON EXH|BlT|ON FRElGHT|NC 1710677 148.56 USD 2017-08-18 A
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAV FRElGHT |NC. 1710678 2691.02 USD 2017-08-10 C
52 0 1 9GDW 5 GEODlS USA, |NC. 1710679 7495.8 USD 2017-08-18 A
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1710680 65.43 USD 2017-08-16 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1711944 754`32 USD 2017-08~03 C
52 0 1 FDE 1 FEDERAL EXPRESS 1711945 99.14 USD 2017-08-03 C
52 0 1 FDE 800 FEDERAL EXPRESS 1711946 4948.49 USD 2017'08-03 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1711947 553.04 USD 2017-08-03 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1711948 2034.85 USD 2017-08~03 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TV 1711949 157.14 USD 2017-08-03 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONON|Y 1711950 161.04 USD 2017~08-03 C
52 0 1 PVLE 1 A. DU|E PVLE, |NC. 1711951 71.5 USD 2017-08-11 A
52 0 1 RB|N 1 C.H. ROB|NSON COMPANY 1711952 2076.6 USD 2017~08-11 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1711953 1162.5 USD 2017-08-03 C
52 0 1 RDW‘{ 1 YRC 1711954 30295.73 USD 2017-08-03 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC, 1711955 76623.52 USD 2017~08-03 C
52 0 1 UPSN 2 UNlTED PARCEL SERV|CE 1711956 0 USD 2017-08-03 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON~WAV FRElGHT lNC. 1711957 1179.98 USD 2017-08~03 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1711958 0 USD 0001-01-01 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1713053 44125 USD 2017-08-10 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1713054 845.53 USD 2017-08~10 C
52 0 1 FDE 800 FEDERAL EXPRESS 1713055 3295.9 USD 2017-08-10 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1713056 1283.97 USD 2017-08-10 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1713057 909.54 USD 2017-08-10 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1713058 2281.83 USD 2017-08-10 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1713059 2228 USD 2017-08~18 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 1713060 1730.98 USD 2017-08-10 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1713061 674.53 USD 2017-08-18 A
52 0 1 RB|N 1 C.H` ROB|NSON COMPANY 1713062 12122.47 USD 2017-08~18 A
52 0 1 RDTC 1 VRC~T|ME CR|T|CAL SERV|CES 1713063 121.05 USD 2017-08-10 C
52 0 1 RDWV 1 YRC 1713064 14910.25 USD 2017'08~10 C
52 0 1 RX|C 1 ROSS EXPRESS, |NC. 1713055 71.68 USD 2017-08~10 C
52 0 1 TQYL 1 TOTAL QUALITY LOGlSTlCS, |NC. 1713066 5075 USD 2017-08-10 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1713067 36242,86 USD 2017-08-10 C
52 0 1 UPSN 2 UN|TED PARCEL SER\/lCE 1713068 0 USD 2017-08-10 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1713069 2997.51 USD 2017-08-10 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1713070 341.73 USD 2017-08~10 C
52 O 1 7LXF 1 LlON EXHlBlTlON FRElGHT|NC 1713071 10302.56 USD 2017-08'18 A
52 0 1 9AQP 1 A&M QUAL|TV TRANSPORT |NC. 1713072 365 USD 2017-08~10 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAV FRE!GHT lNC. 1713073 950.48 USD 2017~08-10 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1713074 166.62 USD 2017-08-18 A
52 0 1 APLS 1 APL LlM|TED 1714180 20694.45 USD 2017~08-17 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 171/1181 3830 USD 2017-08-17 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1714182 161.39 USD 2017~08-24 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1714183 1308.24 USD 2017-08-17 C
52 0 1 FDE 1 FEDERAL EXPRESS 1714184 48.19 USD 2017-08-17 C

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 21 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 FDE 800 FEDERAL EXPRESS 1714185 3002.78 USD 2017-08-17 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1714186 933.68 USD 2017~08-17 C
52 0 1 FDGR 800 FEDEX GROUND, |NC` 171/1187 421.05 USD 2017-08-17 C
52 0 1 FXFE 800 FEDEX FRElGHT PRlORlTY 1714188 599.47 USD 2017-08-17 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1714189 8873.16 USD 2017'08-24 A
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1714190 2162.85 USD 2017-08-24 A
52 0 1 RB|N 1 C.H. ROB|NSON COMPANY 1714191 1930.31 USD 2017~08-24 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1714192 0 USD 2017-08-17 C
52 0 1 RDTC 1 YRC-Tll\/lE CR|T|CAL SERVlCES 1714193 634.69 USD 2017-08-17 C
52 0 1 RDWY 1 VRC 1714194 20474.73 USD 2017-08-17 C
52 0 1 TQYL 1 TOTAL QUAL|TY LOG|STlCS, |NC. 1714195 1100 USD 2017-08-17 C
52 0 1 UPGF 1 UPS FRElGHT 1714196 220.98 USD 2017~08-17 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNCi 1714197 87469.85 USD 2017-08»17 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1714198 1187.55 USD 2017-08-17 C
52 0 1 7LXF 1 L|ON EXHlB|T|ON FRElGHT|NC 1714199 448.91 USD 2017~08-24 A
52 0 1 9AQP 1 A&l\/l O.UALlTY TRANSPORTlNC. 1714200 2275 USD 2017-08-17 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAY FRElGHT |NC. 1714201 1291.99 USD 2017-08-17 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1714202 333.24 USD 2017-08‘24 A
52 0 1 APLS 1 APL L|M|TED 1715300 21092.06 USD 2017~08-31 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1715301 19520 USD 2017»08-31 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1715302 2202.4 USD 2017-08‘31 C
52 0 1 FDE 1 FEDERAL EXPRESS 1715303 254.93 USD 2017-08~31 C
52 0 1 FDE 800 FEDERAL EXPRESS 1715304 4272.56 USD 2017-08-31 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1715305 40`71 USD 2017-08-31 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1715306 1132.82 USD 2017-08~31 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1715307 103,11 USD 2017-08~31 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1715308 853.9 USD 2017-09-01 A
52 0 1 NTGO 1 NOLAN TRANSPORTAT|ON GROUP 1715309 0 USD 2017-08‘31 C
52 0 1 PYLE 1 A. DU|E PVLE, |NC. 1715310 1215,12 USD 2017-09-01 A
52 0 1 RDWY 1 YRC 1715311 11631.89 USD 2017-08~31 C
52 0 1 TQYL 1 TOTAL QUAL|TY LOGlS`l'|CS, |NC. 1715312 0 USD 2017-08-31 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 1715313 56207.91 USD 2017-08-31 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1715314 0 USD 2017-08~31 C
52 0 1 UPSN 802 UNlTED PARCEL SERV|CE 1715315 1377.5 USD 2017-08-31 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHTlNC 1715316 141.13 USD 2017-09-01 A
52 0 1 9AQP 1 A&Nl QUAL|TY TRANSPORT|NC. 1715317 365 USD 2017~08-31 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON~WAY FRElGHT |NC. 1715318 1173.71 USD 2017~08~31 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1715319 2760.32 USD 2017-09-01 A
52 0 1 APLS 1 APL L|MlTED 1716407 3760 USD 2017-08»31 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1716408 8935 USD 2017-08-31 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1716409 830.37 USD 2017-08-31 C
52 0 1 FDE 1 FEDERAL EXPRESS 1715410 0 USD 2017-08-31 C
52 0 1 FDE 800 FEDERAL EXPRESS 1716411 8334428 USD 2017-08-31 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1716412 1344.04 USD 2017-08-31 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1716413 812.09 USD 2017-08-31 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOMY 1716414 1697.94 USD 2017-08-31 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1716415 84318.02 USD 2017-09-28 A
52 0 1 ODFL 1 OLD DOM|NlON FRElGHT LlNE, |NC. 1716416 185.69 USD 2017-08-31 C
52 0 1 PVLE 1 A. DU|E PYLE/ |NC. 1716417 286.48 USD 2017-09-01 A
52 0 1 RDWY 1 YRC 1716418 14232.13 USD 2017-08-31 C
52 0 1 SW|F 1 SW|FT TRANSPORTAT|ON CO., |NC. 1716419 580.63 USD 2017-08-31 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTIONS, |NC. 1716420 27517.26 USD 2017~08~31 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1716421 48.65 USD 2017-08-31 C
52 0 1 9CWC 1 XPO LOG|STlCS / CON-WAY FRElGHT |NC. 1716422 5627.67 USD 2017-08-31 C
52 0 1 BNLS 1 BNSF LOG|STlCS, LLC 1717493 34285 USD 2017-09~08 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1717494 295.83 USD 2017-09»08 C
52 0 1 FDE 1 FEDERAL EXPRESS 1717495 33.66 USD 2017-09108 C
52 0 1 FDE 800 FEDERAL EXPRESS 1717496 4553.59 USD 2017~09»08 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1717497 805.47 USD 2017-09-08 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1717498 1023.91 USD 2017-09~08 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1717499 102.14 USD 2017'09~08 C
52 0 1 Hl\/|ES 1 USF HOLLAND lNC. 1717500 91.13 USD 2017-09-08 C
52 0 1 PYLE 1 A. DU|E PVLE, |NC. 1717501 1304.72 USD 2017‘09~06 A
52 0 1 RB|N 1 C.H. ROBlNSON COMPANY 1717502 4044.32 USD 2017'09»06 A
52 0 1 RBLT 1 C.H. ROBlNSON WORLDW|DE (LTL) 1717503 3789.53 USD 2017-09-08 C
52 0 1 RDTC 1 YRC»T||V|E CR|T|CAL SERV|CES 1717504 285.61 USD 2017-09~08 C
52 0 1 RDWY 1 YRC 1717505 33875.96 USD 2017-09-08 C
52 0 1 TQYL 1 TOTAL QUAL|TV LOG|STlCS, lNC. 1717506 1475 USD 2017-09~08 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1717507 84210.16 USD 2017-09-08 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1717508 0 USD 2017-09-08 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1717509 2197.35 USD 2017~09~08 C
52 0 1 UPSX 1 UPS SUPFLY CHAlN SOLUTlONS, |NC. 1717510 249.96 USD 2017»09-08 C
52 0 1 7LXF 1 L|ON EXH|B|T|ON FRElGHTlNC 1717511 13030.51 USD 2017-09-06 A
52 0 1 9AQP 1 A&N| QUALlTV TRANSPORT |NC. 1717512 1605 USD 2017-09-08 C
52 0 1 9CWC 1 XPO LOGlST|CS / CON-WAY FRElGHT |NC` 1717513 4717.74 USD 2017~09~08 C
52 0 1 9|J\E 1 LAND A|R EXPRESS OF NEW ENGLAND 1717514 758.97 USD 2017~09~06 A
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1718654 1181,6 USD 2017»09-15 C
52 0 1 FDE 800 FEDERAL EXPRESS 1718655 4372.08 USD 2017-09~15 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1718656 999.21 USD 2017~09-15 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1718657 132.53 USD 2017~09~26 A
52 0 1 RDWY 1 YRC 1718658 8950.8 USD 2017-09-15 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1718659 20539.33 USD 2017-09-15 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 22 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 UPSN 802 UN!TED PARCEL SERV|CE 1718660 1119.38 USD 2017-09-15 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1719601 35828 USD 2017-09-21 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1719602 84.14 USD 2017-09-26 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1719603 129.85 USD 2017-09-21 C
52 0 1 FDE 1 FEDERAL EXPRESS 1719604 140.57 USD 2017~09~21 C
52 0 1 FDE 800 FEDERAL EXPRESS 1719605 4380.3 USD 2017-09-21 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1719606 779.9 USD 2017~09~21 C
52 0 1 FDGR 800 FEDEXGROUND, |NC, 1719607 1046.47 USD 2017~09~21 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1719608 413.09 USD 2017-09-21 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOMY 1719609 260.36 USD 2017~09~21 C
52 0 1 HMES 1 USF HOLLAND lNC. 1719610 2025.15 USD 2017~09~21 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1719611 23345.04 USD 2017-09-28 A
52 0 1 PYLE 1 A. DU|E PVLE, lNC. 1719612 2923.37 USD 2017~09~28 A
52 0 1 RB|N 1 C.H. ROB|NSON CON|PANY 1719613 1675 USD 2017~09-28 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1719614 3073.27 USD 2017-09-21 C
52 0 1 RDTC 1 YRC-TlMECRlT|CAL SERV|CES 1719615 330.32 USD 2017~09~21 C
52 0 1 RDWY 1 VRC 1719616 19709.68 USD 2017~09-21 C
52 0 1 UPGF 1 UPS FRElGHT 1719617 0 USD 2017-09-21 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1719518 27845.45 USD 2017-09<21 C
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1719619 688.64 USD 2017‘09-21 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1719620 1050.12 USD 2017-09-21 C
52 0 1 7LXF 1 L|ON EXHIB|T|ON FRElGHT|NC 1719621 9671.47 USD 2017-09-28 A
52 0 1 9AC1P 1 A&l\/l QUALl`l“{ TRANSPORT|NC. 1719622 425 USD 2017-09~21 C
52 0 1 9CWC 1 XPO LOG|STlCS / CON~WAV FRElGHT |NC. 1719623 2886,18 USD 2017-09'21 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1719624 209.9 USD 2017-09-26 A
52 0 1 BNLS 1 BNSF LOG|STlCS, LLC 1720718 10530 USD 2017-09‘28 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1720719 186,13 USD 2017-09-28 C
52 0 1 FDE 1 FEDERAL EXPRESS 1720720 83.41 USD 2017-09-28 C
52 0 1 FDE 800 FEDERAL EXPRESS 1720721 28220.24 USD 2017~09~28 C
52 0 1 FDGR 1 FEDEX GROUND, |NC, 1720722 320.84 USD 2017-09-28 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1720723 985.86 USD 2017»09-28 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1720724 134.96 USD 2017-09~28 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOMY 1720725 629.08 USD 2017-09-28 C
52 0 1 HMES 1 USF HOLLAND lNC. 1720726 93.21 USD 2017-09~28 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1720727 390 USD 2017~09-26 A
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1720728 5681.22 USD 2017-09-28 A
52 0 1 RBLT 1 CiH, ROB|NSON WORLDW|DE(LTL) 1720729 927.55 USD 2017~09-28 C
52 0 1 RDTC 1 YRC-Tll\/|ECR!T|CAL SERV|CES 1720730 542`11 USD 2017-09-28 C
52 0 1 RDWY 1 YRC 1720731 26428.05 USD 2017-09-28 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUTlONS, |NC. 1720732 39116.7 USD 2017~09-28 A
52 0 1 UPSN 2 UNlTED PARCEL SERV|CE 1720733 9059.61 USD 2017-09-28 C
52 0 1 UPSN 802 UNlTED PARCEL SERV|CE 1720734 1373.85 USD 2017-09-28 C
52 0 1 7LXF 1 L|ON EXH|BIT|ON FRElGHT|NC 1720735 410,67 USD 2017~09»26 A
52 0 1 9AQP 1 A&M QUAL|TY TRANSPORT lNC. 1720736 200 USD 2017-09-28 C
52 0 1 9CWC 1 XPO LOGlSTlCS / CON-WAY FRElGHT |NC. 1720737 2785.88 USD 2017-09-28 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1720738 0 USD 0001-01-01 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1721722 24123 USD 2017-10-06 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1721723 132.84 USD 2017~10‘06 C
52 0 1 FDE 800 FEDERAL EXPRESS 1721724 29137.2 USD 2017'10-06 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1721725 93.88 USD 2017~10‘06 C
52 0 1 FDGR 800 FEDEX GROUND, |NC` 1721726 608.34 USD 2017~10-06 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1721727 392.74 USD 2017-10-06 C
52 0 1 PVLE 1 A, DU|E PYLE, |NC, 1721728 132.53 USD 2017‘10~05 A
52 0 1 RB|N 1 C.H. ROB|NSON COMPANY 1721729 5300 USD 2017-10-05 A
52 0 1 RDWV 1 YRC 1721730 10069.83 USD 2017-10-06 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1721731 43860.18 USD 2017-10-05 A
52 0 1 UPSN 802 UN|TED PARCEL SERVlCE 1721732 1122.8 USD 2017-10-06 C
52 0 1 7LXF 1 L|ON EXHlB|T|ON FRElGHT|NC 1721733 12556.82 USD 2017-10~05 A
52 0 1 9AQP 1 A&M QUAL|TY TRANSPORT|NC. 1721734 375 USD 2017-10-06 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON~WAY FRElGHT |NC. 1721735 3482.05 USD 2017-10-05 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1721735 1390.9 USD 2017-10-05 A
52 0 1 BNLS 1 BNSF LOGlSTlCS, LLC 1722677 10479 USD 2017-10-13 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1722678 130.21 USD 2017-10-13 C
52 0 1 FDE 1 FEDERAL EXPRESS 1722679 10347 USD 2017-10'13 C
52 0 1 FDE 800 FEDERAL EXPRESS 1722680 3805`44 USD 2017-10'13 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1722681 620.19 USD 2017-10-13 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|OR|TY 1722682 370`31 USD 2017-10-13 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONOMV 1722683 252,85 USD 2017~10-13 C
52 0 1 KHNN 9 KUEHNE 81 NAGEL, |NC. 1722684 27055.23 USD 2017-10~13 A
52 0 1 ODFL 1 OLD DON||NION FRElGHT LlNE, |NC. 1722685 227`26 USD 2017~10-13 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1722686 693.98 USD 2017-10-12 A
52 0 1 RB|N 1 C.H, ROBlNSON COMPANY 1722687 1885 USD 2017-10-12 A
52 0 1 RBLT 1 C.H. ROBINSON WORLDW|DE(LTL) 1722688 1259.17 USD 2017-10~13 C
52 0 1 RDWV 1 YRC 1722689 16914.76 USD 2017-10-13 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 1722690 22036.71 USD 2017-10»13 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1722691 951.22 USD 2017-10-13 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHTlNC 1722692 3046,96 USD 2017-10~13 A
52 0 1 9CWC 1 XPO LOGIST!CS/CON-WAY FRElGHT lNC. 1722693 1471.46 USD 2017-10-13 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1723588 2950 USD 2017~10-20 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1723589 265.41 USD 2017-10-20 C
52 0 1 FDE 800 FEDERAL EXPRESS 1723590 4744,79 USD 2017~10-20 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1723591 1187.95 USD 2017-10-20 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 23 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1723592 118.63 USD 2017-10-20 C
52 0 1 RDWY 1 YRC 1723593 860.25 USD 2017-10-20 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1723594 31650.89 USD 2017~11~01 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1723595 1445.62 USD 2017-10~20 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAV FRElGHT |NC. 1723596 0 USD 2017-10-20 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1724483 8109 USD 2017~10~26 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1724484 748.27 USD 2017-10-26 C
52 0 1 FDE 1 FEDERAL EXPRESS 1724485 89.35 USD 2017-10~26 C
52 0 1 FDE 800 FEDERAL EXPRESS 1724486 5108.5 USD 2017~10-26 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1724487 11.2 USD 2017-10-26 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1724488 857.35 USD 2017-10-26 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1724489 2119.79 USD 2017-10-26 C
52 0 1 HMES 1 USF HOLLAND lNC. 1724490 0 USD 2017-10-26 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1724491 2178.81 USD 2017-10-26 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT L|NE, lNC. 1724492 203.28 USD 2017-10~26 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1724493 2086.52 USD 2017-10-26 A
52 0 1 RB|N 1 C.H. ROB|NSON COMPANY 1724494 9121 USD 2017-10-26 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1724495 135.77 USD 2017-10-26 C
52 0 1 RDWY 1 YRC 1724496 14926.92 USD 2017»10'26 C
52 0 1 UPGF 1 UPS FRElGHT 1724497 413488 USD 2017»10-26 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC, 1724498 22867.29 USD 2017-11-02 A
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1724499 943.51 USD 2017-10-26 C
52 0 1 UPSN 802 UNlTED PARCEL SERV|CE 1724500 1460.01 USD 2017»10~26 C
52 0 1 UPSX 1 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1724501 14.99 USD 2017-10-26 C
52 0 1 7LXF 1 LlON EXHlBlT|ON FRElGHT|NC 1724502 16165.39 USD 2017-10-26 A
52 0 1 9CWC 1 XPO LOGlSTlCS/CON-WAY FRElGHT |NC. 1724503 8194.91 USD 2017~10-26 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1724504 431,22 USD 2017-10-26 A
52 0 1 BNLS 1 BNSF LOG|ST|CS/ LLC 1725464 25029 USD 2017-11-02 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1725465 161.45 USD 2017'11~02 A
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1725465 98.18 USD 2017~11~02 C
52 0 1 FDE 1 FEDERAL EXPRESS 1725467 139.42 USD 2017-11~02 C
52 0 1 FDE 800 FEDERAL EXPRESS 1725468 4229.94 USD 2017-11-02 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1725469 75.94 USD 2017-11~02 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1725470 764.09 USD 2017-11-02 C
52 0 l FXFE 800 FEDEX FRElGHT PRlOR|TY 1725471 341.31 USD 2017-11-02 C
52 0 1 FXNL 1 FEDEX FRElGHT ECONON|V 1725472 205.8 USD 2017~11-02 C
52 0 1 HMES 1 USF HOLLANDlNC. 1725473 486.52 USD 2017-11-02 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1725474 631.35 USD 2017-11~02 A
52 O 1 PYLE 1 A. DU|E PYLE, |NC. 1725475 2306.07 USD 2017-11-02 A
52 0 1 RB|N 1 C.H. ROBlNSON COMPANV 1725476 10880.5 USD 2017-11-02 A
52 0 1 RDWY 1 VRC 1725477 30149.94 USD 2017-11~02 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1725478 31383.38 USD 2017-11-03 A
52 0 1 UPSN 2 UN|TED PARCEL SERV|CE 1725479 1278.59 USD 2017-11-02 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1725480 1367.87 USD 2017~11-02 C
52 0 1 7LXF 1 LlON EXH|BlTlON FRElGHT|NC 1725481 9922.03 USD 2017-11-02 A
52 0 1 9AQP 1 A&lV| QUAL|TY TRANSPORT|NC. 1725482 3145 USD 2017-11-02 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAV FRElGHT |NC. 1725483 5730.96 USD 2017~11-02 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1726392 5830 USD 2017-11-09 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1726393 657`65 USD 2017-11~10 A
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1726394 318.7 USD 2017»11-09 C
52 0 1 FDE 1 FEDERAL EXPRESS 1726395 121.86 USD 2017»11-09 C
52 0 1 FDE 800 FEDERAL EXPRESS 1726396 3936.33 USD 2017-11~09 C
52 0 1 FDGR 800 FEDEXGROUND, |NC, 1726397 1196.12 USD 2017-11-09 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TV 1726398 102.9 USD 2017-11~09 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1726399 15486 USD 2017-11-10 A
52 0 1 PVLE 1 A, DU|E PYLE, |NC. 1726400 266.74 USD 2017-11-10 A
52 0 1 RB|N 1 C.H. ROB|NSON CON|PANY 1726401 1050 USD 2017-11-10 A
52 0 1 RDWY 1 YRC 1726402 18495.25 USD 2017-11-09 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUTlONS, |NC. 1726403 82112.11 USD 2017-11-22 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1726404 2189.95 USD 2017~11-09 C
52 0 1 7LXF 1 L|ON EXH|B|T|ON FRElGHTlNC 1726405 187.9 USD 2017~11-10 A
52 0 1 9CWC 1 XPO LOG|STICS / CON-WAY FRElGHT lNC. 1726406 2221.42 USD 2017-11-09 C
52 0 1 FDE 800 FEDERAL EXPRESS 1727267 3235.79 USD 2017~11-16 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1727268 25.46 USD 2017~11-16 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1727269 735`09 USD 2017-11-16 C
52 0 1 KHNN 9 KUEHNE& NAGEL, lNC. 1727270 7675.75 USD 2017-11-22 A
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1727271 50001.2 USD 2017-11-22 A
52 0 1 UPSN 802 UNlTED PARCEL SERV|CE 1727272 1023.59 USD 2017-11‘16 C
52 0 1 9CWC 1 XPO LOGlSTlCS / CON-WAV FRElGHT |NC. 1727273 310.34 USD 2017-11-16 C
52 0 1 BNLS 1 BNSF LOG|STlCS, l_l_C 1728179 56465 USD 2017-11-24 C
52 0 1 EXLA 800 ESTE$ EXPRESS LlNES 1728180 261.13 USD 2017-11~24 C
52 0 1 FDE 1 FEDERAL EXPRESS 1728181 423.64 USD 2017~11-24 C
52 0 1 FDE 800 FEDERAL EXPRESS 1728182 7990.93 USD 2017-11~24 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1728183 49.66 USD 2017-11-24 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1728184 1110.68 USD 2017-11-24 C
52 0 1 HlVlES 1 USF HOLLAND |NC. 1728185 0 USD 2017-11-24 C
52 0 1 KHNN 9 KUEHNE& NAGEL, |NC. 1728186 8659.98 USD 2017-11-22 A
52 0 1 l\/|RRC 1 R.C. MOORE, |NC‘ 1728187 400 USD 2017-11~24 C
52 0 1 PVLE 1 A. DU|E PYLE, |NC. 1728188 3322.3 USD 2017-11-22 A
52 0 1 RB|N 1 C.H. ROBlNSON COMPANY 1728189 3907 USD 2017-11-22 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1728190 0 USD 2017-11-24 C
52 0 1 RDTC 1 YRC-T|MECR|T|CAL SERV|CES 1728191 0 USD 2017~11-24 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 24 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 RDWY 1 YRC 1728192 33399,17 USD 2017-11-24 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1728193 44585.19 USD 2017-11~22 A
52 0 1 UPSN 2 UN|TED PARCEL SERVICE 1728194 938.33 USD 2017-11'24 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1728195 999.24 USD 2017-11-24 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 1728196 19504.03 USD 2017~11-22 A
52 0 1 9AQP 1 A&N| QUALlTY TRANSPORT|NC. 1728197 1305 USD 2017~11-24 C
52 0 1 9CWC 1 XPO LOGlST|CS / CON-WAY FRElGHT |NC. 1728198 108.17 USD 2017-11-24 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1728199 353.33 USD 2017-11~22 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1729122 6620 USD 2017-11-30 C
52 0 1 EXLA 1 ESTES EXPRESS L|NES 1729123 1113.31 USD 2017~11-30 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1729124 1992.71 USD 2017-11~30 C
52 0 1 FDE 1 FEDERAL EXPRESS 1729125 102.63 USD 2017-11-30 C
52 0 1 FDE 800 FEDERAL EXPRESS 1729126 2723.32 USD 2017-11~30 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1729127 118.81 USD 2017'11»30 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1729128 1180.18 USD 2017-11»30 C
52 0 1 HALA 1 HAPAG-LLOYD (AMER|CA) lNC. 1729129 0 USD 2017-11~30 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC‘ 1729130 13237.87 USD 2017-12~01 A
52 0 1 PYLE 1 A. DU|E PYLE/ |NC. 1729131 587.5 USD 2017-12»01 A
52 0 1 RDWY 1 VRC 1729132 16969.34 USD 2017-11-30 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1729133 104509,47 USD 2017-12-01 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1729134 1739.16 USD 2017-11-30 C
52 0 1 9CWC 1 XPO LOG|$T|CS/CON-WAV FRElGHT lNC. 1729135 8959.52 USD 2017-11-30 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1729135 335.58 USD 2017-12-01 A
52 0 1 BNLS 1 BNSF LOG|STlCS, LLC 1729867 16345 USD 2017-12-07 C
52 0 1 FDE 800 FEDERAL EXPRESS 1729868 2387.45 USD 2017-12-07 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1729869 18.09 USD 2017-12~07 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1729870 1372.18 USD 2017-12-07 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1729871 21346.28 USD 2017~12-12 A
52 0 1 PTWT 1 PANTHER PREM|UM LOG|ST|CS 1729872 2644.89 USD 2017~12~07 C
52 0 1 RB|N 1 C.H. ROB|NSON COMPANV 1729873 2005 USD 2017-12-12 A
52 0 1 RDTC 1 VRC-TlNlE CR|TlCAL SERV|CES 1729874 1159.58 USD 2017-12-07 C
52 0 1 RDWV 1 YRC 1729875 12766.1 USD 2017~12-07 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1729876 7372.79 USD 2017-12-12 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1729877 1902.92 USD 2017-12-07 C
52 0 1 7JSS 1 JESSTECH |NDUSTR|ES LLC 1729878 5287,02 USD 2017~12~07 C
52 0 1 7LXF 1 LlON EXH|BlT|ON FRElGHT |NC 1729879 20192.22 USD 2017-12-12 A
52 0 1 9AQP 1 A&|V| QUALlTV TRANSPORT|NC. 1729880 365 USD 2017-12-07 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON~WAY FRElGHT |NC. 1729881 503.36 USD 2017-12-07 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1729882 231.4 USD 2017-12-12 A
52 0 1 BNLS 1 BNSF LOGlST|CS/ LLC 1730616 4815 USD 2017-12~14 C
52 0 1 FDE 800 FEDERAL EXPRESS 1730617 1655.43 USD 2017-12-14 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1730618 1053.94 USD 2017-12-14 C
52 0 1 HALA 1 HAPAG-LLOVD (AN|ER|CA) |NC. 1730619 120 USD 2017-12-14 C
52 0 1 KHNN 9 KUEHNE 81 NAGEL, lNC. 1730620 24466.49 USD 2017»12-14 A
52 0 1 RBIN 1 C.H, ROB|NSON CON|PANY 1730621 5703.5 USD 2017-12~14 A
52 0 1 RBLT 1 CiH. ROB|NSON WORLDWlDE(LTL) 1730622 435.52 USD 2017~12-14 C
52 0 1 RDWY 1 YRC 1730523 2251.58 USD 2017-12-14 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1730624 3008.69 USD 2017~12-14 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1730625 450.84 USD 2017-12-14 C
52 0 1 7LXF 1 LlON EXH|BlTlON FRElGHT|NC 1730626 6389.43 USD 2017-12-14 A
52 0 1 9CWC 1 XPO LOG|ST\CS/CON-WAV FRElGHT |NC‘ 1730627 597.87 USD 2017-12-14 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1730628 774.38 USD 2017-12-14 A
52 0 1 BNLS 1 BNSF LOGIST|CS, LLC 1731385 26050 USD 2017-12-21 C
52 0 1 FDE 1 FEDERAL EXPRESS 1731386 45.01 USD 2017-12-21 C
52 0 1 FDE 800 FEDERAL EXPRESS 1731387 3044.97 USD 2017-12-21 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1731388 710.77 USD 2017~12~21 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1731389 703.29 USD 2017-12»21 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|ORlTY 1731390 103.49 USD 2017-12~21 C
52 0 1 HALA 1 HAPAG-LLOYD (AMER|CA) lNC. 1731391 0 USD 2017~12~21 C
52 0 1 HMES 1 USF HOLLAND |NC. 1731392 0 USD 2017-12-21 C
52 0 1 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, lNC. 1731393 397.7 USD 2017-12-21 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1731394 2540`75 USD 2017-12-21 A
52 0 1 RBlN 1 C.H. ROB|NSON COMPANY 1731395 5355.25 USD 2017-12-21 A
52 0 1 RDTC 1 VRC~T|ME CR|T|CAL SERV|CES 1731395 3421.15 USD 2017‘12-21 C
52 0 1 RDWV 1 YRC 1731397 37586454 USD 2017-12-21 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1731398 57039.36 USD 2017-12-21 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1731399 1602.42 USD 2017-12~21 C
52 0 1 7LXF 1 LlON EXHlBlT|ON FRElGHT|NC 1731400 10514.35 USD 2017-12'21 A
52 0 1 9AQP 1 A&lV| QUAL|TY TRANSPORTlNC. 1731401 1215 USD 2017-12-21 C
52 O 1 9CWC 1 XPO LOGlST|CS/CON-WAY FRElGHT |NC. 1731402 3209.04 USD 2017~12-21 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1732208 25340 USD 2017-12-29 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1732209 633.78 USD 2017~12-29 C
52 0 1 FDE 1 FEDERAL EXPRESS 1732210 25489 USD 2017-12-29 C
52 0 1 FDE 800 FEDERAL EXPRESS 1732211 3202.11 USD 2017-12-29 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1732212 716.17 USD 2017~12-29 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1732213 548.71 USD 2017-12-29 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TV 1732214 122478 USD 2017-12-29 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1732215 12320.83 USD 2017-12-28 A
52 0 1 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, |NC. 1732216 2569.44 USD 2017<12-29 C
52 0 1 PYLE 1 A. DU|E PVLE, |NC. 1732217 1542.2 USD 2017-12-28 A
52 0 1 RDTC 1 YRC-T|MECR|T|CAL SERV|CES 1732218 2993.46 USD 2017~12~29 C
52 0 1 RDWY 1 YRC 1732219 10499.98 USD 2017~12-29 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 25 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC` 1732220 20200.3 USD 2017-12-28 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1732221 1239.26 USD 2017-12-29 C
52 0 1 7LXF 1 LlON EXHlB|T|ON FRElGHT|NC 1732222 16407.14 USD 2017-12-28 A
52 0 1 7SRP 1 SK|D ROW PALLET LLC 1732223 500 USD 2017-12-29 C
52 0 1 9AQP 1 A&M QUAL|TY TRANSPORT|NC. 1732224 515 USD 2017-12'29 C
52 0 1 9CWC 1 XPO LOGIST|CS / CON-WAY FRElGHT |NC. 1732225 1885.83 USD 2017-12-29 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1733008 3855 USD 2018~01~11 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1733009 602.05 USD 2018-01~11 C
52 0 1 FDE 1 FEDERAL EXPRESS 1733010 127.51 USD 2018-01~11 C
52 0 1 FDE 800 FEDERAL EXPRESS 1733011 5335.87 USD 2018~01-11 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1733012 23.72 USD 2018-01~11 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1733013 1030.09 USD 2018-01~11 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1733014 6380.94 USD 2018-01-18 A
52 0 1 RBlN 1 C.H. ROBlNSON CON|PANY 1733015 0 USD 0001~01-01 A
52 0 1 RDWY 1 VRC 1733016 15297.05 USD 2018-01~11 C
52 0 1 UPSF 31 UPS SUPPL‘{ CHAlN SOLUT|ONS, |NC. 1733017 47.73 USD 2018~01-11 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1733018 1727.34 USD 2018-01-11 C
52 0 1 7LXF 1 L|ON EXH|B|TION FRElGHT|NC 1733019 6582.29 USD 2018-01-11 A
52 0 1 9CWC 1 XPO LOG|STlCS/CON-WAY FRElGHT |NC. 1733020 328.3 USD 2018-01-11 C
52 0 1 91.AE 1 LAND AlR EXPRESS OF NEW ENGLAND 1733021 567.37 USD 2018-01-11 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1733664 14520 USD 2018~01-19 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1733665 1975.65 USD 2018-01-19 C
52 0 1 FDE 1 FEDERAL EXPRESS 1733666 32.38 USD 2018-01-19 C
52 0 1 FDE 800 FEDERAL EXPRESS 1733667 3537.25 USD 2018~01-19 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1733668 53.26 USD 2018-01-19 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1733669 1302.74 USD 2018~01-19 C
52 0 1 HALA 1 HAPAG-LLOVD(AN|ER|CA) |NC. 1733670 0 USD 2018~01-19 C
52 0 1 HN|ES 1 USF HOLLAND |NC. 1733671 234.52 USD 2018-01-19 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1733672 417 USD 2018-01-18 A
52 0 1 RBlN 1 C.H. ROBlNSON CON|PANY 1733673 6113.9 USD 2018-01-18 A
52 0 1 RBLT 1 C`H. ROBINSON WORLDW|DE(LTL) 1733674 116.02 USD 2018-01-19 C
52 0 1 RDTC 1 YRC-TIME CRlT|CAL SERV|CES 1733675 6246.19 USD 2018-01-19 C
52 0 1 RDWY 1 YRC 1733676 12412.6 USD 2018-01-19 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1733677 2562.58 USD 2018-01-18 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1733678 1615.71 USD 2018-01-19 C
52 0 1 7LXF 1 LlON EXHlBlTlON FRElGHT |NC 1733679 257.8 USD 2018»01~18 A
52 0 1 9CWC 1 XPO LOGlST|CS / CON-WAV FRElGHT |NC. 1733680 1364.93 USD 2018»01-19 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1734325 14455 USD 2018-01-19 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1734326 324.1 USD 2018~01~19 C
52 0 1 FDE 1 FEDERAL EXPRESS 173/1327 118.93 USD 2018-01-19 C
52 0 1 FDE 800 FEDERAL EXPRESS 1734328 1168.11 USD 2018~01-19 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1734329 21.07 USD 2018401-19 C
52 0 1 FDGR 800 FEDEXGROUND/ lNC. 1734330 1080.33 USD 2018-01-19 C
52 0 1 HALA 1 HAPAG-LLOYD (AlVlERlCA) |NC. 1734331 0 USD 2018~01~19 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1734332 142.07 USD 2018~01-18 A
52 0 1 RBlN 1 C.H. ROB|NSON CON|PANV 1734333 1650 USD 2018-01-18 A
52 0 1 RDWV 1 VRC 1734334 10364.22 USD 2018~01~19 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1734335 22678.52 USD 2018-01-18 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1734336 641.57 USD 2018-01-19 C
52 0 1 7LXF 1 LlON EXH|BlTlON FRElGHT|NC 1734337 24958.01 USD 2018-01~18 A
52 0 1 9AQP 1 A&M QUALlTY TRANSPORT |NC‘ 1734338 1605 USD 2018-01-19 C
52 0 1 9CWC 1 XPO LOG|STICS / CON-WAV FRElGHT |NC. 1734339 10585.64 USD 2018‘01~19 C
52 0 1 9LAE 1 LAND A|R EXPRESS OF NEW ENGLAND 1734340 209.9 USD 2018-01-18 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1735072 27955 USD 2018-01-25 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1735073 3130.62 USD 2018~01~25 C
52 0 1 FDE 1 FEDERAL EXPRESS 1735074 24.83 USD 2018-01-25 C
52 0 1 FDE 800 FEDERAL EXPRESS 1735075 783.33 USD 2018-01-25 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1735076 380.33 USD 2018-01-25 C
52 0 1 FDGR 800 FEDEXGROUND/ lNC. 1735077 526.87 USD 2018~01-25 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TV 1735078 108.83 USD 2018~01~25 C
52 0 1 HIV|ES 1 USF HOLLAND |NC. 1735079 755.49 USD 2018-01-25 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1735080 101391.37 USD 2018-01-25 A
52 0 1 NEMF 1 NEW ENGLAND MOTOR FRE|GHT, |NC. 1735081 357.94 USD 2018~01~25 A
52 0 1 ODFL 1 OLD DON|IN|ON FRElGHT LlNE, lNC. 1735082 185.36 USD 2018~01~25 C
52 0 1 RBlN 1 C.H. ROBlNSON CON|PANY 1735083 897.5 USD 2018-01-25 A
52 0 1 RDWV 1 YRC 1735084 7012.08 USD 2018-01~25 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNCi 1735085 60523.02 USD 2018-01'25 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1735086 1722.3 USD 2018-01-25 C
52 0 1 7JSS 1 1ESSTECH |NDUSTRlES LLC 1735087 4200 USD 2018-01-25 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT lNC. 1735088 468.17 USD 2018~01~25 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1735896 29523.13 USD 2018-02-01 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1735897 129.07 USD 2018-02'01 C
52 0 1 FDE 1 FEDERAL EXPRESS 1735898 25.98 USD 2018-02~01 C
52 0 1 FDE 800 FEDERAL EXPRESS 1735899 462.98 USD 2018-02-01 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1735900 553.78 USD 2018-02-01 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1735901 381.58 USD 2018~02-01 C
52 0 1 NEMF 1 NEW ENGLAND MOTOR FRElGHT, lNC. 1735902 989.54 USD 2018-02-06 A
52 0 1 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, |NC. 1735903 4561.98 USD 2018-02-01 C
52 0 1 RB|N 1 C.H. ROB|NSON CON|PANY 1735904 13642.76 USD 2018-02-06 A
52 0 1 RDWY 1 VRC 1735905 14399.91 USD 2018~02~01 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1735906 26154.37 USD 2018'02-06 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1735907 1882.51 USD 2018-02-01 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 26 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 7LXF 1 L|ON EXH|B|T|ON FRElGHT|NC 1735908 5943.4 USD 2018-02-06 A
52 0 1 7SRP 1 SKlD ROW PALLET LLC 1735909 0 USD 2018~02-01 C
52 0 1 9CWC 1 )(PO LOG|ST|CS / CON~WAY FRElGHT lNC. 1735910 0 USD 2018-02-01 C
52 0 1 9LAE 1 LAND AlR EXPRESS OF NEW ENGLAND 1735911 209.9 USD 2018-02~06 A
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1736589 5655 USD 2018-02-08 C
52 0 1 EXU\ 800 ESTES EXPRESS L|NES 1736590 493.69 USD 2018-02~08 C
52 0 1 FDE 1 FEDERAL EXPRESS 1736591 10 USD 2018-02-08 C
52 0 1 FDE 800 FEDERAL EXPRESS 1736592 450.55 USD 2018-02-08 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1736593 0 USD 2018~02-08 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1736594 352.9 USD 2018-02~08 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1736595 17546.16 USD 2018-02-08 A
52 0 1 NEMF 1 NEW ENGLAND lV|OTOR FRElGHT, |NC. 1736596 2458.01 USD 2018~02~08 A
52 0 1 ODFL 1 OLD DON|lN|ON FRElGHT LlNE, |NC. 1736597 277.08 USD 2018-02-08 C
52 0 1 RDWY 1 YRC 1736598 8912.54 USD 2018-02-08 C
52 O 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1736599 2113.4 USD 2018~02~08 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1735600 2647.88 USD 2018-02-08 C
52 0 1 9AQP 1 A&N| QUAL|TV TRANSPORT lNC. 1736601 940 USD 2018-02-08 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 1736602 5777.73 USD 2018-02~08 C
52 0 1 EXLA 1 ESTES EXPRESS LlNES 1737359 306462 USD 2018~02-15 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1737360 3457.95 USD 2018-02-15 C
52 0 1 FDE 800 FEDERAL EXPRESS 1737361 1455.78 USD 2018-02-15 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1737362 76,72 USD 2018-02-15 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1737363 13.5 USD 2018-02-15 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1737364 109 USD 2018-02-15 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1737365 349.51 USD 2018-02~15 A
52 0 1 RDWY 1 YRC 1737366 0 USD 2018~02-15 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUTlONS, |NC, 1737367 26764.8 USD 2018-02-15 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1737368 9288.22 USD 2018-02-15 C
52 0 1 EXLA 800 ESTES EXPRESS LlNE$ 1738080 791422 USD 2018-02'23 C
52 0 1 FDE 1 FEDERAL EXPRESS 1738081 69.51 USD 2018-02-23 C
52 0 1 FDE 800 FEDERAL EXPRESS 1738082 3356.63 USD 2018-02-23 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1738083 0 USD 2018-02-23 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1738084 1898.2 USD 2018-02-23 C
52 0 1 HALA 1 HAPAG~LLOYD (AlV|ERICA) |NC. 1738085 0 USD 2018~02-23 C
52 0 1 H|V|ES 1 USF HOLLAND |NC. 1738086 0 USD 2018-02-23 C
52 0 1 RDWY 1 YRC 1738087 801.06 USD 2018-02~23 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1738088 9449.94 USD 2018-02-22 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1738089 707.99 USD 2018-02-23 C
52 0 1 ABFS 1 ABF FRElGHT SYSTEl\/l, |NC. 1738839 2700 USD 2018~03-02 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1738840 70250 USD 2018~03-02 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1738841 300.71 USD 2018-03-02 C
52 0 1 FDE 1 FEDERAL EXPRESS 1738842 142.55 USD 2018~03-02 C
52 0 1 FDE 800 FEDERAL EXPRESS 1738843 8540.93 USD 2018-03-02 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1738844 50.41 USD 2018-03-02 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1738845 1086.9 USD 2018~03-02 C
52 0 1 HALA 1 HAPAG-LLOYD (AMER|CA) lNC. 1738846 0 USD 2018~03-02 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC, 1738847 55450.44 USD 2018-03-02 A
52 0 1 NE|V|F 1 NEW ENGLAND MOTOR FRElGHT, lNC. 1738848 6931.98 USD 2018~03~02 A
52 0 1 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, |NC. 1738849 2702.47 USD 2018~03-02 C
52 0 1 PVLE 1 A. DU|E PVLE, lNC. 1738850 174.47 USD 2018-03-02 A
52 0 1 RBlN 1 C.H. ROB|NSON CON|PANY 1738851 18125 USD 2018»03-02 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1738852 1752.97 USD 2018-03~02 C
52 0 1 RDTC 1 YRC-T|ME CR|T|CAL SERV|CES 1738853 862.04 USD 2018-03-02 C
52 0 1 RDWY 1 YRC 1738854 32075.67 USD 2018-03-02 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1738855 8616.33 USD 2018-03-02 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1738856 1072.15 USD 2018~03-02 C
52 0 1 7LXF 1 LlON EXH|BIT|ON FRElGHT|NC 1738857 21255.4 USD 2018-03-02 A
52 0 1 9AQP 1 A&M QUALlTY TRANSPORT |NC. 1738858 1090 USD 2018-03-02 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAY FRElGHT |NC. 1738859 3897.73 USD 2018-03'02 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1739565 20130 USD 2018-03~08 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1739566 633.32 USD 2018-03-08 C
52 0 1 FDE 1 FEDERAL EXPRESS 1739567 41.65 USD 2018-03-08 C
52 0 1 FDE 800 FEDERAL EXPRESS 1739568 6343.28 USD 2018-03-08 C
52 0 1 FDGR 1 FEDEXGROUND, lNC, 1739569 6.7 USD 2018-03-08 C
52 0 1 FDGR 800 FEDEXGROUND, |NC, 1739570 " 793.43 USD 2018-03-08 C
52 0 1 HALA 1 HAPAG~LLOYD(AMER|CA) |NC. 1739571 0 USD 2018-03~08 C
52 0 1 HMES 1 USF HOLLAND |NC. 1739572 93 USD 2018-03~08 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1739573 71975`42 USD 2018-03-08 A
52 O 1 NEMF 1 NEW ENGLAND MOTOR FRElGHT, |NC. 1739574 975456 USD 2018-03-08 A
52 0 1 ODFl. 1 OLD DO|VI|N|ON FRElGHT LlNE, lNC. 1739575 6845.82 USD 2018-03-08 C
52 0 1 RBlN 1 C.H. ROBlNSON CON|PANY 1739576 6100 USD 2018-03-08 A
52 0 1 RDWY 1 YRC 1739577 21626.9 USD 2018-03-08 C
52 0 1 TQYL 1 TOTAL QUAL|TY LOG|ST|CS, |NC. 1739578 1950 USD 2018-03-08 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1739579 50693.57 USD 2018~03-08 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1739580 2250.92 USD 2018-03-08 C
52 0 1 BCWC 1 XPO LOG|ST|CS/CON-WAV FRElGHT lNC. 1739581 1543.3 USD 2018-03~08 C
52 0 1 ABFS 1 ABF FRElGHT SYSTEM, |NC. 1740349 717`19 USD 2018~03-15 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1740350 281.03 USD 2018-03~15 C
52 0 1 FDE 1 FEDERAL EXPRESS 1740351 53.68 USD 2018-03-15 C
52 0 1 FDE 800 FEDERAL EXPRESS 1740352 7314.63 USD 2018~03~15 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1740353 0 USD 2018-03-15 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1740354 1003.73 USD 2018~03~15 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 27 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1740355 109 USD 2018'03-15 C
52 0 1 HlVlES 1 USF HOLLAND |NC. 1740356 0 USD 2018-03-15 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1740357 20549.78 USD 2018-03-15 A
52 0 1 NEMF 1 NEW ENGLAND MOTOR FRElGHT, lNC. 1740358 468.76 USD 2018-03-15 A
52 0 1 ODFL 1 OLD DOMlNlON FRElGHT LlNE, |NC. 1740359 3125.05 USD 2018-03-15 C
52 0 1 RDWV 1 VRC 1740360 6356.3 USD 2018-03-15 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1740361 52.37 USD 2018-03-15 C
52 0 1 ABFS 1 ABF FRElGHT SVSTEM, |NC. 1741024 0 USD 2018-03-23 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1741025 39782`15 USD 2018-03-23 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1741026 107.64 USD 2018-03-22 A
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1741027 1854.92 USD 2018-03-23 C
52 0 1 FDE 1 FEDERAL EXPRESS 1741028 107483 USD 2018-03~23 C
52 0 1 FDE 800 FEDERAL EXPRESS 1741029 7422.35 USD 2018-03-23 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1741030 9.51 USD 2018-03-23 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1741031 1379,16 USD 2018-03~23 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1741032 34460.27 USD 2018-03-22 A
52 0 l NEMF 1 NEW ENGLAND MOTOR FRElGHT, |NC. 1741033 304.37 USD 2018-03~22 A
52 0 1 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, lNC. 1741034 5138.62 USD 2018-03~23 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1741035 1197.58 USD 2018-03-22 A
52 0 1 RBlN 1 C.H. ROB|N$ON CON|PANY 1741036 13230.5 USD 2018-03-22 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1741037 393.76 USD 2018-03-23 C
52 0 1 RDWV 1 YRC 1741038 20246.5 USD 2018~03»23 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTIONS, lNC. 1741039 20711.39 USD 2018-03~22 A
52 0 1 UPSN 802 UNlTED PARCEL SERV|CE 1741040 2062.65 USD 2018-03-23 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHTlNC 1741041 15723423 USD 2018~03-22 A
52 0 1 9AQP 1 A&N| QUAL|TY TRANSPORT |NC. 1741042 1605 USD 2018-03-23 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON-WAV FRElGHT |NC. 1741043 868.93 USD 2018-03-23 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1741662 16130 USD 2018~03~29 C
52 0 1 FDE 1 FEDERAL EXPRESS 1741663 95,01 USD 2018-03-29 C
52 0 1 FDE 800 FEDERAL EXPRESS 1741664 16201.01 USD 2018-03-29 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1741665 0 USD 2018~03-29 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1741666 1463.6 USD 2018-03-29 C
52 0 1 HALA 1 HAPAG-LLOYD (AMER|CA) lNC. 1741667 3526 USD 2018-03-29 C
52 0 1 HMES 1 USF HOLLAND lNC. 1741568 222.25 USD 2018-03~29 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1741669 68266.32 USD 2018-03~29 A
52 0 1 NEMF 1 NEW ENGLAND MOTOR FRElGHT, lNC. 1741670 701.45 USD 2018~03~29 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 1741671 6653 USD 2018-03'29 C
52 0 1 PVLE 1 A. DUlE PYLE, |NC. 1741672 484.04 USD 2018-03~29 A
52 0 1 RBlN 1 C.H. ROBlNSON COMPANY 1741673 6750 USD 2018~03-29 A
52 0 1 RDWV 1 YRC 1741674 25857.76 USD 2018~03-29 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1741675 956.67 USD 2018-03-29 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1741676 1802.37 USD 2018~03»29 C
52 0 1 7LXF 1 LlON EXHlBlTlON FRElGHT|NC 1741677 3875.64 USD 2018-03-29 A
52 0 1 9AQP 1 A&N| QUALlTV TRANSPORT|NC. 1741678 425 USD 2018'03-29 C
52 0 1 9CWC 1 XPO LOGlSTlCS/CON-WAY FRElGHT |NC. 1741679 7799.07 USD 2018-03»29 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1742353 41310 USD 2018-04-06 C
52 0 1 FDE 1 FEDERAL EXPRESS 1742354 242.57 USD 2018-04-06 C
52 0 1 FDE 800 FEDERAL EXPRESS 1742355 5486.14 USD 2018-04-06 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1742356 0 USD 2018-04-05 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1742357 1118.38 USD 2018-04-06 C
52 0 1 HN|ES 1 USF HOLLAND |NC, 1742358 842.82 USD 2018-04-06 C
52 0 1 KHNN 9 KUEHNE & NAGEl., |NC. 1742359 52746.12 USD 2018~04-05 ' A
52 0 1 NEMF 1 NEW ENGLAND MOTOR FRElGHT, lNC. 1742360 0 USD 0001'01-01 A
52 0 1 ODFL 1 OLD DOMIN|ON FRElGHT LlNE, lNC. 1742361 9843.46 USD 2018-04~06 C
52 0 1 PVLE 1 A. DU|E PVLE, |NC. 1742362 1102.44 USD 2018~04-05 A
52 0 1 RBlN 1 C.H` ROB|NSON CON|PANY 1742363 1200 USD 2018-04-05 A
52 0 1 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1742364 78.37 USD 2018-04~06 C
52 0 1 RDWV 1 VRC 1742365 9103.57 USD 2018-04-06 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1742366 71130.93 USD 2018-04-05 A
52 0 1 7LXF 1 LlON EXHlBlT|ON FRElGHT|NC 1742367 6191.45 USD 2018~04-05 A
52 0 1 9AQP 1 A&Nl QUAL|TY TRANSPORTlNC. 1742368 1455 USD 2018-04-06 C
52 0 1 9CVE 1 COYOTE LOG|ST|CS, LLC 1742369 23366 USD 2018-04-05 A
52 O 1 ABFS 1 ABF FRElGHT SYSTEN|, |NC. 1743043 904,64 USD 2018-04-12 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1743044 14710 USD 2018-04-12 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1743045 99.34 USD 2018-04-12 C
52 0 1 FDE 1 FEDERAL EXPRESS 1743046 125.21 USD 2018-04-12 C
52 0 1 FDE 800 FEDERAL EXPRESS 1743047 6905.33 USD 2018-04-12 C
52 0 1 FDGR 1 FEDEX GROUND/ |NC. 1743048 0 USD 2018-04-12 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1743049 1111.99 USD 2018-04-12 C
52 0 1 HALA 1 HAPAG~LLOVD(AMER|CA) |NC. 1743050 5365 USD 2018-04-12 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1743051 27144,5 USD 2018-04-12 A
52 0 1 ODFL 1 OLD DOl\/||N|ON FRElGHT LlNE, |NC. 1743052 9217.73 USD 2018-04'12 C
52 0 1 RBlN 1 C`H. ROBlNSON CON|PANY 1743053 2300 USD 2018-04~12 A
52 0 1 RDWV 1 YRC 1743054 15599.65 USD 2018-04-12 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN $OLUT|ONS, |NC. 1743055 52 USD 2018-04-12 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1743056 2451 USD 2018-04-12 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CON~WAY FRElGHT lNC. 1743057 512,09 USD 2018'04-12 C
52 0 1 9CYE 1 COYOTE LOG|ST|CS, LLC 1743058 23366 USD 2018-04-12 A
52 0 1 BNLS 1 BNSF LOGlST|CS, l_l_C 1743687 13005 USD 2018-04-19 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1743688 2375.69 USD 2018-04-19 C
52 0 1 FDE 1 FEDERAL EXPRESS 1743589 40.42 USD 2018'04-19 C
52 0 1 FDE 800 FEDERAL EXPRESS 1743690 5260,33 USD 2018~04~19 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 28 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 FDGR 1 FEDEX GROUND, lNC. 1743691 0 USD 2018-04~19 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1743692 1170.85 USD 2018-04-19 C
52 0 1 HALA 1 HAPAG-LLOVD(AN|ER|CA) lNC. 1743693 0 USD 2018-04-19 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1743694 0 USD 0001-01~01 A
52 0 1 NEMF 1 NEW ENGLAND MOTOR FRElGHT, |NC. 1743695 0 USD 0001~01-01 A
52 0 1 ODFL l OLD DON||N|ON FRElGHT LlNE, |NC. 1743696 10403.55 USD 2018-04-19 C
52 0 1 PYLE 1 A. DU|E PYLE, |NC. 1743697 855.94 USD 2018~04-19 A
52 0 1 RBlN 1 C.H, ROB|NSON COMPANY 1743698 973.5 USD 2018-04-19 A
52 0 1 RDWY 1 VRC 1743699 19392.25 USD 2018-04~19 C
52 0 1 UPSN 802 UN|TED PARCEL SERVICE 1743700 2799 USD 2018-04-19 C
52 0 1 7LXF 1 LlON EXH|BlTlON FRElGHT |NC 1743701 9043.4 USD 2018-04~19 A
52 0 1 9AQP 1 A&M QUAL|TY TRANSPORT|NC. 1743702 725 USD 2018-04-19 C
52 0 1 9CWC 1 XPO LOGlST|CS/CON-WAV FRElGHT |NC. 1743703 1462.38 USD 2018~04-19 C
52 0 1 ABFS 1 ABF FRElGHT SYSTEl\/l, |NC. 1744359 583.98 USD 2018-04'26 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1744360 2255 USD 2018-04-26 C
52 0 1 EXLA 800 ESTES EXPRESS LlNES 1744361 277.06 USD 2018~04-26 C
52 0 1 FDE 1 FEDERAL EXPRESS 1744362 0 USD 2018-04~26 C
52 0 1 FDE 800 FEDERAL EXPRESS 1744363 6838.08 USD 2018-04-26 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1744364 5.03 USD 2018-04-26 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1744365 895.29 USD 2018-04~26 C
52 0 1 HALA 1 HAPAG-LLOYD (AMER|CA) |NC. 1744366 700 USD 2018-04»26 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1744367 487 USD 2018-04-26 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT L|NE, |NC. 1744368 2319.02 USD 2018~04~26 C
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1744369 135.18 USD 2018~04-26 A
52 0 1 RDWV 1 VRC 1744370 10876 USD 2018-04~26 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 1744371 13865.18 USD 2018~04»26 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1744372 1093.38 USD 2018-04-26 C
52 0 1 9CWC 1 XPO LOG|ST|CS/CCN-WAY FRElGHT |NC. 1744373 13737.27 USD 2018-04~26 C
52 0 1 ABFS 1 ABF FRElGHT SVSTEM, |NC. 1745059 0 USD 2018`05-03 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1745060 8710 USD 2018-05»03 C
52 0 1 FDE 1 FEDERAL EXPRESS 1745061 170.43 USD 2018~05~03 C
52 0 1 FDE 800 FEDERAL EXPRESS 1745062 6429.34 USD 2018~05'03 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1745063 0 USD 2018-05-03 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1745064 2066.82 USD 2018~05»03 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1745065 1844 USD 2018-05-03 A
52 0 1 ODFL 1 OLD DOM!N|ON FRElGHT LlNE, lNC. 1745066 8570.43 USD 2018~05-03 C
52 0 1 PVLE 1 A. DU|E PYLE, lNC. 1745067 611.73 USD 2018-05-03 A
52 0 1 RBlN 1 C,H. ROB|NSON COMPANY 1745068 2200 USD 2018-05-03 A
52 0 1 RDWV 1 VRC 1745069 29181.65 USD 2018~05-03 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1745070 120296.53 USD 2018-05-03 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1745071 70.3 USD 2018~05-03 C
52 0 1 7LXF 1 LlON EXHIB|T|ON FRElGHT|NC 1745072 604.41 USD 2018-05-03 A
52 0 1 9AQP 1 A&Nl QUAL|TV TRANSPORT |NC. 1745073 365 USD 2018~05-03 C
52 0 1 9CWC 1 XPO LOGlSTlCS / CON-WAY FRElGHT |NC. 1745074 232.95 USD 2018~05‘03 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1745708 12155 USD 2018~05-10 C
52 0 1 EXLA 1 ESTES EXPRESS LlNES 1745709 178.02 USD 2018-05-10 C
52 0 1 FDE 1 FEDERAL EXPRESS 1745710 174,71 USD 2018~05-10 C
52 0 1 FDE 800 FEDERAL EXPRESS 1745711 8516.15 USD 2018~05-10 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1745712 0 USD 2018~05-10 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1745713 1222,09 USD 2018~05-10 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1745714 62459.41 USD 2018-05-10 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 1745715 1730.77 USD 2018~05-10 C
52 0 1 PVLE 1 A. DU|E PYLE, lNC` 1745716 135.06 USD 2018-05'10 A
52 0 1 RBlN 1 C.H. ROB|NSON COMPANY 1745717 8542.5 USD 2018~05-10 A
52 0 1 RDWY 1 YRC 1745718 23535414 USD 2018-05~10 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUTIONS, |NC. 1745719 45584.43 USD 2018-05-10 A
52 0 1 UPSN 802 UNlTED PARCEL SERV|CE 1745720 3579489 USD 2018-05-10 C
52 0 1 9AQP 1 A&N| QUAL|TY TRANSPORTINC. 1745721 790 USD 2018-05-10 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 1745722 1130.95 USD 2018-05-10 C
52 0 1 BNLS 1 BNSF LOGlST|CS, LLC 1746338 30100 USD 2018-05~17 C
52 0 1 FDE 1 FEDERAL EXPRESS 1746339 44.97 USD 2018~05-17 C
52 0 1 FDE 800 FEDERAL EXPRESS 1746340 3559.81 USD 2018'05-17 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1746341 0 USD 2018-05~17 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1746342 1752.05 USD 2018~05-17 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1746343 12935.69 USD 2018-05-17 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, |NC. 1746344 5965.86 USD 2018~05-17 C
52 0 1 PYLE 1 A. DU|E PVLE, |NC. 1746345 3010.75 USD 2018-05~17 A
52 0 1 RBlN 1 C.H` ROBlNSON COMPANY 1746346 2305 USD 2018-05~17 A
52 0 1 RBLT l C.H. ROB|NSON WORLDW|DE(LTL) 1746347 0 USD 2018-05-17 C
52 0 1 RDWY 1 YRC 1746348 12150.1 USD 2018-05~17 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC, 1746349 55918.68 USD 2018-05~17 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1745350 2345.87 USD 2018~05-17 C
52 0 1 9AQP 1 A&M QUALlTY TRANSPORT lNC. 1746351 970 USD 2018-05-17 C
52 0 1 9CWC 1 XPO LOG|STlCS/CON-WAV FRElGHT lNC. 1746352 3853.2 USD 2018-05~17 C
52 0 1 ABFS 1 ABF FRElGHT SYSTE|V|, lNC. 1746979 0 USD 2018»05-24 C
52 0 1 BNLS 1 BNSF LOGlST|CS/ LLC 1746980 34205 USD 2018~05~24 C
52 0 1 FDE 1 FEDERAL EXPRESS 1746981 151.67 USD 2018-05-24 C
52 0 1 FDE 800 FEDERAL EXPRESS 1746982 5295,92 USD 2018~05‘24 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1746983 0 USD 2018-05-24 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1746984 1393.77 USD 2018<05~24 C
52 0 1 FXFE 2 FEDEX FRElGHT PR|ORlTY 1746985 0 USD 2018-05-24 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TY 1746986 157.58 USD 2018~05~24 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 29 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 HALA 1 HAPAG-LLOYD (AMER|CA) |NC. 1746987 240 USD 2018-05~24 C
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, |NC. 1746988 7254.91 USD 2018-05-24 C
52 0 1 PVLE 1 A. DU|E PYLE, |NC. 1746989 635438 USD 2018-05~31 A
52 0 1 RBlN 1 C`H. ROB|NSON COMPANV 1746990 6530 USD 2018-05-31 A
52 0 1 RDWY 1 YRC 1746991 7088.16 USD 2018-05-24 C
52 0 1 UFSN 802 UN|TED PARCEL SERV|CE 1746992 1274.02 USD 2018-05-24 C
52 0 1 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 1746993 6896.89 USD 2018-05-31 A
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 1746994 1347`75 USD 2018-05-24 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1747550 39450 USD 2018-06-01 C
52 0 1 FDE 1 FEDERAL EXPRESS 1747551 154.65 USD 2018-06-01 C
52 0 1 FDE 800 FEDERAL EXPRESS 1747552 3241.53 USD 2018-06~01 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1747553 0 USD 2018-06-01 C
52 0 1 FDGR 800 FEDEX GROUND, lNC, 1747554 2117.16 USD 2018-06-01 C
52 0 1 HALA 1 HAPAG-LLOVD(AMER|CA) |NC. 1747555 0 USD 2018-06~01 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1747556 9669.84 USD 2018-05-31 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 1747557 13588.75 USD 2018-06-01 C
52 0 1 PYLE 1 A. DUlE PYLE, |NC. 1747558 190.33 USD 2018~05-31 A
52 0 1 RBlN 1 C.H. ROB|NSON COMPANY 1747559 4830 USD 2018-05-31 A
52 0 1 RDWV 1 VRC 1747560 20825.24 USD 2018-06-01 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1747561 70323.26 USD 2018-05-31 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1747562 988.7 USD 2018-06-01 C
52 0 1 9AQP 1 A&M QUAL|TY TRANSPORT|NC¢ 1747563 365 USD 2018~06-01 C
52 0 1 9CWC 1 XPO LOG|ST|CS / CON-WAV FRElGHT |NC. 1747564 916.38 USD 2018»06~01 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1748064 18950 USD 2018~06-07 C
52 0 1 EXLA 1 ESTES EXPRESS L|NES 1748065 561.63 USD 2018»06-07 C
52 0 1 FDE 1 FEDERAL EXPRESS 1748066 107138 USD 2018-06-07 C
52 0 1 FDE 800 FEDERAL EXPRESS 1748067 17865`34 USD 2018~06-07 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1748068 0 USD 2018-06-07 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1748069 1253425 USD 2018-06-07 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|ORlTY 1748070 109.97 USD 2018-06-07 C
52 0 1 KHNN 9 KUEHNE & NAGEL, |NC. 1748071 8250 USD 2018-06-07 A
52 0 1 ODFL 1 OLD DO|V|lN|ON FRElGHT LlNE, lNC. 1748072 4067.42 USD 2018-06-07 C
52 0 1 PYLE 1 A` DU|E PVLE, |NC. 1748073 1963,54 USD 2018-06»07 A
52 0 1 RDWY 1 VRC 1748074 11454.57 USD 2018'06»07 C
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1748075 1662.25 USD 2018-06~07 C
52 0 1 7LXF 1 L|ON EXH|B|T|ON FRElGHT|NC 1748076 371.27 USD 2018-06»07 A
52 0 1 9CWC 1 )(PO LOG|ST|CS /CON-WAV FRElGHT |NC. 1748077 2632.73 USD 2018-06-07 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1748614 21655 USD 2018~06-18 C
52 0 1 DHLX l DHL WORLDWlDE EXPRESS 1748615 58.93 USD 2018~06-14 A
52 0 1 EXLA 1 ESTES EXPRESS L|NES 1748616 91.04 USD 2018-06~18 C
52 0 1 FDE 1 FEDERAL EXPRESS 1748617 120.37 USD 2018~06-18 C
52 0 1 FDE 800 FEDERAL EXPRESS 1748618 6496.82 USD 2018-06-18 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1748619 0 USD 2018~06~18 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1748620 1211.93 USD 2018-06-18 C
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, |NC. 1748621 3098.62 USD 2018-06~18 C
52 0 1 PYLE 1 A. DUlE PVLE, lNC. 1748622 845.17 USD 2018-06-14 A
52 0 1 RBlN 1 C.H. ROB|NSON CON|PAN¥ 1748623 11815 USD 2018-06-14 A
52 0 1 RDWY 1 YRC 1748624 15717.26 USD 2018-06-18 C
52 0 1 TQYL 1 TOTAL QUAL|TY LOGlST|CS, |NC. 1748625 2790 USD 2018»06~18 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1748626 5986 USD 2018-06-14 A
52 0 1 UPSN 802 UNlTED PARCEL SERV|CE 1748627 2539 USD 2018-06-18 C
52 0 1 7LXF 1 LlON EXHlBlT|ON FRElGHT|NC 1748628 16446.15 USD 2018'06-14 A
52 0 1 9CWC 1 XPO LOG|ST|CS / CON‘WAV FRElGHT |NC. 1748629 2739.38 USD 2018-06-18 C
52 0 1 ABFS 1 ABF FRElGHT SYSTEM, |NC. 1749249 681.83 USD 2018~06-22 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1749250 15550 USD 2018-06-22 C
52 0 1 FDE 1 FEDERAL EXPRESS 1749251 592.96 USD 2018~06-22 C
52 0 1 FDE 800 FEDERAL EXPRESS 1749252 5762.99 USD 2018-06-22 C
52 0 1 FDGR 1 FEDEXGROUND, lNC. 1749253 0 USD 2018-06-22 C
52 0 1 FDGR 800 FEDEXGROUND, lNC. 1749254 1164.97 USD 2018-06-22 C
52 0 1 KHNN 9 KUEHNE & NAGEL, lNC. 1749255 1824.02 USD 2018~06~21 A
52 0 1 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, |NC. 1749256 5358.34 USD 2018-06-22 C
52 0 1 RBlN 1 C.H. ROB|NSON COMPANV 1749257 1397.5 USD 2018-06-21 A
52 0 1 RDWV 1 YRC 1749258 9919.19 USD 2018'06»22 C
52 0 1 TQYL 1 TOTAL QUALlTV LOG|ST|CS, |NC. 1749259 6400 USD 2018-06-22 C
52 0 1 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, |NC‘ 1749260 131913.41 USD 2018-07-03 A
52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1749261 50.13 USD 2018~06-22 C
52 0 1 7LXF 1 LlON EXH|B|TlON FRElGHT|NC 1749262 3106.83 USD 2018~06-21 A
52 0 1 9CWC 1 XPO LOG|$T|CS / CON~WAV FRElGHT |NC. 1749263 2104.43 USD 2018~05-22 C
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1749836 3650 USD 2018»06~28 C
52 0 1 DHLX 1 DHL WORLDW|DE EXPRESS 1749837 167.4 USD 2018-06-28 A
52 0 1 EXLA 1 ESTES EXPRESS L|NES 1749838 622.75 USD 2018»06'28 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1749839 322.7 USD 2018-06~28 C
52 0 1 FDE 1 FEDERAL EXPRESS 1749840 225.5 USD 2018-06-28 C
52 0 1 FDE 800 FEDERAL EXPRESS 1749841 2790.71 USD 2018~06-28 C
52 0 1 FDGR 1 FEDEX GROUND, |NC. 1749842 0 USD 2018~06-28 C
52 0 1 FDGR 800 FEDEX GROUND, |NC. 1749843 953.59 USD 2018-06-28 C
52 0 1 HALA 1 HAPAG-LLOYD (AMER|CA) |NC. 1749844 780 USD 2018~05~28 C
52 0 1 ODFL 1 OLD DOMlNlON FRElGHT L|NE, |NC. 1749845 2906.15 USD 2018-06-28 C
52 0 1 PYLE 1 A. DU|E PYLE, lNC. 1749846 135.78 USD 2018~06~28 A
52 0 1 RBlN 1 C.H. ROBlNSON COMPANY 1749847 4180 USD 2018-06'28 A
52 0 1 RDWY 1 YRC 1749848 16740.95 USD 2018~06~28 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1749849 7913.5 USD 2018~06-28 A

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 30 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 1 UPSN 802 UN|TED PARCEL SERV|CE 1749850 474 USD 2018-06»28 C
52 0 1 7LXF 1 L|ON EXHlBlTlON FRElGHT|NC 1749851 9276.63 USD 2018~06~28 A
52 0 1 9CWC 1 XPO LOGISTICS / CON-WAY FRElGHT |NC. 1749852 1252.82 USD 2018-06-28 C
52 0 1 BNLS 1 BNSF LOGlSTlCS, LLC 1750386 30164.5 USD 2018~07-06 C
52 0 1 FDE 1 FEDERAL EXPRESS 1750387 0 USD 2018-07-06 C
52 0 1 FDE 800 FEDERAL EXPRESS 1750388 186.86 USD 2018-07-06 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1750389 0 USD 2018-07-06 C
52 0 1 FDGR 800 FEDEXGROUND, |NC. 1750390 633.7 USD 2018-07-06 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TV 1750391 110.06 USD 2018~07-06 C
52 0 1 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, lNC. 1750392 9293.19 USD 2018~07-06 C
52 0 1 PYLE 1 A. DU|E PYLE/ |NC. 1750393 536.39 USD 2018-07-05 A
52 0 1 RBlN 1 C.H. ROB|NSON COMPANY 1750394 4997.5 USD 2018~07-05 A
52 0 1 RDWY 1 YRC 1750395 16998.06 USD 2018-07-06 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1750396 19721.77 USD 2018-07-05 A
52 0 1 7LXF 1 LlON EXHlB|T|ON FRElGHT|NC 1750397 388.11 USD 2018-07-05 A
52 0 1 BNLS 1 BNSF LOG|ST|CS, LLC 1750959 22684.73 USD 2018-07'12 C
52 0 1 EXLA 800 ESTES EXPRESS L|NES 1750960 187.51 USD 2018'07-12 C
52 0 1 FDE 1 FEDERAL EXPRESS 1750961 144.58 USD 2018-07-12 C
52 0 1 FDE 800 FEDERAL EXFRESS 1750962 3799.82 USD 2018-07-12 C
52 0 1 FDGR 1 FEDEX GROUND, lNC. 1750963 0 USD 2018-07-12 C
52 0 1 FDGR 800 FEDEX GROUND, lNC. 1750964 998.12 USD 2018-07-12 C
52 0 1 FXFE 800 FEDEX FRElGHT PR|OR|TV 1750965 109.97 USD 2018~07-12 C
52 0 1 HALA 1 HAPAG~LLOYD(AMER|CA) lNC. 1750966 0 USD 2018-07-12 C
52 0 1 KHNN 9 KUEHNE 81 NAGEL, |NC. 1750967 2130 USD 2018-07-12 A
52 0 1 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 1750968 2966.79 USD 2018~07-12 C
52 0 1 RBlN 1 C.H. ROBlNSON COMPANY 1750969 18647 USD 2018-07-12 A
52 0 1 RDWY 1 YRC 1750970 29462 USD 2018-07-12 C
52 0 1 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1750971 22425.55 USD 2018~07-12 A
52 0 1 7LXF 1 LlON EXHlBlT|ON FRElGHT |NC 1750972 13194.98 USD 2018-07-12 A
52 0 1 9CWC 1 XPO LOG|STlCS/CON-WAV FRElGHT |NC. 1750973 9128.35 USD 2018-07-12 C
52 0 52 BNLS 1 BNSF LOG|ST|CS, LLC 1240018 6250 USD 2018-07-20 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240019 25.91 USD 2018-07-20 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240020 221148 USD 2018-07-20 C
52 0 1 FDGR 1 FEDEXGROUND, |NC. 1751519 0 USD 2018-07-19 C
52 0 52 FDGR 800 FEDEXGROUND, lNC, 1240021 264.79 USD 2018~07-20 C
52 0 52 KHNN 9 KUEHNE 81 NAGEL, lNC. 1240005 1402 USD 2018~07~19 A
52 0 52 ODFL 1 OLD DOM|NlON FRElGHT LlNE, lNC. 1240022 22174.55 USD 2018'07-20 C
52 0 1 RBlN 1 C.H. ROB|NSON CO|V|PANV 1751523 0 USD 0001-01-01 A
52 0 52 RDWY 1 VRC 1240023 10785.68 USD 2018~07-20 C
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 1240006 32583 USD 2018-07-19 A
52 0 52 9CWC 1 XPO LOG|ST|CS/CON-WAV FRElGHT |NC. 1240024 1259.62 USD 2018~07~20 C
52 0 52 BNLS 1 BNSF LOG|ST|CS, LLC 1240007 22650 USD 2018-07-26 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240008 87.72 USD 2018»07-26 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240009 1236.2 USD 2018~07~26 C
52 0 52 FDGR 1 FEDEX GROUND, |NC. 1240010 0 USD 2018-07-26 C
52 0 52 FDGR 800 FEDEX GROUND, lNC. 1240011 130.02 USD 2018-07-26 C
52 0 52 FXFE 2 FEDEX FRElGHT PR|OR|TY 1240012 0 USD 2018-07-26 C
52 0 52 HALA 1 HAPAG~LLOYD(A|VIER|CA) |NC. 1240013 1625 USD 2018-07-26 C
52 0 52 KHNN 9 KUEHNE & NAGEL, lNC. 1240001 11920.1 USD 2018-07-26 A
52 0 52 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, |NC. 1240014 6311.14 USD 2018-07-26 C
52 0 52 PVLE 1 A. DU|E PYLE, |NC. 1240002 1154.37 USD 2018~07-26 A
52 0 52 RBlN 1 C.H. ROB|NSON COMPANY 1240003 5705 USD 2018-07-26 A
52 0 52 RDWY 1 ¥RC 1240015 22304.66 USD 2018~07-26 C
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1240004 24584.94 USD 2018~07~26 A
52 0 52 9AQP 1 A&lVl O.UAL|TV TRANSPORT lNC. 1240016 200 USD 2018~07~26 C
52 0 52 9CWC 1 XPO LOG|ST|CS/CON'WAY FRElGHT |NC. 1240017 920.03 USD 2018-07-26 C
52 0 52 BNLS 1 BNSF LGG|ST|CS, LLC 1240025 53386.2 USD 2018~08~02 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240026 112.87 USD 2018-08'02 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240027 1708.59 USD 2018-08-02 C
52 0 52 FDGR 1 FEDEX GROUND, |NC. 1240028 0 USD 2018~08-02 C
52 0 52 FDGR 800 FEDEX GROUND, lNC. 1240029 426.05 USD 2018-08»02 C
52 0 52 HlV|ES 1 USF HOLLAND |NC. 1240030 785.29 USD 2018-08-02 C
52 0 52 KHNN 9 KUEHNE & NAGEL, lNC. 1240031 1574.43 USD 2018~08-01 A
52 0 52 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, lNC. 1240032 9520.6 USD 2018-08'02 C
52 0 52 PYLE 1 A. DU|E PYLE, |NC. 1240033 476.38 USD 2018-08-01 A
52 0 52 RBlN 1 CiH. ROB|NSON COMPANY 1240034 23545 USD 2018-08-01 A
52 0 52 RDWY 1 VRC 1240035 18843.75 USD 2018-08-02 C
52 0 52 TQYL 1 TOTAL QUALlTV LOG|ST|CS, |NC. 1240036 6450 USD 2018-08-02 C
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1240037 18144,06 USD 2018-08~01 A
52 0 52 9CWC 1 XPO LOG|STlCS/CON-WAY FRElGHT |NC. 1240038 3989.58 USD 2018-08-02 C
52 0 52 BNLS 1 BNSF LOG|ST|CS, LLC 1240039 22320.28 USD 2018-08~09 C
52 0 52 DHLX 1 DHL WORLDW|DE EXPRESS 1240040 14.4 USD 2018-08'08 A
52 0 52 FDE 1 FEDERAL EXPRESS 1240041 36.59 USD 2018-08~09 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240042 1880.76 USD 2018-08-09 C
52 0 52 FDGR 1 FEDEXGROUND, |NC. 1240043 5.34 USD 2018-08-09 C
52 0 52 FDGR 800 FEDEXGROUND, lNC. 1240044 50.77 USD 2018-08-09 C
52 0 52 KHNN 9 KUEHNE 81 NAGEL, lNC. 1240045 15971.28 USD 2018~08-08 A
52 0 52 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 1240046 5098.36 USD 2018~08~09 C
52 0 52 RDWY 1 YRC 1240047 14714.92 USD 2018-08-09 C
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1240048 858.54 USD 2018-08-08 A
52 0 52 7LXF 1 LlON EXHlB|T|ON FRElGHT |NC 1240049 9155.63 USD 2018~'08-08 A
52 0 52 9CWC 1 XPO LOG|ST|CS / CON-WAV FRElGHT |NC. 1240050 0 USD 2018~08-09 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 31 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 52 BNLS 1 BNSF LOG|ST|CS, LLC 1240051 13362.14 USD 2018~08-16 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240052 63.96 USD 2018-08~16 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240053 4936.76 USD 2018-08-16 C
52 0 52 FDGR 1 FEDEX GROUND, lNC. 1240054 0 USD 2018‘08~16 C
52 0 52 FDGR 800 FEDEX GROUND, lNC. 1240055 345.14 USD 2018~08-16 C
52 0 52 FXFE 2 FEDEX FRElGHT PR|OR|TV 1240056 0 USD 2018-08-16 C
52 0 52 FXFE 800 FEDEX FRElGHT PR|OR|TV 1240057 109.89 USD 2018-08-16 C
52 0 52 HlV|ES 1 USF HOLLAND lNC. 1240058 652.43 USD 2018-08-16 C
52 0 52 KHNN 9 KUEHNE & NAGEL, lNC. 1240059 300 USD 2018-08‘15 A
52 0 52 ODFL 1 OLD DOMlNlON FRElGHT LlNE, lNC. 1240060 6347.81 USD 2018-08-16 C
52 0 52 PYLE 1 A. DU|E PYLE, |NC. 1240061 595.29 USD 2018~08-15 A
52 0 52 RBlN 1 C.H, ROB|NSON COMPANV 1240062 3775 USD 2018-08~15 A
52 0 52 RDWY 1 VRC 1240063 19703.72 USD 2018-08-16 C
52 0 52 TO.YL 1 TOTAL QUAL|TY LOG|ST|CS, |NC. 1240064 1200 USD 2018-08-16 C
52 0 52 UPSF 1 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 1240065 43201.91 USD 2018-08-15 A
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNCi 1240066 29013.19 USD 2018-08-15 A
52 0 52 7LXF 1 L|ON EXH|BlTlON FRElGHT|NC 1240067 6281.09 USD 2018-08-15 A
52 0 52 9CWC 1 XPO LOG|ST|CS/CON-WAY FRElGHT |NC. 1240068 3038.4 USD 2018-08-16 C
52 0 52 BNLS 1 BNSF LOG|ST|CS, LLC 1240069 24156.87 USD 2018-08-23 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240070 21.35 USD 2018-08-23 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240071 3629.11 USD 2018-08~23 C
52 0 52 FDGR 1 FEDEXGROUND, |NC. 1240072 0 USD 2018~08~23 C
52 0 52 FDGR 800 FEDEXGROUND, |NC. 1240073 70.92 USD 2018-08-23 C
52 0 52 KHNN 9 KUEHNE & NAGEL, lNC. 1240074 1868`56 USD 2018-08-22 A
52 0 52 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, |NC. 1240075 4743.12 USD 2018-08-23 C
52 0 52 RDWY 1 YRC 1240076 6649.34 USD 2018~08-23 C
52 0 52 TQYL 1 TOTAL QUAL|TY LOGlST|CS, lNC. 1240077 1200 USD 2018-08-23 C
52 0 52 UPSF 1 UPS SUPPLV CHAlN SOLUTlONS, lNC. 1240078 15278.37 USD 2018~08-22 A
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUTlON$, lNC. 1240079 326043.98 USD 2018-08-22 A
52 0 52 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 1240080 9760.01 USD 2018-08-22 A
52 0 52 9CWC 1 XPO LOGlSTlCS / CON-WAY FRElGHT |NC. 1240081 4631.65 USD 2018~08»23 C
52 0 52 BNLS 1 BNSF LOG|STlCS, LLC 1240082 14700 USD 2018-08-30 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240083 126,56 USD 2018-08~30 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240084 2645,66 USD 2018-08»30 C
52 0 52 FDGR 1 FEDEX GROUND, |NC. 1240085 0 USD 2018-08-30 C
52 0 52 FDGR 800 FEDEXGROUND, lNC. 1240086 272.7 USD 2018-08~30 C
52 0 52 HN|ES 1 USF HOLLAND lNC. 1240087 136,36 USD 2018-08-30 C
52 0 52 KHNN 9 KUEHNE & NAGEL, |NC, 1240088 13018.88 USD 2018-08~29 A
52 0 52 ODFL 1 OLD DON||N|ON FRElGHT LlNE, |NC. 1240089 5470.48 USD 2018‘08-30 C
52 0 52 RDWV 1 YRC 1240090 10006.02 USD 2018-08-30 C
52 0 52 TQVL 1 TOTAL QUAL|TV LOGlST|CS, |NC. 1240091 6700 USD 2018-08-30 C
52 0 52 UPSF 31 UPS SUPPL¥ CHAlN SOLUTlONS, |NC. 1240092 4947.28 USD 2018~08-29 A
52 0 52 7LXF 1 L|ON EXHlB|T|ON FRElGHT|NC 1240093 329.26 USD 2018-08-29 A
52 0 52 9CWC 1 XPO LOGlST|CS/CON-WAY FRElGHT lNC. 1240094 4880.98 USD 2018~08-30 C
52 0 52 BNLS 1 BNSF LOG|ST|CS, LLC 1240095 0 USD 2018-09'07 C
52 0 52 DHLX 1 DHLWORLDW|DE EXPRESS 1240096 161.5 USD 2018-09-05 A
52 0 52 FDE 1 FEDERAL EXPRESS 1240097 33.74 USD 2018~09~07 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240098 608.19 USD 2018-09-07 C
52 0 52 FDGR 1 FEDEX GROUND, lNC. 1240099 0 USD 2018-09-07 C
52 0 52 FDGR 800 FEDEX GROUND, |NC. 1240100 299.63 USD 2018-09-07 C
52 0 52 KHNN 9 KUEHNE & NAGEL, lNC. 1240101 8842.75 USD 2018~09-05 A
52 0 52 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 1240102 0 USD 2018-09-07 C
52 0 52 RDWY 1 YRC 1240103 4782.15 USD 2018~09-07 C
52 0 52 UPGF 1 UPS FRElGHT 1240104 0 USD 2018-09-07 C
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC, 1240105 0 USD 0001-01-01 A
52 0 52 9CWC 1 XPO LOG|ST|CS/CON~WAY FRElGHT |NC. 1240106 0 USD 2018-09-07 C
52 0 52 BNLS 1 BNSF LOGlST|CS, LLC 1240107 34487,14 USD 2018~09-13 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240108 10 USD 2018~09~13 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240109 1029.06 USD 2018-09-13 C
52 0 52 FDGR 1 FEDEX GROUND, lNC. 1240110 0 USD 2018~09-13 C
52 0 52 FDGR 800 FEDEX GROUND, lNC. 1240111 110,19 USD 2018-09~13 C
52 0 52 FXFE 800 FEDEX FRElGHT PR|OR|TV 1240112 0 USD 2018-09-13 C
52 0 52 KHNN 9 KUEHNE & NAGEL, |NC. 1240113 3152 USD 2018~09-12 A
52 0 52 ODFL 1 OLD DOMlNlON FRElGHT LlNE, |NC. 1240114 217.9 USD 2018-09~13 C
52 0 52 RBlN 1 C.H. ROB|NSON CO|V|PANV 1240115 28032 USD 2018-09-12 A
52 0 52 RDWY 1 YRC 1240116 3902.27 USD 2018-09-13 C
52 0 52 TQYL 1 TOTAL QUALlTY LOG|STlCS, |NC. 1240117 7800 USD 2018-09-13 C
52 0 52 UPSF 1 UPS SUPPLV CHAlN SOLUTlONS, |NC. 1240118 4874.45 USD 2018-09-12 A
52 0 52 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 1240119 81044.89 USD 2018-09~12 A
52 0 52 7LXF 1 LlON EXHlB|TlON FRElGHT|NC 1240120 18966.41 USD 2018-09-12 A
52 0 52 9CWC 1 XPO LOG|STlCS / CON-WAV FRElGHT lNC. 1240121 0 USD 2018-09~13 C
52 0 52 9GDW 2 GEOD|S WlLSON USA, lNC. 1240122 0 USD 0001-01-01 A
52 0 52 9GDW 5 GEOD|S USA, |NC. 1240123 0 USD 0001-01~01 A
52 0 52 BNLS 1 BNSF LOGlST|CS, LLC 1240124 20600 USD 2018-09-20 C
52 0 52 FDE 1 FEDERAL EXPRESS 1240125 62.84 USD 2018-09-20 C
52 0 52 FDE 800 FEDERAL EXPRESS 1240126 1176.78 USD 2018-09-20 C
52 0 52 FDGR 800 FEDEXGROUND, |NC. 1240127 109.92 USD 2018-09-20 C
52 0 52 FXFE 800 FEDEX FRElGHT PR|OR|TY 1240128 0 USD 2018~09-20 C
52 0 52 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 1240129 0 USD 2018-09-20 C
52 0 52 RDWV 1 VRC 1240130 146.91 USD 2018~09~20 C
52 0 52 TQVL 1 TOTAL QUAL|TY LOGlST|CS, |NC. 1240131 6500 USD 2018-09-20 C
52 0 52 UPGF 1 UPS FRElGHT 1240132 0 USD 2018-09-20 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 32 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 52 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 1240133 0 USD 0001-01~01 A
52 0 52 9CWC 1 XPO LOGlST|CS/CON-WAY FRElGHT lNC. 1240134 0 USD 2018-09-20 C
52 0 52 SGDW 2 GEOD|S WlLSON USA, |NC. 1240135 0 USD 0001-01~01 A
52 0 34 BNLS 1 BNSF LOGlST|CS, LLC 3400072 53264.93 USD 2018-09-27 C
52 0 34 FDE 1 FEDERAL EXPRESS 3400073 30 USD 2018‘09~27 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400074 161.63 USD 2018~09-27 C
52 0 34 FDGR 1 FEDEXGROUND/ |NC. 3400075 0 USD 2018-09-27 C
52 0 34 FDGR 800 FEDEXGROUND, |NC. 3400076 242.99 USD 2018-09-27 C
52 0 34 RBlN 1 C.H. ROB|NSON COl\/|PANV 3400077 21875 USD 2018-09-25 A
52 0 34 RDWY 1 YRC 3400078 1667.11 USD 2018-09-27 C
52 0 34 TQVL 1 TOTAL O.UAL|TY LOG|ST|CS, |NC. 3400079 1200 USD 2018-09~27 C
52 0 34 UPSF 1 UPS SUPPLV CHAlN SOLUT|ONS, lNC. 3400080 143.81 USD 2018'09-25 A
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 3400081 82558.8 USD 2018-09-25 A
52 0 34 7LXF 1 LlON EXHlB|T|ON FRElGHT|NC 3400082 13648.95 USD 2018-09-25 A
52 0 34 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 3400083 0 USD 2018-09'27 C
52 0 34 9CYE 1 COYOTE LOG|ST|CS, LLC 3400084 4885 USD 2018-09-25 A
52 0 34 BNLS 1 BNSF LOGIST|CS, LLC 3400126 3612,14 USD 2018-10-04 C
52 0 34 FDE 1 FEDERAL EXPRESS 3400127 56.25 USD 2018-10~04 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400128 1386.92 USD 2018-10-04 C
52 0 34 FDGR 1 FEDEX GROUND, |NC, 3400129 0 USD 2018-10~04 C
52 0 34 FDGR 800 FEDEX GROUND, |NC. 3400130 322.06 USD 2018-10-04 C
52 0 34 KHNN 9 KUEHNE 81 NAGEL, |NC. 3400131 17724.02 USD 2018~10-04 A
52 0 34 RBlN 1 C.H. ROB|NSON COMPANY 3400132 15100 USD 2018-10~04 A
52 0 34 RDWV 1 VRC 3400133 0 USD 2018-10-04 C
52 0 34 TQVL 1 TOTAL QUAL|TY LOG|ST|CS, |NC. 3400134 4000 USD 2018»10»04 C
52 0 34 UPGF 1 UPS FRElGHT 3400135 0 USD 2018~10-04 C
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUT|ON$, lNC. 3400136 0 USD 0001-01-01 A
52 0 34 UPSN 2 UN|TED PARCEL SERV|CE 3400137 0 USD 2018-10-04 C
52 0 34 9CWC 1 XPO LOG|STICS/CON-WAY FRElGHT |NC. 3400138 343 USD 2018-10-04 C
52 0 34 9CYE 1 COVOTE LOGlSTlCS, LLC 3400139 13940 USD 2018-10-04 A
52 0 34 9GDW 2 GEOD|S W|LSON USA, lNC. 3400140 0 USD 0001-01-01 A
52 0 34 9GDW 5 GEOD|S USA, |NC. 3400141 86.25 USD 2018-10-04 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400197 15375 USD 2018-10~12 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400198 41.74 USD 2018-10~12 C
52 0 34 FDGR 1 FEDEX GROUND, |NC. 3400199 0 USD 2018'10-12 C
52 0 34 FDGR 800 FEDEX GROUND, lNC. 3400200 58.99 USD 2018~10-12 C
52 0 34 ODFL 1 OLD DOM|N|ON FRElGHT LlNE, |NCi 3400201 231.52 USD 2018~10‘12 C
52 0 34 RBlN 1 C.H, ROB|NSON COMPANV 3400202 12700 USD 2018~10-10 A
52 0 34 RDWY 1 YRC 3400203 0 USD 2018-10-12 C
52 0 34 UPGF 1 UPS FRElGHT 3400204 0 USD 2018~10~12 C
52 0 34 UPSF 31 UPS SUPPLV CHAlN SOLUTlONS, |NC, 3400205 102030.4 USD 2018-10-10 A
52 0 34 7LXF 1 L|ON EXHlBlT|ON FRElGHT|NC 3400206 602.51 USD 2018-10-10 A
52 0 34 9CWC 1 XPO LOGlST|CS/CON-WAY FRElGHT |NC. 3400207 0 USD 2018~10-12 C
52 0 34 BGDW 2 GEOD|S WlLSON USA, |NC. 3400208 0 USD 0001-01-01 A
52 0 34 9GDW 5 GEOD|S USA, lNC. 3400209 0 USD 0001~01~01 A
52 0 34 BNLS 1 BNSF LOGlSTlC$, LLC 3400271 39954.46 USD 2018-10-19 C
52 0 34 FDE 1 FEDERAL EXPRESS 3400272 34.77 USD 2018-10-19 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400273 1563.86 USD 2018-10~19 C
52 0 34 FDGR 1 FEDEX GROUND, lNC. 3400274 0 USD 2018~10-19 C
52 0 34 FDGR 800 FEDEX GROUND, |NC, 3400275 43.96 USD 2018~10-19 C
52 0 34 KHNN 9 KUEHNE & NAGEL, |NC. 3400276 2214,11 USD 2018-10-18 A
52 0 34 RDWY 1 YRC 3400277 0 USD 2018-10-19 C
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 3400278 35561.6 USD 2018-10~18 A
52 0 34 9CWC 1 XPO LOG|STlCS/CON~WAY FRElGHT |NC. 3400279 0 USD 2018-10-19 C
52 0 34 9CYE 1 COYOTE LOG|ST|CS, LLC 3400280 6970 USD 2018-10-18 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400331 11844.73 USD 2018-10-25 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400332 1156.07 USD 2018-10'25 C
52 0 34 FDGR 1 FEDEXGROUND, |NC. 3400333 0 USD 2018-10~25 C
52 0 34 FDGR 800 FEDEXGROUND, |NC. 3400334 13.5 USD 2018-10-25 C
52 0 34 FXFE 2 FEDEX FRElGHT PR|OR|TY 3400335 0 USD 2018-10-25 C
52 0 34 ODFL 1 OLD DON||N|ON FRElGHT LlNE, lNC. 3400336 0 USD 2018~10~25 C
52 0 34 RBlN 1 C.H. ROB|NSON CON|PANY 3400337 9200 USD 2018-10-24 A
52 0 34 RDWY 1 YRC 3400338 0 USD 2018-10-25 C
52 0 34 TQYL 1 TOTAL QUAL|TY LOGIST|CS, |NC. 3400339 1250 USD 2018-10-25 C
52 0 34 UPGF 1 UFS FRElGHT 3400340 0 USD 2018-10~25 C
52 0 34 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, |NC. 3400341 100 USD 2018-10-24 A
52 0 34 9CWC 1 XPO LOG|STlCS/CON-WAV FRElGHT |NC. 3400342 0 USD 2018-10~25 C
52 0 34 BNLS 1 BNSF LOG|$T|CS, LLC 3400387 10200 USD 2018-11-02 C
52 0 34 FDE 1 FEDERAL EXPRESS 3400388 38.06 USD 2018~11-02 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400389 970`24 USD 2018-11-02 C
52 0 34 FDGR 1 FEDEX GROUND, lNC. 3400390 0 USD 2018-11-02 C
52 0 34 FDGR 800 FEDEXGROUND, |NC. 3400391 148.33 USD 2018~11-02 C
52 0 34 KHNN 9 KUEHNE 84 NAGEL, |NC. 3400392 6631.41 USD 2018-10-31 A
52 0 34 RBlN 1 C.H. ROB|NSON COMPANY 3400393 8723.5 USD 2018~10~31 A
52 0 34 RDWY 1 YRC 3400394 5627.35 USD 2018~11-02 C
52 0 34 TO.YL 1 TOTAL QUAL|TY LOG|ST\CS, |NC‘ 3400395 2000 USD 2018-11-02 C
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 3400396 100 USD 2018~10-31 A
52 0 34 UPSN 2 UN|TED PARCEL SERV|CE 3400397 0 USD 2018-11-02 C
52 0 34 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 3400398 26802.82 USD 2018-10-31 A
52 0 34 9CWC 1 XPO LOG|ST|CS/CON-WAY FRElGHT lNC. 3400399 0 USD 2018-11-02 C
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400449 6200 USD 2018-11~08 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400450 2231.91 USD 2018~11-08 C

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 33 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 34 FDGR 800 FEDEXGROUND, lNC. 3400451 27,71 USD 2018-11-08 C
52 0 34 RBlN 1 C.H. ROB|NSON COMPANY 3400452 13950 USD 2018»11~07 A
52 0 34 RDWY 1 YRC 3400453 391.77 USD 2018-11-08 C
52 0 34 TQYL 1 TOTAL QUAL|TY LOG|ST|CS, lNC. 3400454 2900 USD 2018-11~08 C
52 0 34 UPSF 31 UPS SUPPLV CHAlN SOLUT|ONS, lNC, 3400455 22586.74 USD 2018»11-07 A
52 0 34 9CWC 1 XPO LOGlST|CS/CON'WAY FRElGHT lNC. 3400456 0 USD 2018-11-08 C
52 0 34 9CVE 1 COVOTE LOG|ST|CS, LLC 3400457 0 USD 0001-01-01 A
52 0 34 9GDW 2 GEODlS W|l_SON USA, |NC. 3400458 0 USD 0001~01-01 A
52 0 34 9GDW 5 GEOD|S USA, |NC. 3400459 0 USD 0001-01-01 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400515 21189.73 USD 2018-11-16 C
52 0 34 FDE 1 FEDERAL EXPRESS 3400516 10 USD 2018~11~16 C
52 0 34 FDGR 1 FEDEX GROUND, lNC, 3400517 0 USD 2018-11-16 C
52 0 34 FDGR 800 FEDEX GROUND, lNC, 3400518 66.23 USD 2018-11-16 C
52 0 34 FXFE 800 FEDEX FRElGHT PR|OR|TV 3400519 0 USD 2018-11~16 C
52 0 34 ODFL 1 OLD DOM|NlON FRElGHT LlNE, |NC. 3400520 220.51 USD 2018~11~16 C
52 0 34 RBlN 1 C.H. ROB|NSON CON|PANV 3400521 8800 USD 2018-11~14 A
52 0 34 RDWV 1 VRC 3400522 0 USD 2018-11-16 C
52 0 34 TQVL 1 TOTAL QUAL|TV LOG|ST|CS, lNC. 3400523 1750 USD 2018~11~16 C
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, |NC. 3400524 241549.98 USD 2018-11-14 A
52 0 34 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 3400525 10414.09 USD 2018-11-14 A
52 0 34 9CWC 1 )(PO LOG|ST|CS / CON-WAY FRElGHT |NC. 3400526 0 USD 2018-11-16 C
52 0 34 9GDW 2 GEOD|S W|LSON USA, |NC. 3400527 82,86 USD 2018-11-14 A
52 0 34 9GDW 5 GEODlS USA, |NC. 3400528 6336.71 USD 2018-11-14 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400576 14800 USD 2018~11-23 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400577 112.55 USD 2018-11-23 C
52 0 34 FDGR 800 FEDEX GROUND, |NC, 3400578 43.28 USD 2018~11-23 C
52 0 34 KHNN 9 KUEHNE & NAGEL, lNC, 3400579 450 USD 2018-11-20 A
52 0 34 RBlN 1 C.H, ROB|NSON COMPANY 3400580 4500 USD 2018»11'20 A
52 0 34 RDWV 1 YRC 3400581 0 USD 2018-11-23 C
52 0 34 TQVL 1 TOTAL QUAL|TY LOG[ST|CS, |NC, 3400582 2375 USD 2018~11-23 C
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, |NC. 3400583 22286.28 USD 2018~11-20 A
52 0 34 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 3400584 0 USD 2018-11-23 C
52 0 34 9CVE 1 COYOTE LOG|ST|CS/ LLC 3400585 6170 USD 2018~11~20 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400636 5600 USD 2018-11-29 C
52 0 34 FDE 1 FEDERAL EXPRESS 3400637 10 USD 2018~11~29 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400638 85.6 USD 2018-11-29 C
52 0 34 FDGR 1 FEDEX GROUND, |NC, 3400639 0 USD 2018-11-29 C
52 0 34 FDGR 800 FEDEXGROUND, |NC. 3400640 3.17 USD 2018-11~29 C
52 0 34 FXFE 800 FEDEX FRElGHT PR|ORlTY 3400641 0 USD 2018-11-29 C
52 0 34 RBlN 1 C.H. ROB|NSON COMPANV 3400642 4360 USD 2018-11-28 A
52 0 34 RDWY 1 YRC 3400643 0 USD 2018-11-29 C
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUTlONS, lNC. 3400644 90770.84 USD 2018-11-28 A
52 0 34 7LXF 1 LlON EXHlB|TlON FRE|GHTlNC 3400645 164.11 USD 2018-11-28 A
52 0 34 9CWC 1 XPO LOG|STICS / CON-WAY FRElGHT |NC. 3400646 0 USD 2018»11-29 C
52 0 34 9C¥E 1 COYOTE LOGIST|CS, LLC 3400647 12405 USD 2018~11-28 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400761 16900 USD 2018-12‘06 C
52 0 34 FDE 1 FEDERAL EXPRESS 3400762 122.6 USD 2018~12-06 C
52 0 34 FDE 800 FEDERAL EXFRESS 3400763 1838.54 USD 2018~12-06 C
52 0 34 FDGR 1 FEDEXGROUND, lNC. 3400764 0 USD 2018~12-06 C
52 0 34 FDGR 800 FEDEXGROUND, lNC. 3400765 57.42 USD 2018-12-06 C
52 0 34 KHNN 9 KUEHNE 81 NAGEL, |NC. 3400766 17025.32 USD 2018-12-06 A
52 0 34 RBlN 1 CiH. ROB|NSON COMPANY 3400767 9650 USD 2018-12-06 A
52 0 34 RDWY 1 YRC 3400768 0 USD 2018-12~06 C
52 0 34 UPGF 1 UPS FRElGHT 3400769 0 USD 2018-12~06 C
52 0 34 7LXF 1 LlON EXH|B|T|ON FRElGHT lNC 3400770 23171.93 USD 2018-12-06 A
52 0 34 9CWC 1 XPO l_OG|STlCS / CON-WAY FRElGHT lNC. 3400771 0 USD 2018-12-06 C
52 0 34 9GDW 2 GEODlS W|LSON USA, |NC. 3400772 0 USD 0001-01-01 A
52 0 34 9GDW 5 GEOD|S USA, |NC. 3400773 0 USD 0001~01-01 A
52 0 34 FDE 1 FEDERAL EXPRESS 3400843 20 USD 2018-12-14 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400844 300`37 USD 2018-12'14 C
52 0 34 FDGR 1 FEDEX GROUND, |NC. 3400845 0 USD 2018-12-14 C
52 0 34 FDGR 800 FEDEXGROUND, |NC. 3400846 28.48 USD 2018-12-14 C
52 0 34 KHNN 9 KUEHNE 81 NAGEL, |NC. 3400847 758.95 USD 2018-12-12 A
52 0 34 RBlN 1 C.H. ROB|NSON COMPANY 3400848 2925 USD 2018-12-12 A
52 0 34 RBLT 1 C.H. ROB|NSON WORLDW|DE(LTL) 3400849 1570.91 USD 2018-12~14 C
52 0 34 RDWY 1 YRC 3400850 233.65 USD 2018-12-14 C
52 0 34 UPGF 1 UPS FRElGHT 3400851 0 USD 2018~12-14 C
52 0 34 UPSF 31 UPS SUPFLY CHAlN SOLUT|ONS, |NC. 3400852 2925 USD 2018-12-12 A
52 0 34 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 3400853 6694.99 USD 2018-12-12 A
52 0 34 9CWC 1 XPO LOG|ST|CS / CON-WAV FRElGHT lNC. 3400854 0 USD 2018~12~14 C
52 0 34 9CVE 1 COYOTE LOG|STICS, LLC 3400855 14540 USD 2018-12~12 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3400942 35646.41 USD 2018-12-20 C
52 0 34 FDE 800 FEDERAL EXPRESS 3400943 461.01 USD 2018-12-20 C
52 0 34 FDGR 800 FEDEX GROUND, |NC. 3400944 6.68 USD 2018-12»20 C
52 0 34 KHNN 9 KUEHNE & NAGEL, |NC. 3400945 0 USD 0001~01~01 A
52 0 34 RDWY 1 YRC 3400946 0 USD 2018-12~20 C
52 0 34 UPSN 802 UNlTED PARCEL SERV|CE 3400947 739.53 USD 2018-12~20 C
52 0 34 7LXF 1 LlON EXH|BlT|ON FRElGHT |NC 3400948 10216.27 USD 2018-12'18 A
52 0 34 9CWC 1 )(PO LOGlST|CS / CON-WAY FRElGHT |NC. 3400949 0 USD 2018<12-20 C
52 0 34 9CYE 1 COYOTE LOGlST|CS, LLC 3400950 12590 USD 2018~12-18 A
52 0 34 BNLS 1 BNSF LOG|STlCS, LLC 3401024 14296.68 USD 2018~12-28 C
52 0 34 FDE 1 FEDERAL EXPRESS 3401025 10 USD 2018-12-28 C

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSe 6219-bk-00511-KSJ DOC 237

Filed 03/22/19

Page 34 of 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 0 34 FDE 800 FEDERAL EXPRESS 3401026 149.45 USD 2018-12-28 C
52 0 34 FDGR 1 FEDEX GROUND, |NC. 3401027 0 USD 2018-12~28 C
52 0 34 FDGR 800 FEDEX GROUND, |NC. 3401028 12.28 USD 2018-12-28 C
52 0 34 KHNN 9 KUEHNE & NAGEL, |NC. 3401029 42666.28 USD 2018~12-26 A
52 0 34 UPSF 31 UPS SUPPLY CHAlN $OLUT|ONS, lNC. 3401030 _0 USD 0001~01'01 A
52 0 34 7LXF 1 LlON EXH|B|T|ON FRElGHT|NC 3401031 6693.21 USD 2018~12-26 A
52 0 34 9CWC 1 XPO LOG|ST|CS / CON-WAY FRElGHT |NC. 3401032 0 USD 2018~12-28 C
52 0 34 9CYE 1 COYOTE LOG|ST|CS, LLC 3401033 0 USD 0001-01-01 A
52 0 34 BNLS 1 BNSF LOG|ST|CS, LLC 3401111 16300 USD 2019-01~11 C
52 0 34 FDE 1 FEDERAL EXPRESS 3401112 10 USD 2019-01-11 C
52 0 34 FDGR 1 FEDEX GROUND, |NC, 3401113 0 USD 2019-01-11 C
52 0 34 FDGR 800 FEDEX GROUND, |NC. 3401114 6.32 USD 2019~01~11 C
52 0 34 FXFE 2 FEDEX FRElGHT PR|OR|TY 3401115 0 USD 2019-01-11 C
52 0 34 RBlN 1 C‘H. ROB|NSON COMPANY 3401116 2650 USD 2019-01-09 A
52 0 34 UPSF 31 UPS SUPPLY CHAlN SOLUT|ONS, lNC. 3401117 125498.99 USD 2019-01~09 A
52 0 34 7LXF 1 LlON EXH|B|T|ON FRElGHT |NC 3401118 6947.46 USD 2019-01-09 A
52 0 34 9CWC 1 )(PO LOG!ST|CS / CON-WAY FRElGHT |NC. 3401119 0 USD 2019-01-11 C
52 0 34 9CVE 1 COYOTE LOG|ST|CS, LLC 3401120 9770 USD 2019-01-09 A

 

 

 

 

 

 

 

 

TOTAL:

 

11695525.39

 

 

 

 

 

CaS€ 6219-bk-00511-KS.]

BankofAmerica/")(
Merri|l Lynch

P.(). Box 15284
Wilming“con, DE 19850

lPS WORLDW|DE LLC

DEBTOR lN POSSESS|ON CASE 19-00511
GENERAL

265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, Fl_ 32174-8137

DOC 237 Filed 03/22/19 Page 35 of 120

Customer service information

j)) Customer service: 1.888.400.9009

, y bankofamerica.com

g Bank of America, N.A.
P.O. Box 25118
Tampa, Florida 33622-5118

 

1 P|ease see the important Messages - P|ease Read section of your statement for important details that could impact you,

 

Your Fu|l Analysis Business Checking

for February 1, 2019 to February 28, 2019

Account number: _691

lPS WORLDW|DE LLC DEBTOR IN POSSESS|ON CASE 19-00511 GENERAL

Account summary
Beginning balance on February 1, 2019

$4’253’499'1 8 # of deposits/credits: 6

 

Deposits and other credits

61'977'49 # of Withdrawa|s/debits: 1

 

Withdrawa|s and other debits

“105'634‘65 # of days in cyc|e: 28

 

Checks

'O’OO Average ledger balance: $4,179,675.15

 

Ser\/ice fees

-0,00

 

Ending balance on February 28, 2019

Pll| | ' F (`V(`l F' 87 QPF(" 0 DFl |VFRY' P TVPF' ll\/|AGF' A R(" lAX

$4,209,842.02

 

Dan‘a '1 nF R
1 ucb vvvvv

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 36 01 120

iPs WORLDW|DE LLc l Account# -2691 l February 1, 2019co February 28, 2019

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

HoW to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. lf your information has changed, the easiest Way to update it is by visiting the Help & Support tab of On|ine
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account Would be governed by the terms of these documents, as We may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
Withdrawals. Copies of both the deposit agreement and fee schedule Which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: |n case of errors or questions about your electronic transfers- lf you think your statement or receipt is
Wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or Withdrawa|s,
point-of-sa|e transactions) on the statement or receipt, telephone or Write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after We sent you the FlRST statement on
Which the error or problem appeared

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can Why you believe there is an error or
Why you need more information.

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, We Will investigate your complaint and Will
correct any error promptly. lf vve take more than 10 business days (10 calendar days if you are a l\/lassachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, We Will provisionally credit your account for the amount you think is in error, so that you Will
have use of the money during the time it Will take to complete our investigation

For other accounts, We investigate and if We find vve have made an error, We credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly You are in the best position to discover
errors and unauthorized transactions on your account. lf you fail to notify us in Writing of suspected problems or an unauthorized
transaction Within the time period specified in the deposit agreement (Which periods are no more than 60 days after We make
the statement available to you and in some cases are 30 days or less), We are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit Was made as scheduled. You may also review your activity on|ine or
visit a financial center for information

© 2019 Bank of America Corporation

Bank of America, N.A. Membor FD|G and @ Equal Housing Lender

Page 2 of 6

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 37 01 120

. /"
BankofAmerlca ’/,/
Merriil Lynch
iPs woRLleDE LLc l Account # _2691 l February i, 2019 to February 28, 2019

Your checking account

 

Deposits and other credits

 

 

 

 

 

 

 

 

 

Date Transaction description Customer reference Bank reference Amount
02/05/19 FR|STAM PUl\/lPS DES:CORP PAY lD:700120 902335027481465 12,587.62
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD
02/06/19 VEROGEN |NC DES:ACH lD: |NDN:|PS 902337007429988 10,575.87
WORLDW|DE CO lD:1821673256 CCD PMT
lNFO:209847,209689,209543,209393
02/12/19 FR|STAl\/l PUMPS DES:CORP PAY lD:700120 902342021865203 13,798.98
lNDN:lPS WORLDWlDE LLC CO lD:9279178001
CCD
02/15/19 ACLARA TECHNOLOG DES:AP PYl\/lNT lD:171077 902345015919806 370.35
|NDN:IPS WORLDW|DE, LLC CO lD:1341116600
CCD PMT lNFO:210175
02/21/19 FR|STAl\/l PUMPS DES:CORP PAY lD:700120 902351019054926 9,382.10
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD
02/27/19 FR|STAl\/l PUMPS DES:CORP PAY lD:700120 902357018912835 15,262.57
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD
Total deposits and other credits $61,977.49
Withdrawals and other debits
Date Transaction description Customer reference Bank reference Amount
02/01/19 lPS WORLDW|DE LL DES:WEEKLY PAY FL# 900432013148521 -105,634.65
19032001501 lNDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -
02/01/19
Total Withdrawals and other debits -$105,634.65

Page 3 of 6

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 38 01 120

lPS WORLDW|DE LLC l Accounc # _2691 l February 1, 2019 to February zs, 2019

 

Daily ledger balances

 

 

 

Date Ba|ance ($) Date Balance($) Date Balance ($)
02/01 4,147,864.53 02/12 4,184,827.00 02/21 4,194,579.45
02/05 4,160,452.15 02/15 4,185,197.35 02/27 4,209,842.02
02/06 4,171,028.02

 

Page 4 of 6

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 39 01 120

lmportant Messages - Please Read
We Want to make sure you stay up-to-date on changes, reminders, and other important details that

could impact you.

Effective March 2019, the Deposit Agreement and Disclosures booklet Which governs your account has been updated. The
account Will continue to be subject to agreement as updated from time to time. Please contact your account representative to
receive the updated version Effective March 1, 2019 the updated Version can be found by logging into
bofam|.com/depositagreement. Continued use of this account indicates your agreement to be bound by the terms and

conditions contained in this booklet.

 

Page 5 of 6

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 40 01 120

lPs woRi_DwioE LLc 1 Accounc# -2691 l February 1, 2019m February 28, 2019

 

wet 11 its ii

 

Page 6 of 6

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 41 01 120

BankofAmerica/’>./
Merril| Lynch

P.O. Box 15284

Wilmmgton, DE 19850 Customer service lnformatlon

_,’)) Customer service: 1.888.400.9009

`,*, bankofamerica.com

lPS WORLDW|DE LLC g Bank of America, N.A.

GENERAL
P.O. Box 25118
265 CLYDE l\/lORRlS BLVD STE 100 Tampa' Florida 33622_5118

ORMOND BEACH, FL 32174-8137

Your Fu|l Analysis Business Checking - Small Business
forlanuary 1, 2019 to january 31, 2019 Account number: _2691
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on january 1, 2019 $1,437,962-90 # Of deposits/Credits: 76

Deposits and th€r Credit$ 4’349'680-27 # of Wirhdrawais/debics= 94
Withdrawals and other debits -1,255,141.99 # Of days in Cyc|e: 31

checks ~279,002-00 Average ledger balance $3,368,859.25
Service fees ~O-CO

Ending balance on January 31 , 2019 $4,253,499.18

Plll l ' F (`¥(`l F' 87 SPF(“ 0 DFl lVFR\/‘ P TVPF‘ lMAGF' A R(" lA)( ,Da

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 42 01 120

lPs woRLDWiDE LLc 1 Accounc# _2691 | January 1, 2019 rojanuary 31, 2019

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up~to-date. This includes address, email
and phone number. |f your information has changed the easiest way to update it is by visiting the Help & Support tab of On|ine
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
Withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

E|ectronic transfers: ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after we sent you the FlRST statement on
which the error or problem appeared

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly |f we take more than 10 business days (10 calendar days if you are a l\/lassachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your statement carefully and prompt|y. You are in the best position to discover
errors and unauthorized transactions on your account. lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (Which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), We are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions

Direct deposits - |f you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2019 Bank of America Corporation

Bank of America, N.A. Member FD|C and @ Equal Housing Lender

Page 2 of 12

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 43 01 120

BankofAmerica/".)(
Merri|l Lynch

1PswoRLowiosL1_c 1 Accounr# _2691 1 January1,2019to1anuary31,2019

Your checking account

 

Deposits and other credits

Date

Transaction description

Customer reference

Bank reference

Amount

 

01 /02/1 9

XERlUl\/l TECH |NC DES:PAYMENTS |D:2225
|NDN:|PS WORLDW|DE CO lD:2421558674
CTX ADDlTlONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SAl_ES
OFFlCER FOR ASS|STANCE.

902362009398158

94,877.24

 

01 /02/19

XER|Ul\/l TECH lNC DES:PAYMENTS lD:2063
lNDN:lPS WORLDWlDE l_l_ CO lD:2421558674
CTX ADD|TlONAL lNFORMAT|ON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902302021 750953

5,740.69

 

01 /02/1 9

XERlUl\/l TECH lNC DES:PAYMENTS lD:2083
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMAT|ON lS AVA|LABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902302021 750964

1,951.14

 

01 /02/1 9

XERlUl\/l TECH lNC DES:PAYMENTS lD:2078
|NDN:IPS WORLDW|DE LL CO |D:3421558674
CTX ADD|TlONAL lNFORMATlON lS AVAlLABLE
FOR TH|S PMT. CONT/-\CT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902362009398171

730.21

 

01 /03/1 9

XERlUl\/l TECH |NC DES:PAYMENTS lD:2080
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlOl\l |S AVAlLABLE
FOR TH|S PMT. CONT/-\CT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902302021 754504

44,046.71

 

01 /03/1 9

XERlUM TECH lNC DES:PAYMENTS |D:2025
|NDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902302021 754484

30,1 58.60

 

01 /03/1 9

VEROGEN |NC DES:ACH lD: lNDN:lPS
WORLDW|DE CO |D:1821673256 CCD Pl\/lT
lNFO:208754,208915

902303001338743

9,613.28

 

continued on the next page

Page 3 of 12

1PswoRLow10E1_1_c 1 Account# -2691 1 1anuary1,2019co1anuary31,2019

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 44 01 120

 

Deposits and other credits - continued

Date

Transaction description

CUStOmel' reference

Bank reference

Amount

 

01 /03/1 9

FRlSTAl\/l PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD

902302021755648

7,750.56

 

01 /04/1 9

SUEZ WTS SOl_UTlO DES:DOl\/lT701000
lD:2000146523 lNDN:lPS WORLDW|DE, l_l_C CO
lD:4270045012 CCD PMT lNFO:RMR*lK*209125\

902303012720006

32,315.71

 

01 /04/1 9

SUEZ WTS USA, lN DES:DOl\/l1227001
lD:2000410667 |NDN:IPS WORLDW|DE, LLC CO
lD:4231503731 CCD PMT lNFO:Rl\/lR*lK*209124\

902303012719893

23,442.60

 

01 /04/1 9

SUEZ WTS SERV|CE DES:DOl\/l1`609001
lD:2000057064 lNDN:lPS WORLDW|DE, LLC CO
|D:1540947592 CCD PMT lNFO:Rl\/lR*lK*209130\

902303012717818

1,958.48

 

01/04/19

SUEZ WTS SYSTEMS DES:DOl\/|1`675000
lD:2000004839 ll\.lDN:lPS WORLDWlDE, LLC CO
|D:404206853O CCD PMT |NFO:RMR*|K*209127\

902303012719598

69.23

 

01 /07/1 9

SUEZ WTS ANALYT| DES:DOM1`619000
lD:2000021577 |NDN:lPS WORLDW|DE, l_l_C CO
|D:3840938585 CCD PMT lNFO:RMR*lK*209129\

902304016867841

321 ,948.1 3

 

01/07/19

KTl\/l NORTH AMER|C DES:MS PAYMENT lD:
ll\lDN:lPS WORLDW|DE CO lD:9266027002
CTX ADD|TlONAL lNFORMATlON lS AVAlLABLE
FOR THlS P|VlT, CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

9023040091 47494

201 ,1 80.59

 

01/07/19

ACLARA TECHNOLOG DES:ACLARA AP |D:171077
ll\lDN:lPS WORLDW|DE, Ll_C CO |D:1341116600
CCD PMT lNFO:209103

902304018799227

161 ,262.36

 

01 /07/1 9

CONCAST l\/lETAL PR DES:PAYMENT lD:lPS
WORLDWlDE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT lNFO:209304\

902304017351716

53,978.80

 

01 /08/1 9

XERlUl\/l TECH |NC DES:PAYMENTS |D:2192
lNDN:|PS WORLDW|DE CO lD:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASSlSTANCE.

902307026900575

163,296.65

 

01 /08/1 9

XERlUl\/l TECH |NC DES:PAYl\/|ENTS |D:2052
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVAlLABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902307026900550

58,965.65

 

01/08/19

WlRE TYPE:W|RE lN DATE: 190108 TlME:1714 ET
TRN:2019010800420718
SEQ:2595700008HE/010628 OR|G:SUEZ WT 5
CANADA |D:4047122 SND BK:JPl\/|ORGAN C HASE
BANK, NA |D:021000021 PMT DET:SWF OF
19/01/08 /ROC/2000116143 /RFB/209123

903701080420718

7,241.81

 

01/08/19

RESOURCES CONSER DES:DOMT617000
lD:2000002019 lNDN:|PS WORLDW|DE, LLC CO
lD:2911014221 CCD PMT
lNFO:RMR*lK*208829,209126\

902307024543565

7,129.59

 

CON[|HU€U O|'l [n€ {1€)([ ngE

Page 4 of 12

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 45 01 120

BankofAmerica/’?
Merrill Lynch

lPsWoRLDWmE LLc 1 Accounr#_2691 1 1anuary1,2019:01anuary31,2019

Your checking account

 

Deposits and other credits - continued

Date

Transaction description

CL|ST.OrTler reference

Bank reference

Amount

 

01 /08/1 9

XERlUl\/l TECH lNC DES:PAYMENTS |D:2021
|NDN:lPS WORLDWlDE LL CO |D:2421558674
CTX ADDlTlONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902307026900529

6,022.56

 

01 /08/1 9

XERlUl\/l TECH lNC DES:PAYMENTS |D:2041
lNDN:|PS WORLDWlDE Ll_ CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFFICER FOR ASS|STANCE.

902307026900540

5,933.89

 

01 /08/1 9

XERlUl\/l TECH lNC DES:PAYMENTS |D:2056
|NDN:lPS WORLDW|DE Ll_ CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902307026900563

3,143.53

 

01 /09/1 9

SUEZ WTS SOLUTlO DES:DOMT701001
|D:2000146587 lNDN:lPS WORLDW|DE, LLC CO
|D:4270045012 CCD PMT lNFO:RMR*|K*209289\

902308008804048

222,094.35

 

01/09/19

WlRE TYPE:WlRE lN DATE: 190109 Tllle:1647 ET
TRN:2019010900412151
SEQ:3463000009GS/005816 OR|G:SU EZ WT S
CANADA |D:4047122 SND BK:]PMORGAN C HASE
BANK, NA |D:021000021 PMT DET:SWF OF
19/01/09 /ROC/2000116156
/RFB/209285,208983

903701090412151

54,946.98

 

01/09/19

SUEZ WTS USA, lN DES:DOMT227001
lD:2000410777 lNDN:lPS WORLDWlDE, LLC CO
|D:4231503731 CCD PMT lNFO:RMR*lK*209287\

902308008804025

51 ,366.01

 

01 /09/1 9

SUEZ WTS SERV|CE DES:DOl\/lT609001
lD:2000057125 lNDN:|PS WORLDW|DE, LLC CO
|D:1540947592 CCD PMT lNFO:Rl\/lR*lK*209299\

902308008803347

39,375.28

 

01/09/19

SUEZ WTS ANALYT| DES:DOMT619000
lD:2000021609 lNDN:lPS WORLDW|DE, LLC CO
lD:3840938585 CCD PMT lNFO:RMR*lK*209297\

902308008803941

38,155.38

 

01 /09/1 9

FR|STAl\/l PUMPS DES:CORP PAY lD:700120
ll\|DN:lPS WORLDW|DE l_LC CO lD:9279178001
CCD

902308007765756

16,608.26

 

01/09/19

SUEZ WTS SYSTEMS DES:DOMT675000
lD:2000004841 lNDN:lPS WORLDW|DE, LLC CO
lD:4042068530 CCD PMT lNFO:Rl\/lR*lK*209293\

902308008803956

1,366.74

 

01/11/19

CONCAST METAL PR DES:PAYMENT lD:lPS
WORLDW|DE lNDl\l:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT lNFO:209467\

902310014104377

73,867.75

 

01/11/19

ACLARA TECHNOLOG DES:AP PYMNT lD:171077
|NDN:lPS WORLDW|DE, LLC CO lD:1341116600
CCD PMT lNFO:209424

902311000151451

37,422.68

 

continueme

Page 5 of 12

1PswoR1_Dw11)E 1_1_c 1 mammal-2691 1 January1,2019c013nuary31,2019

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 46 01 120

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

01/14/19

WlRE TYPE:W|RE lN DATE:190114 Tll\/lE:1543 ET
TRN:2019011400449117
SEQ:9242800014FZ/008700 OR|G:SUEZ WT S
CANADA |D:4019162 SND BK:]PMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
19/01/14 /ROC/2000065315 /RFB
/209128,208988,208831,208669

903701140449117

934,897.48

 

01/14/19

KTl\/l NORTH AMER|C DES:MS PAYl\/lENT lD:
lNDN:lPS WORLDW|DE CO lD:9266027002
CTX ADD|TlONAL lNFORMATlON lS AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

90231 1001580732

145,1 88.82

 

01/14/19

SUEZ WTS SYSTE|\/l$ DES:DOMT675000
|D:2000004846 lNDN:lPS WORLDW|DE, LLC CO
|D:4042068530 CCD PMT lNFO:Rl\/|R*lK*209291\

90231 1008906211

12,267.99

 

01/14/19

SUEZ WTS USA, lN DES:DOM1'227001
|D:2000410987 lNDN:lPS WORLDW|DE, LLC CO
|D:4231503731 CCD PMT
|NFO:RMR*|K*209148,208662,208660,208004,20\
Rlvi R*lK*8002\

90231 1008906242

1,415.54

 

01/15/19

WlRE TYPE:WlRE lN DATE: 190115 Tllle:1548 ET
TRN:2019011500424160
SEQ:5604700015H|/022287 OR|G:SUEZ WT S
CANADA |D:4019162 SND BK:JPMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
19/01/15 /ROC/2000065333 /RFB/209463

903701 150424160

1 73,903.54

 

01/15/19

WlRE TYPE:WlRE lN DATE: 190115 Tll\/lE:1548 ET
TRN:2019011500424158
SEQ:5605200015Hl/007041 OR|G:SUEZ WT S
CANADA |D:4047122 SND BK:]PMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
19/01/15 /ROC/2000116216 /RFB/209458

903701150424158

113,794.11

 

01/15/19

XERlUl\/l TECH |NC DES:PAYMENTS lD:2029
lNDN:lPS WORLDW|DE l_L CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

90231 4004369022

23,088.19

 

01/15/19

XERlUM TECH |NC DES:PAYMENTS lD:2112
lNDN:lPS WORLDWlDE CO lD:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902314004368996

19,771.36

 

01/15/19

FR|STAM PUl\/lPS DES:CORP PAY lD:700120
lNDN:lPS WORLDWlDE LLC CO lD:9279178001
CCD

902314019163855

12,375.90

 

01/15/19

XER|UM TECH |NC DES:PAYMENTS |D:2013
lNDN:lPS WORLDW|DE l_L CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVAlLABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

90231 40043 69007

10,532.52

 

continued on me nexr"puge

Page 6 of 12

 

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 47 01 120

BankofAmerica/’?
Merrill Lynch

lPs WoRLDWiDE LLC 1 Account # -2691 1 january 1, 2019 to january 31, 2019

Your checking account

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

01/16/19

SUEZ WTS SOLUTlO DES:DOl\/lT701001
|D:2000146717 lNDN:lPS WORLDW|DE, LLC CO
|D:4270045012 CCD PMT lNFO:RMR*|K*209460\

902315010888210

85,033.32

 

01/16/19

SUEZ WTS SYSTEMS DES:DOl\/lT675000
lD:2000004855 lNDN:lPS WORLDW|DE, LLC CO
lD:4042068530 CCD PMT
lNFO:Rl\/lR*lK*209461,209462\

902315010888092

34,225.11

 

01/16/19

SUEZ WTS USA, lN DES:DOMT227001
|D:2000411069 lNDN:lPS WORLDW|DE, LLC CO
lD:4231503731 CCD PMT lNFO:Rl\/lR*|K*209459\

902315010888129

20,1 62.22

 

01/16/19

SUEZ WTS SERVlCE DES:DOMT609001
|D:2000057369 lNDN:lPS WORLDW|DE, LLC CO
|D:1540947592 CCD PMT |NFO:RMR*|K*209465\

902315010886447

18,321.86

 

01/16/19

SUEZ WTS ANALYT| DES:DOMT619000
lD:2000021713 lNDN:lPS WORLDW|DE, LLC CO
|D:3840938585 CCD PMT lNFO:RMR*lK*209464\

902315010888066

11,177.17

 

01/16/19

WlRE TYPE:FX lN DATE:190116 TlME:0507 ET
TRN:2019011500416656 FX:CAD 3505.25 1.3531
ORlG:SUEZ WT S CANADA |D:1127356 OR|G
BK:ROYAL BAN K OF CANADA lD:ROYCCATZ PMT
DET:209471 /ROC/200011 6215 /RFB/209471

903701150416656

2,590.53

 

01/18/19

ACLARA TECHNOLOG DES:AP PYMNT lD:171077
lNDN:lPS WORLDW|DE, LLC CO lD:1341116600
CCD PMT |NFO:209571

90231 8005660944

198,275.54

 

01/18/19

KTl\/l NORTH AMER|C DES:MS PAYl\/lENT lD:
lNDN:lPS WORLDW|DE CO lD:9266027002
CTX ADD|TlONAL lNFORMATlON |S AVA|LABLE
FOR THlS PMT, CONTACT A TREASURY SAl_ES
OFFlCER FOR ASSlSTANCE.

902318005919344

183,205.89

 

01/18/19

CONCAST l\/lETAL PR DES:PAYMENT |D:|PS
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT lNFO:209615\

902317012178926

52,475.15

 

01 /22/1 9

WlRE TYPE:W|RE lN DATE: 190122 Tll\/lE:1721 E'l'
TRN:2019012200742597
SEQ:7684300022FY/034911 ORlG:SUEZ WT S
CANADA |D:4019162 SND BK:)PMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
19/01/22 /ROC/2000065429
/RFB/209611,209621

903701220742597

67,980.82

 

01 /22/1 9

XERlUl\/l TECH |NC DES:PAYMENTS |D:2130
lNDN:lPS WORLDW|DE CO |D:2421558674
CTX ADD|TlONAL |NFORMAT|ON lS AVA|LABLE
FOR TH|S PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902322013435265

51,445.11

 

Con[an€U Orl n € neXl pUgE

Page 7 of 12

1PsWoRL0W1015 LLc 1 Account# -2691 1 January1,2019m1anuary31,2019

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 48 01 120

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

01 /22/1 9

XER|UM TECH |NC DES:PAYMENTS lD:2053
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON |S AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902322013435323

25,414.76

 

01 /22/1 9

WlRE TYPE:W|RE lN DATE:190122 Tll\/lE:1112 ET
TRN:2019012200581122
SEQ:5167800022FY/005896 OR|G:SUEZ WT S
CANADA |D:4047122 SND BK:}PMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
19/01/22 /ROC/2000116257
/RFB/208496,208180

903701220581122

20,053.67

 

01 /22/1 9

XERlUl\/l TECH |NC DES:PAYMENTS |D:2041
lNDN:lPS WORLDW|DE Ll_ CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON |S AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902322013435313

12,962.08

 

01 /22/1 9

WlRE TYPE:W|RE |N DATE: 190122 Tll\/lE:1735 ET
TRN:2019012200745959
SEQ:195340002262/035280 OR|G:SUEZ WT S
CANADA lD:4047122 SND BK:]PMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
19/01/22 /ROC/2000116265
/RFB/209607,209619

903701220745959

11,425.59

 

01 /22/1 9

XERlUl\/l TECH lNC DES:PAYMENTS |D:2025
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADDlTlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902322013435298

8,859.59

 

01 /22/1 9

XER|Ul\/l TECH lNC DES:PAYMENTS |D:2053
lNDN:lPS WORLDW|DE LL CO lD:3421558674
CTX ADD|TlONAL lNFORMATlON l5 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902322013435276

2,996.70

 

01 /22/1 9

XER|Ul\/l TECH lNC DES:PAYMENTS lD:2054
lNDN:lPS WORLDW|DE LL CO lD:3421558674
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902322013435287

1,638.81

 

01 /23/1 9

SUEZ WTS ANALYT| DES:DOM1619000
lD:2000021807 lNDN:lPS WORLDW|DE, LLC CO
lD:3840938585 CCD PMT lNFO:Rl\/lR*lK*209612\

902322024774827

89,498.21

 

01/23/19

SUEZ WTS SOl_UTlO DES:DOl\/lT701001
|D:2000146880 lNDN:lPS WORLDW|DE, LLC CO
|D:4270045012 CCD PMT lNFO:RMR*|K*209609\

902322024774925

54,836.95

 

01 /23/1 9

SUEZ WTS USA, lN DES:DOl\/l1`227001
lD:2000411389 lNDN:lPS WORLDW|DE, LLC CO
lD:4231503731 CCD Pl\/lT
lNFO:RMR*lK*209608,209620\

902322024774870

28,353.60

 

01 /23/1 9

SUEZ WTS SERV|CE DES:DOl\/l1609001
|D:2000057601 lNDN:lPS WORLDW|DE, LLC CO
lD:1540947592 CCD PMT lNFO:RMR*|K*209613\

902322024773917

15,895.82

 

COrl[lHL|€U On [UE HEX[ page

Page 8 of 12

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 49 01 120

BankofAmerica/")(
Merri|| Lynch

lPs WoRLDwiDE LLc 1 Account # -2691 1 January 1, 2019 m january 31, 2019

Your checking account

 

Deposits and other credits - continued

Date

Transaction description

Customer referen€e

Bank reference

Amount

 

01 /23/1 9

FRlSTAl\/l PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD

902322020886535

11,287.27

 

01 /23/1 9

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

902323000887059

2,009.53

 

01/23/19

WlRE TYPE:FX lN DATE:190123 Tll\/lE:0511 ET
TRN:2019012300111323 FX:CAD 2296.33 1.3585
ORlG:1/SUEZ WTS USA, |NC. |D:50271335 OR|G
BK:DEUT SCHE BANK TRUST COMPANY A
|D:BKTRUS33 PMT DET:2000 411390
209147,209472 SDVA/

903701230111323

1,690.34

 

01/23/19

SUEZ WTS SYSTEMS DES:DOMT675000
lD:2000004864 lNDN:lPS WORLDW|DE, LLC CO
lD:4042068530 CCD PMT lNFO:RMR*lK*209610\

902322024774836

1,049.90

 

01 /24/1 9

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

902324007385071

1,701.14

 

01/25/19

ACLARA TECHNOLOG DES:AP PYl\/lNT lD:171077
lNDN:lPS WORLDW|DE, LLC CO |D:1341116600
CCD PMT lNFO:209721

902325009015518

97,559.73

 

01 /25/1 9

B3 Diagnostic La DES:1/24/19 lD: lNDN:lPS
Worldwide CO lD:1474207174 CCD

902324016868318

1,351.92

 

01/28/19

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

902328012326436

792.99

 

01 /28/1 9

WlRE TYPE:FX lN DATE:190128 T|ME:0607 ET
TRN:2019012800242300 FX:CAD 708.57 1.3472
OR|G:1/SUEZ WTS SERV|CES USA,
|D:GB3BDEUT40508178 ORlG BK:DEUTSCHE BANK
AG lD:DEUTGBZL PMT DET:20000 57602 209319

903701280242300

525.96

 

01/30/19

FR|STAM PUl\/lPS DES:CORP PAY lD:700120
lNDN:lPS WORLDWlDE LLC CO lD:9279178001
CCD

902329017537218

9,079.94

 

01 /30/1 9

B3 Diagnostlc La DES:1/29/19 lD: lNDN:lPS
CO |D:1474207174 CCD

902329021442738

518.10

 

01/31/19

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

902331001435216

88.06

 

Total deposits and other credits

$4,349,680.27

Page 9 of 12

lPsWoRLDWIDE LLC 1 Account#_2691 1 January1,2019101anuary31,2019

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 50 01 120

 

Withdrawals and other debits

Date

Transaction description

CUST.Ol'Tier reference

Bank reference

Amount

 

01 /02/1 9

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
19002004948 |NDN:SETT~BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -

01 /02/1 9

900402029543590

~24,093.59

 

01 /04/1 9

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
19004003538 lNDN:SETT-BATCH 1721588672
cO lD:1721588672 CCD BATCH DESC:ACH ~
01/04/19

90040401 8305410

-60,872.41

 

01 /09/1 9

lPS WORLDWlDE LL DES:WEEKLY PAY FL#
19009003691 lNDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -

01 /09/19

90040901 7545962

-571,962.45

 

01/09/19

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
19009000974 lNDN:SETf-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -

01 /09/19

90040901 0954840

-38,213.54

 

01/30/19

WlRE TYPE:WlRE OUT DATE:190130 Tll\/lE:1703 ET

TRN:2019013000448600 SERV|CE REF:014150
BNF:KHNN |D:30947836 BNF BK:C|T|BANK, N.A.

|D:0210 00089 PMT DET:1 91 U658591Y12L62KHNN

Payment from Su ez Current

903701 300448600

~560,000.00

 

Total withdrawals and other debits

-$1,255,141.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Checks

Date Check # Bank reference Amount Date Check # Bank reference Amount
01 /07 3400574 813105692900034 -1,524.40 01 /1 5 3400937* 813108152874330 -105.65
01 /07 3400575 813105692900033 -232.75 01 /22 3400938 813105692129840 -313.77
01 /07 3400634* 813105692914003 -1,311.13 01 /22 3400939 813105692127501 ~773.22
01 /07 3400635 813105692914002 -13.50 01 /08 3400975* 813108092522510 -1,541.25
01 /07 3400688* 813105792312090 -1,426.58 01 /07 3400980* 813105792291004 -125.49
01 /07 3400719* 813105692906262 -1,331.26 01 /09 3400988* 813108492043153 -26.21
01 /1 5 3400831* 813108152874336 ~356.31 01 /09 3400989 813108292698096 -18,902.54
01 /1 7 3400832 813109592249859 -4,750.00 01 /1 5 3401006* 813109092779388 -210.00
01 /14 3400835* 813104792788875 -2,542.21 01 /1 5 3401007 813104992809972 -1,875.00
01 /14 3400838* 813109092464180 -203.56 01 /1 5 3401009* 813108152595670 -1,477.00
01 /1 4 3400839 813109092464242 -96.98 01 /1 5 3401011* 813109092779465 -1,993.19
01 /1 7 3400871* 813109592399843 -480.00 01 /1 4 3401012 813104792788874 -3,635_51
01 /08 3400882" 813106092626975 ~1,309.29 01 /14 3401013 813101192826108 -5,679.98
01 /28 340090/' 813108152737994 -3,643.04 01 /1 8 3401016* 813101992219889 -29,023.26
01/15 3400927* 813109092779466 -210.00 01/18 3401017 813101992219882 ~729.36
01 /14 3400928 813104792786886 -3,450.00 01 /14 3401018 813108992214388 -894.40
01 /14 3400930' 813104/92351573 -5,575.01 017171'_3401019 813104692626502 -7,161.12
0171'5_371`009_51 813 1081':)28/4.53/ -85.66 Ul/22 3401021' 81510569212/500 -4/0.//
U l/ lb 54009_52 815 109292200':)82 - | 5,/UU.UU U l /U/ 540 1024" 8 13 1080'92 10/088 - |4,291:).68
Ul/lb 540()9§§ 8 15 lU8 152595b69 -2,/UU.UU Ul/U/ j¢lUlUZb 8|_51Ubb9289906| - l U.UU

 

 

culluriueu 0r1 me next page

Page 10 of 12

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 51 01 120

BankofAmerica//?{ Your checkmg account

Merrill Lynch

1PsWoRLOwioE LLc 1 Accounc# -2691 1 1anuary 1, 2019 co January 31, 2019

 

Checks - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Bank reference Amount Date check # Bank reference Amount
01/07 3401026 813105692900032 -149.45 01 /08 3401152* 813103992124773 ~758.02
01 /07 3401028* 813105692900031 -12.28 01 /07 3401160* 813109792060951 »207.08
01 /07 3401040* 813106992413768 -1,740.37 01 /09 3401161 813108492043150 -63.15
01/11 3401057* 813104592716412 -150.00 01 /09 3401163* 813108292698088 -282.18
01/11 3401058 813108692873591 ~7,351.81 01/07 3401164 813105792291003 -10.00
01 /07 3401064* 813109792049411 -17,105.19 01 /07 3401165 813105692914001 -440.76
01 /10 3401065 813108492406109 -3.137.52 01 /07 3401166 813105692914004 -1,081.66
01 /08 3401066 813106092016659 -225.00 01 /08 3401168* 813105992792257 -4,825.56
01 /07 3401068" 813109892749606 -23,047.50 01 /08 3401170* 813105992792256 -396.71
01 /07 3401073* 813105792317874 -3,010.06 01 /08 3401171 813108292431449 -284.13
01 /09 3401074 813108292698095 ~12,286.64 01 /08 3401172 813108292430706 -1,258.02
01 /08 3401076* 813108092789165 -1,758.58 01 /07 3401173 813109792060953 ~193.91
01 /07 3401077 813106992250980 -5,203.15 01 /09 3401174 813108292698092 -3,643.38
01 /07 3401079* 813103792232150 ~1,410.85 01 /15 3401190* 813104992329011 -4,695.62
01 /07 3401091* 813105892891809 -390.22 01 /16 3401257" 813100892689874 ~243.52
01 /07 3401092 813109792883243 -1,789.58 01 /1 5 3401264* 813109192125149 -218.05
01 /08 3401106* 813108092765399 -251.08 01 /14 3401270* 813104692637680 -20.00
01 /07 3401107 813105692910297 -14,111.99 01 /14 3401271 813104692643509 -39.90
01 /14 3401108 813104692903917 -1,557.95 01 /14 3401272 813104692643508 -914.53
01/16 3401111* 813109292610634 -16,300.00 01/14 3401273 813104692629972 -3,895.23
01 /16 3401112 813105092851182 -10.00 01 /22 3401274 813108192422109 -525.60
01 /1 7 3401114* 813105292279633 -6.32 01 /1 6 3401275 813109392609582 -111.93
01/22 3401136* 813108192033172 -3,877.58 01/16 3401276 813109392605281 ~374.35
01/15 3401149" 813101492728610 -515.00 01/14 3401277 813108892624887 -1,565.57
01 /16 3401150 813101692045370 -3,368.94

Total checks -$279,002.00

Total # of checks 89
* There is o gap in sequential check numbers
Daily ledger balances
Date Balance ($) Date Balance($) Date Balance ($)
01/01 1,437,962.90 01/08 2,492,971.43 01 /15 3,754,017.46
01 /02 1,517,168.59 01 /09 2,271,504.34 01 /16 3,905,118.93
01 /03 1,608,737.74 01 /10 2,268,366.82 01 /1 7 3,899,882.61
01 /04 1,605,651.35 01 /11 2,372,155.44 01 /1 8 4,304,086.57
01 /07 2,253,845.39 01 /14 3,428,693.32 01 /22 4,500,902.76

 

conllfllleu Dn Ule flE)(l page

Page 11 of 12

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 52 01 120

lPSWoRLDWlDE LLC 1 Account# -2691 | january1,2019tojanuary31,2019

Daily ledger balances - continued

 

 

Date Ba|ance ($) Date Ba|ance($) Date Ba|ance ($)
01 /23 4,705,524.38 01 /25 4,806,137.17 01 /30 4,253,411.12
01 /24 4,707,225.52 01 /28 4,803,813.08 01 /31 4,253,499.18

 

Page 12 of 12

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 53 01 120

BankofAmerica/").,/
Merrill Lynch

P.O. Box 15284

Wilmington, DE 19850 Customer service information

j)) Customer service: 1.888.400.9009

§ bankofamerica,com

lPS WORLDW|DE LLC g Bank of America, N.A.

GENERAL
P.o. Box 25118
265 cLYoE MoRRis BLVD sTi: 100 Tampa' Florida 33622_5118

ORMOND BEACH, FL 32174-8137

Your Fu|l Ana|ysis Business Checking - Small Business
for December 1, 2018 to December 31, 2018 Account number: _2691
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on December 1, 2018 $1,242,594.93 # Of deposits/Credits; 40

Deposits and th€f Credit$ 2'262'970-35 # of Wiihdrawais/debits: 154
Withdrawals and other debits -1,434,036.07 # Of days in Cyc|e: 31

Ch€Cl<S “633'56631 Average ledger balance: $1,371,545.36
Service fees 'O-OO

Ending balance on December 31, 2018 $1,437,962.90

Pll| l ' F (`V(`l F‘ 87 SEE(" 0 DFl |VFRV‘ P TVPF' |MAGF‘ A R(" lAX P

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 54 01 120

iPs woRLowii)E LLc i Accounc# _2691 1 oecember 1, 2018¢0 December31, 2018

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

HoW to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. lf your information has changed the easiest Way to update lt is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account Would be governed by the terms of these documents, as We may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
Withdrawals. Copies of both the deposit agreement and fee schedule Which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
Wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or Withdrawa|s,
point-of-sale transactions) on the statement or receipt, telephone or Write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after We sent you the F|RST statement on
Which the error or problem appeared

~ Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can Why you believe there is an error or
Why you need more information.

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, We Will investigate your complaint and Will
correct any error prompt|y. lf We take more than 10 business days (10 calendar days if you are a l\/lassachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, We Wi|| provisionally credit your account for the amount you think is in error, so that you Wi||
have use of the money during the time it Will take to complete our investigation

For other accounts, We investigate, and if We find We have made an error, We credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. lf you fail to notify us in Writing of suspected problems or an unauthorized
transaction Within the time period specified in the deposit agreement (Which periods are no more than 60 days after We make
the statement available to you and in some cases are 30 days or less), We are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit v\/as made as scheduled. You may also review your activity online or
visit a financial center for information.

© 2018 Bank of America Corporation

Bank of America, N.A. Member FD|C and @ Equal l-lousing Lendar

Page 2 of 10

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 55 01 120

. /\`
BankofAmerica ’/(
Merrill Lynch
iPs WoRLowioi~; LLc 1 Account # -2691 1 December 1, 2018:0 December 31, 2018

Your checking account

 

Deposits and other credits

Date

Transaction description

CLlStOl'Tl€|' V€fEl'€HC€

Bank reference

Amount

 

12/03/18

SUEZ Wl'S USA, |N DES:DOMT227000
lD:2000409150 lNDN:lPS WORLDW|DE, Ll_C CO
lD:4231503731 CCD PMT
|NFO:RMR*|K*Z08349,208348,208347,208346\

902334009538068

145,369.17

 

12/03/18

CONCAST METAL PR DES:PAY|\/|ENT lD:|PS
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT lNFO:208505\

902334008582641

38,833.43

 

12/03/18

SUEZ WTS SERV|CE DES:DOl\/|T609000
lD:2000056167 lNDN:lPS WORLDW|DE, l_LC CO
|D:1540947592 CCD PMT |NFO:RMR*IK*208353\

902334009537624

13,197.31

 

12/04/18

XERlUM TECH |NC DES:PAYl\/|ENTS lD:2125
lNDN:lPS WORLDWlDE CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902337023251483

55,143.17

 

12/04/18

XER|UM TECH |NC DES:PAYMENTS |D:2039
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON |S AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASSlSTANCE.

902337023251509

35,407.97

 

12/04/18

XERlUl\/| TECH lNC DES:PAY|\/|ENTS |D:2051
lNDN:lPS WORLDW|DE LL CO |D:3421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902337023251496

13,823.59

 

12/04/18

FRlSTAM PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO |D:9279178001
CCD

902337020078746

6,771.39

 

12/04/18

VEROGEN |NC DES:ACH |D: lNDN:lPS
WORLDW|DE CO |D:1821673256 CCD PMT
|NFO:208579,208269,208097,208412

902338007202254

2,494.53

 

12/04/18

SCM l\/lETAl_ PROD DES:PAYMENTS lD:
lNDN:lPS WORLDWlDE LLC CO lD:1201161055
CCD P|V|T |NFO:NTE*lNVO|CES 208389, 208558\

902337023208672

1,039.33

 

continued on the next page

Page 3 of 10

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 56 01 120

iPs WoRLDWiDE i_Lc 1 Account # -2691 1 December 1, 2018 to December 31, 2018

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

12/06/18

CONCAST METAL PR DES:PAYMENT lD:|PS
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT lNFO:208676\

902339015502120

65,169.50

 

12/07/18

ACLARA TECHNOLOG DES:AP PAYMENT |D:171077
lNDN:lPS WORLDW|DE, LLC CO |D:1341116600
CCD PMT lNFO:208610

902340011117118

30,038.88

 

12/11/18

FR|STAM PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO |D:9279178001
CCD '

902344016235360

1 1 ,689.90

 

12/13/18

SUEZ WTS SERVlCE DES:DOMT€>OQOOO
lD:2000056517 lNDN:lPS WORLDW|DE, l_LC CO
|D:1540947592 CCD PMT
|NFO:RMR*|K*208503,208188,208673\

902346016891854

56,902.62

 

12/13/18

SUEZ WTS USA, lN DES:DOi\/|T227000
lD:2000409874 lNDN:lPS WORLDW|DE, LLC CO
|D:4231503731 CCD PMT
|NFO:RMR*|K*208497,208661\

902346016892417

50,964.90

 

12/13/18

B3 Diagnostic La DES:12/12/18 |D: lNDN:lPS
Worldwide CO lD:1474207174 CCD

902346020739143

944.08

 

12/14/18

KTM NORTH AMER|C DES:MS PAYMENT lD:
lNDN:lPS WORLDWlDE CO lD:9266027002
CTX ADD|TlONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902348006196292

456,767.76

 

12/14/18

SUEZ WTS SOLUTlO DES:DOMT701000
|D:2000146156 lNDN:lPS WORLDW|DE, l_l_C CO
|D:4270045012 CCD PMT
lNFO:Rl\/|R*|K*208663,208498,208182\

902347011601719

234,126.84

 

12/14/18

GE ANALYT|CAL lN DES:ACH DEBlT |D:lPS
WORLDW|DE, lNDN:lPS WORLDW|DE, LLC CO
|D:1304614262 CCD PMT lNFO:2000021271

902347013186181

186,011.10

 

12/14/18

ACLARA TECHNOLOG DES:AP PYi\/|NT |D:171077
lNDN:lPS WORLDWlDE, LLC CO |D:13411166OO
CCD PMT lNFO:208788

902347013461324

59,697.31

 

12/14/18

CONCAST METAL PR DES:PAYMENT lD:lPS
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
lD:6250945249 CCD PMT |NFO:208835\

902347012350838

36,557.74

 

12/17/18

SUEZ WTS SYSTEMS DES:DOMT675000
|D:2000004817 lNDN:lPS WORLDW|DE, LLC CO
lD:4042068530 CCD PMT
lNFO:RMR*|K*208499,208500,208665,208667,20\
RM R*|K*8183,208185\

902348015369271

1 ,657.49

 

12/18/18

FRlSTAM PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD

902351022465910

10,830.86

 

12/20/18

CONCAST METAL PR DES:PAYl\/|ENT lD:|PS
WORLDWlDE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT lNFO:208992\

902353009684022

40,383.13_

 

continued on the next page

Page 4 of 10

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 57 01 120

. /"
BankofAmerica ’/(
Merrill Lynch
iPs WoRi_owioE LLc 1 Accounc# _2691 1 oecember1,2o18m December31, 2018

Your checking account

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

12/20/18

WlRE TYPE:W|RE lN DATE: 181220 Tll\/|E:1726 ET
TRN:2018122000538991
SEQ:1604400354HM/016673 ORlG:SUEZ WT 5
CANADA |D:4047122 SND BK:]PMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
18/12/20 /ROC/2000116044/RFB/208659

903712200538991

3,664.80

 

12/21/18

KTM NORTH AMER|C DES:MS PAYMENT |D:
lNDN:lPS WORLDW|DE CO lD:9266027002
CTX ADD|TlONAL lNFORMATlON |S AVA|LABLE
FOR THlS PMT. CO NTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902355001423216

267,993.56

 

12/21/18

ACLARA TECHNOLOG DES:AP PYMNT lD:171077
lNDN:lPS WORLDW|DE, LLC CO |D:1341116600
CCD PMT lNFO:208942

902354018879664

63,807.89

 

12/21/18

SUEZ WTS USA, lN DES:DOMT227001
lD:2000410297 lNDN:lPS WORLDW|DE, LLC CO
|D:4231503731 CCD PMT |NFO:RMR*|K*208181\

90235401 7050038

28,892.37

 

12/21/18

VEROGEN |NC DES:ACH |D: lNDN:lPS
WORLDWlDE CO |D:1821673256 CCD PMT
lNFO:209071

9023550028861 15

1 5,921 .02

 

12/21/18

WlRE TYPE:W|RE |N DATE: 181221 T|ME:1704 ET
TRN:2018122100533687
SEQ:5885300355HS/019542 OR|G:SUEZ WT S
CANADA |D:4047122 SND BK:]PMORGAN C HASE
BANK, NA lD:021000021 PMT DET:SWF OF
18/12/21 /ROC/2000116094/RFB/208826

903712210533687

2,478.37

 

12/21/18

B3 Diagno$tic l_a DES:12/20/18 |D: lNDN:lPS
Worldwide CO lD:1474207174 CCD

902354019115688

1,757.15

 

12/24/18

SUEZ WTS SOLUT|O DES:DON|T701000
lD:2000146421 lNDN:lPS WORLDW|DE, LLC CO
|D:4270045012 CCD PMT
|NFO:RMR*lK*208985,208828\

902355008273026

186,587.79

 

12/24/18

SUEZ WTS USA, |N DES:DOi\/|1227001
lD:2000410492 lNDN:lPS WORLDW|DE, LLC CO
lD:4231503731 CCD PMT
lNFO:RMR*|K*208984,208827\

902355008272717

39,317.59

 

12/24/18

GE ANALYT|CAL |N DES:ACH DEB|T |D:lPS
WORLDW|DE, lNDN:lPS WORLDWlDE, LLC CO
|D:1304614262 CCD PMT lNFO:2000021487

902355009945472

35,246.62

 

12/24/18

SUEZ WTS SERV|CE DES:DOMT609001
lD:2000056942 lNDN:lPS WORLDW|DE, LLC CO
lD:1540947592 CCD PMT
|NFO:RMR*|K*208833,208990\

902355008271535

17,038.10

 

COHUUUEU Cln me next page

Page 5 of 10

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 58 01 120

iPswoRi_i)wii)E LLc 1 Accounr# -2691 1 Decemberi,zmato December31,2018

 

Deposits and other credits - continued

Date Transaction description Customer reference

Bank reference

Amount

 

12/24/18 WlRE TYPE:FX ll\| DATE:181224 T|ME:0508 ET
TRN:2018122100532552 FX:CAD 2405.18 1.3859
OR|G:SUEZ WT S CANADA lD:1127356 OR|G
BK:ROYAL BAN K OF CANADA |D:ROYCCATZ PMT
DET:208997 /ROC/200011 6093 /RFB/208997

903712210532552

1,735.46

 

12/24/18 SUEZ WTS SYSTEl\/|S DES:DOM1675000
lD:2000004827 lNDN:lPS WORLDW|DE, LLC CO
lD:404206853O CCD PMT
|NFO:RMR*|K*208987,208830\

902355008272368

1 ,149.23

 

12/26/18 FRlSTAl\/i PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD

902358018515914

12,134.13

 

12/28/18 CONCAST METAL PR DES:PAYMENT |D:lPS
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT lNFO:209133\

902361018424074

25,404.02

 

12/28/18 VEROGEN |NC DES:ACH lD: lNDN:lPS
WORLDWlDE CO |D:1821673256 CCD PMT
lNFO:209226

902362004043857

4,695.62

 

12/31/18 83 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO lD:XXXXXXXXX CCD

902365007783631

1 ,324.63

 

Total deposits and other credits

Withdrawals and other debits

Date Transaction description Customer reference

Bank reference

$2,262,970.35

Amount

 

12/04/18 lPS WORLDWlDE LL DES:WEEKLY PAY FL#
18338003822 lNDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -
12/04/18

900438022993534

-354,999.54

 

12/06/18 lPS WORLDW|DE Ll_ DES:WEEKLY PAY FL#
18340003955 |NDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -
12/06/18

900440012686108

-88,141 .08

 

12/07/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18341003450 lNDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -
12/07/18

900441012256193

-51,368.27

 

12/11/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18345003909 |NDN:SE`lT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -
12/11/18

900445015378808

~63,957.56

 

12/12/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18346003810 |NDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH ~
12/12/18

900446022229332

-27,843.95

 

12/18/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18352004384 lNDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -
12/18/18

900452022257073

-22,806.27

 

continued an me n‘eXt'[Fa`gT

Page 6 of 10

CaSe 6219-bk-00511-KS.] DOC 237 Filed 03/22/19 Page 59 01 120

. /"
BankofAmerica ’/(
Merrill Lynch
iPsWoRLDWiDE i_Lc 1 Accounr#_2691 1 December1,2018co December31,2018

Your checking account

 

Withdrawals and other debits - continued

Date

Transactlon description

Customer reference

Bank reference

Amount

 

12/19/18

lPS WORLDW|DE LL DES:WEEKLY PAY FL#

18353003949 lNDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -

12/19/18

900453017695794

-477,717.39

 

12/21/18

|PS WORLDW|DE LL DES:WEEKLY PAY FL#

18355003724 |NDN:SETT~BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -

12/21/18

90045500971 6464

-31,589.33

 

12/26/18

lPS WORLDW|DE LL DES:WEEKLY PAY FL#

18360004389 lNDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -

12/26/18

9004600277 77432

-315,612.68

 

Total Withdrawa|s and other debits

-$1,434,036.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Checks

Date Check # Bank reference Amount Date Check # Bank reference Amount
12/17 3400 813108592869624 -1,977.44 12/18 3400630 813109092870807 -55.11
12/10 3400385* 813106092535679 -2,887.41 12/24 3400631 813107892927199 -13,433.99
12/10 3400386 813106092535678 -13.50 12/17 3400632 813104992919205 -415.00
12/13 3400412* 813104692543277 -44,489.00 12/24 3400633 813106092587042 -36.32
12/12 3400447* 813104492676190 »986.05 12/03 3400636* 813108392634236 -5,600.00
12/12 3400448 813104492676189 -13.50 12/03 3400650* 813105092353435 -2,066.19
12/10 3400505* 813106192101834 -16,938.67 12/03 3400651 813105092355578 -19,080.31
12/24 3400513* 813106092308984 -922.41 12/03 3400652 813105092355579 -111.48
12/24 3400514 813106092308981 -21.67 12/03 3400653 813105092353436 -2,328.72
12/06 3400562* 813109092384050 -2,421.08 12/04 3400654 813108692721457 -276.61
12/04 3400563 813108892210468 -9,900.00 12/05 3400655 813108892604820 -236.64
12/12 3400569* 813106492559721 -35,942.33 12/12 3400675* 813108092352192 -6,223.42
12/14 3400570 813106792583372 -4,595.00 12/14 3400676 813108492942150 -5,177.80
12/24 3400573* 813106092616648 -117.29 12/13 3400677 813106692175063 -6,234.78
12/18 3400616* 813108992140165 -210.00 12/24 3400679* 813106092312955 -1,210.66
12/17 3400617 813105192389387 -2,169.60 12/24 3400681* 813106092312954 -7.43
12/17 3400618 813105092900989 ~1,807.24 12/26 3400686* 813101592455271 -2,850,00
12/18 3400620’r 813109092706302 -4,200.00 12/27 3400689* 813108492373883 -28.31
12/19 3400622’r 813109192873525 -70.37 12/28 3400691' 813101792543235 -125.06
12/17 3400623 813105192623073 ~1,494.92 12707”3400/02" 813103692378836 -290.73
12/17 3400624 813106992910292 -2,684,15 12703_371'()0/05 813105092680153 -/,134.58
12/18 3400625 813108152004614 ~89.65 12/03 3400711" 813105192132961 -38,655.56
12/24 34()0628' 81310/89292/ 198 -6,19(),()0 12/1 l 34[)()/14" 813104§92300922 -4,200.00
12/ 18 5400629 815 lUHUBZB/UUUB -236.59 |2/1$ 54UU/ 15 8131U8392102935 -8,948.58

 

 

continuea on tne next page

Page 7 of 10

iPs WoRLDWii)E LLc 1 Accounc#-2691 1 Decemberi,2018100ecember31,2018

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 60 01 120

 

Checks - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Bank reference Amount Date Check # Bank reference Amount
12/14 3400717* 813104792691226 -11.10 12/17 3400843* 813105092250952 -20.00
12/14 3400721* 813104792688919 -347.82 12/18 3400844 813105292805782 -300.37
12/11 3400722 813109892779131 -30,068.16 12/18 3400846* 813105292805783 -28.48
12/13 3400723 813108292075178 -96.48 12/17 3400849* 813108592890598 -1,570.91
12/12 3400724 813106492686267 -1,015.10 12/18 3400850 813108992411682 -233.65
12/11 3400726* 813109892861363 -41,320.00 12/26 3400858* 813108092659507 -5,873.42
12/24 3400732* 813106092620638 -4,244.77 12/28 3400860* 813108592129647 -243.00
12/12 3400737* 813108092355076 -3,175.20 12/26 3400864* 813101492414907 -1,737.79
12/12 3400738 813106492369041 -3.584.69 12/17 3400865 813105092248978 -10.00
12/12 3400740* 813100292043177 -3.840.28 12/17 3400866 813105092270306 -51.70
12/10 3400751* 813104192930004 -1,974.16 12/17 3400867 813105092270305 -352.51
12/19 3400754* 813109192295111 -73.23 12/19 3400868 813105492746116 -51.98
12/24 3400756* 813107892927203 -19,623.73 12/21 3400869 813105892012276 -2,207.45
12/24 3400757 813107892927200 -384.44 12/19 3400870 813105492746115 -149.56
12/24 3400758 813106092616605 -1,385,08 12/17 3400872* 813108792491517 -639184
12/13 3400761* 813108192924764 -16,900.00 12/19 3400873 813109292343213 -950.45
12/14 3400762 813104792691227 -122.60 12/21 3400883* 813109592234725 -42,674.99
12/12 3400763 813104492676188 -1,838.54 12/31 3400884 813104992279523 -10,985.00
12/12 3400765* 813104492676187 -57.42 12/24 3400886* 813105992507035 -1,459.11
12/14 3400777* 813108492942149 -3,496.15 12/24 3400887 813106092312952 -616.37
12/13 3400781* 813106692175060 -3,480.74 12/24 3400889* 813106092312956 ~120.61
12/1 1 3400782 813104392403645 -2,900.00 12/24 3400893* 813109792723924 -20,268.63
12/11 3400783 813104392140020 -20.00 12/26 3400894 813104292412643 -2,348.20
12/10 3400784 813106092535681 -610.32 12/24 3400895 813109892541507 ~4,152.00
12/10 3400785 813106092535680 -553.44 12/26 3400896 813101592455270 -1,100.00
12/12 3400787* 813104492675528 -5,145.34 12/26 3400897 813104292422987 -3,910.25
12/11 3400788 813108092016673 ~564.20 12/24 3400898 813109792549503 -370.00
12/11 3400789 813108092015479 -5,016.56 12/26 3400899 813101592454855 -672.82
12/10 3400790 813109592178332 -194.68 12/24 3400900 813108092068110 -15,165.00
12/12 3400791 813104492889452 -472.53 12/24 3400905* 813109892023198 -135.63
12/1 1 3400792 813109792654215 -2,824.53 12/24 3400906 813106092620637 -4,350.41
12/14 3400795* 813104792691225 -16.18 12/20 3400913* 813102092360374 -1,211.94
12/14 3400796 813104792691224 -25.27 12/26 3400942* 813108092600441 -35,646141
12/13 3400798* 813104692543276 -14,192.99 12/24 3400943 813106092308982 -461.01
12/21 3400801* 813109592234724 -147.13 12/24 3400944 813106092308983 -6.68
12/24 3400802 813106092312953 -1,175.16 12/31 3400947* 813104892332501 -739.53
12/24 3400804* 81310609231295/ -514.71 12/26 3400958* 813101492414908 -5,675.41
12/24 340080/" 813108092068109 -4.550.00 12/18 34009':)9 8131054920/1309 -1().00
12727_37100810' 8131084923/3882 -328.03 12/19 3400960 813105492/46824 -195.89
12712_3400823' 813108092456/55 -539.60 12/19 54009(‘.>| 813105492/46825 -/3‘:).68
1_2/24 54UU84U' 815 106092'_')8/04| -24.0| 12/19 3400962 815|05492/49612 -3,34/,45

 

 

continued on the next page

Page 8 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 61 01 120

Bankommerica’/?( Your checking account

Merrill Lynch
iPs WoRLDWiDE LLc 1 Accounc#_2691 1 Decemberi,zoisco December31,2o18

 

Checks - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Bank reference Amount Date Check # Bank reference Amount
12/19 3400963 813105492749613 -249.05 12/26 3401043 813104292235081 -2,211.79
12/18 3400964 813109092929595 -319.92 12/26 3401044 813104292235080 -1,418.26
12/19 3400965 813109292343214 -3,909.04 12/31 3401045 813104892052672 -2,756.19
12/18 3400966 813108992937914 -2,922.83 12/28 3401046 813108692215642 ~2,314.83
12/26 3400993* 813101592453580 -1,322.23 12/26 3401047 813108192074229 ~194.22
12/26 3400998* 813108192074219 -510.76 12/28 3401048 813108492719474 -1,925.57
12/24 3401000* 813109892023193 -245.50 12/24 3800572* 813106092587079 -516.83
12/31 3401042* 813104892048046 ~10.00

Total checks -$633,566.31

Total # of checks 145

* There i`s a gap in sequential check numbers

Daily ledger balances

 

 

 

 

 

 

 

Date Ba|ance ($) Date Ba|ance($) Date Ba|ance ($)
12/01 1,242,594.93 12/1 1 904,919.32 12/20 1,311,347.46
12/03 1 ,365,018.20 12/12 814,241.37 12/21 1 ,615,578.92
12/04 1,114,522.03 12/13 828,710.40 12/24 1,794,944.26
12/05 1,114,285.39 12/14 1,788,079.23 12/26 1,425,994.15
12/06 1,088,892.73 12/17 1,776,543.41 12/27 1,425,637.81
12/07 1,067,272.61 12/18 1,755,961.60 12/28 1,451,128.99
12/10 1,044,100.43 12/19 1,268,511.47 12/31 1,437,962.90

 

Page 9 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 62 01 120

iPsWoRLDWiDE i_i_c 1 Account#-2691 1 Decemberi,2018moecember31,2o18

 

Page 10 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 63 01 120

BankofAmerica”>.,/
Merrill Lynch

P.O. Box 15284 . . .
Wi1ming10n, DE 19850 Customer service information

, »)) Customer service: 1.888.400.9009

y bankofamerica.com
|PS WORLDW|DE LLC
GENERAL
265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, FL 32174-8137

g Bank of America, N.A.
P.O. Box 25118
Tampa, Florida 33622-5118

Your Full Analysis Business Checking - Small Business
for November 1, 2018 to November 30, 2018 Account number: -691
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on November 1, 2018 5731,448.93 # Of deposits/Credits: 43

Deposits and ether Credlt$ 21293'538'94 # of Withdrawals/debits: 152
Withdrawals and other debits -1,189,715.99 # Of days in Cyc|e: 30

Checks -592,676.95 Average ledger balance: $929,102.29
Service fees 'O-OO

Ending balance on November 30, 2018 $1,242,594.93

Plll l ' F (`V(`| F' 87 QPF(" 0 DFl lVFRY' P TVPF' llVlAGF' A B(" lAX pa

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 64 01 120

iPs woRLowii)E i_Lc 1 Accounc# -2891 1 November 1, zoiam November30, 2018

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

E|ectronic transfers: ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawa|s,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FlRST statement on
which the error or problem appeared

~ Te|| us your name and account number.

~ Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information.

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and wi||
correct any error promptly lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it wi|| take to complete our investigation

For other accounts, we investigate and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information.

© 2018 Bank of America Corporation

Bank of America, N.A. Memher FDlC and @ Equal Housing Lender

Page 2 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 65 01 120

. /"
BankofAmerica ’/(
Merrill Lynch
iPswoRi_owiDE LLc 1 Account#_2691 1 November1,2018 to Novemberso, 2018

Your checking account

 

Deposits and other credits

Date

Transaction description

Customer reference

Bank reference

Amount

 

11/02/18

Wayne Fue|ing 5y DES:PAYMENTS |D:49399
lNDN:lPS WORLDW|DE LL CO |D:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902306009747932

1 16,986.20

 

11/02/18

CONCAST METAL PR DES:PAYMENT lD:|PS
WORLDW|DE lNDN:lPS WORLDWlDE LLC CO
|D:6250945249 CCD PMT |NFO:207834.\

902305014487993

86,120.19

 

11/02/18

ACLARA TECHNOLOG DES:ACLARA ACH |D:171077
lNDN:lPS WORLDW|DE, LLC CO 1011341116600
CCD PMT 1NFO:207784

902305016681647

48,345.32

 

11/02/18

VEROGEN |NC DES:ACH |D: lNDN:lPS
WORLDW|DE CO 10:1821673256 CCD PMT
lNFO:207336,207571,207404

902305013790952

2,440.10

 

11/02/18

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

902306009556147

1,608.79

 

11/02/18

B3 Diagno$tic La DES:11/1/18 lD: lNDN:lPS
Worldwide CO lD:1474207174 CCD

902305016871948

512.28

 

11/06/18

XERlUM TECH |NC DES:PAYMENTS 1022183
lNDN:lPS WORLDW|DE CO 10:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABl_E
FOR THlS PMT. CONTACT A TREASURY SALES
OFF|CER FOR ASS|STANCE.

902309022079840

41 ,338.07

 

11/06/18

FR|STAM PUl\/|PS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO |D:9279178001
CCD

902309019063261

14,421.10

 

11/06/18

XERlUM TECH |NC DES:PAYMENTS |D:2055
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CO NTACT A TREASURY SALES
OFF|CER FOR ASSlSTANCE.

902309019098490

3,552.57

 

continued on the next page

Page 3 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 66 01 120

iPs woRLowiDE Li_c 1 Accounr#-2691 1 Novemberi,zois m Novemberso, 2018

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

11/06/18

XERlUM TECH |NC DES:PAYMENTS |D:2077
lNDN:lPS WORLDW|DE LL CO 1D:3421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR A551STANCE,

90230901 9098476

2,984.90

 

11/06/18

XERlUM TECH |NC DES:PAYMENTS 10:2071
lNDN:lPS WORLDW|DE l_L CO 1023421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CO NTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902309019098466

1 ,067.99

 

11/07/18

Wayne Fue|ing Sy DES:PAYMENTS lD:49807
lNDN:lPS WORLDW|DE LL CO |D:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902310016356616

16,207.91

 

11/09/18

ACLARA TECHNOLOG DES:AP PYMNT 1D:171077
lNDN:lPS WORLDWlDE, LLC C0 10:1341116600
CCD PMT 1NFO:207962

902312013783513

290,636.55

 

11/09/18

CONCAST METAL PR DES:PAYMENT |D:1P5
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT |NFO:208012\

90231201 1864607

53,429.01

 

11/13/18

XERlUM TECH lNC DES:PAYl\/|ENTS |D:2052
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR A551STANCE.

902317017033117

116,789.95

 

11/13/18

XERlUM TECH |NC DES:PAYi\/|ENTS |D:2018
lNDN:lPS WORLDW|DE LL CO 1D:2421 558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902317017033089

37,364.42

 

11/13/18

XERlUM TECH |NC DES:PAYMENTS 1D:2042
lNDN:lPS WORLDWlDE l_l_ CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASSlSTANCE.

902317017033105

14,620.70

 

11/14/18

XERlUM TECH lNC DES:PAYMENTS 1D:2179
lNDN:lPS WORLDW|DE CO 1D:2421 558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A551STANCE.

902317024481228

66,070.22

 

11/14/18

Wayne Fue|ing Sy DES:PAYMENTS |D:50623
lNDN:lPS WORLDW|DE LL CO 10:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASSlSTANCE.

902317028493756

51 ,242.87

 

11/14/18

FR|STAM PUMPS DES:CORP PAY 1D:7001 20
lNDN:lPS WORLDWlDE LLC CO 10:9279178001
CCD

902317021321916

12,869.82

 

COH[H'|LIEU OI`I [11€ fl€X[ page

Page 4 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 67 01 120

. /"
BankofAmerica ’/(
Merrill Lynch
iPs woRLowiDE LLc 1 Account # _2691 1 November 1, 2018 co November 30, 2018

Your checking account

 

Deposits and other credits - continued

Customer reference

Date

Transaction description

Bank reference

Amount

 

11/16/18

CONCAST METAL PR DES:PAYMENT |D:1P5
WORLDWlDE lNDN:lPS WORLDW|DE LLC CO
1D:6250945249 CCD PMT 1NFO:208190\

902319007154706

54,849.64

 

11/16/18

ACLARA TECHNOLOG DES:AP PYMT lD:171077
lNDN:lPS WORLDW|DE, l_l_C CO 10:1341116600
CCD PMT 1NFO:208141

902320003742987

50,967.60

 

11/16/18

WlRE TYPE:W|RE 1N DATE:181116 TlME:1436 ET
TRN:2018111600371056
5EQ:229790032065/O15663 ORlG:SU EZ WATER
TECHNOLOGlES+S 10:000024047122 SND
BK:1PMORGAN CHASE BANK, NA 10:021000021
PMT DET:SWF 0F18/11/16
/RFB/208001/DETA|L/2000115

903711160371056

4,791.66

 

11/19/18

KTM NORTH AMERlC DES:l\/|S PAYl\/|ENT lD:
lNDN:lPS WORLDW|DE CO lD:9266027002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASSlSTANCE.

902320006366418

302,201.99

 

11/19/18

SUEZ WTS USA, lN DES:DOl\/|1227000
10:2000408421 lNDN:lPS WORLDWlDE, LLC CO
|D:4231503731 CCD PMT 1NFO:RMR*1K*208003\

902320011968711

87,741.51

 

11/19/18

SUEZ WTS 501_UT10 DES:DOMT701000
10:2000145399 lNDN:lPS WORLDW|DE, l_l_C CO
lD:4270045012 CCD PMT 1NFO:RMR*|K*208005\

902320011968750

34,535.39

 

11/19/18

SUEZ WTS SERV|CE DES:DOl\/|1609000
10:2000055742 lNDN:lPS WORLDW|DE, LLC CO
|D:1540947592 CCD PMT |NFO:RMR*lK*208009\

902320011968331

12,660.60

 

11/20/18

XERlUM TECH |NC DES:PAYl\/|ENTS |D:2066
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFICER FOR ASS|STANCE.

902323007305394

36,086.16

 

11/20/18

XERlUM TECH lNC DES:PAYMENTS 1012180
lNDN:lPS WORLDW|DE CO 1D:2421 558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR TH15 PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASSlSTANCE.

902323007305405

12,575.67

 

11/20/18

XERlUM TECH lNC DES:PAY|\/|ENTS |D:2061
lNDN:lPS WORLDW|DE LL CO 10:3421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR TH15 PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR A551STANCE.

902323007305426

4,595.89

 

11/20/18

XERlUM TECH |NC DES:PAYMENTS |D:2029
lNDN:lPS WORLDW|DE LL C0 |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASSlSTANCE.

902323007305384

2,243.84

 

COI'|[|I'|LJEU DI`| [n€ l'l€X[ page

Page 5 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 68 01 120

iPswoRLDwii)E i_Lc 1 Accouni#_2691 1 Novemberi,zoie to November30, 2018

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

11/21/18

FRlSTAl\/| PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDWlDE LLC CO 10:9279178001
CCD

902324016733333

30,735.94

 

11/21/18

5C1v1 METAL PROD DE5:PAYMENT5 |D:
lNDN:lPS WORLDW|DE LLC CO |D:1201161055
CCD PMT 1NFO:NTE*208075 (5372.76) 206656
($859.40) 20 5569 ($799.93) 204647 ($422.35)
206833\

902324020344803

2,549.12

 

11/23/18

ACLARA TECHNOLOG DES:AP PAYl\/|ENT lD:171077
lNDN:lPS WORLDW|DE, LLC CO 10:1341116600
CCD PMT 1NFO:208306

902325015695485

1 1 3,490.02

 

11/23/18

Wayne Fue|ing Sy DES:PAYMENTS 1D:51256
lNDN:lPS WORLDWlDE LL CO 10:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASS|STANCE.

902325011335263

68,108.85

 

11/28/18

FR|STAM PUMPS DES:CORP PAY 1D:7001 20
lNDN:lPS WORLDW|DE LLC CO 1D:9279178001
CCD

902331013147514

15,877.12

 

11/28/18

B3 Diagnostic La DE5:11/27/18 lD: lNDN:lPS
Worldwide CO 1D:1474207174 CCD

902331016823788

2,900.91

 

11/29/18

CONCAST METAL PR DES:PAYl\/|ENT |D:1P5
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
10:6250945249 CCD PMT |NFO:208355\

902332022313929

56,432.30

 

11/30/18

KTl\/l NORTH AMERlC DES:MS PAYl\/|ENT lD:
lNDN:lPS WORLDW|DE CO lD:9266027002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR TH15 PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASSlSTANCE.

902334001970676

281 ,638.94

 

11/30/18

ACLARA TECHNOLOG DES:AP PYMNT 10:171077
lNDN:lPS WORLDW|DE, LLC CO 10:1341116600
CCD PMT 1NFO:208457

902333019322157

68,834.65

 

11/30/18

Wayne Fue|ing Sy DES:PAYMENTS lD:52039
lNDN:lPS WORLDW|DE LL CO |D:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A5515TANCE.

902333019174133

68,115.10

 

11/30/18

WlRE TYPE:W|RE 1N DATE:181130 Tli\/IE:1522 ET
TRN:2018113000524890
SEQ:18055003341L/016185 ORlG:SUEZ WATER
TECHNOLOGlES+S 10:000024047122 SND
BK:JPMORGAN CHASE BANK, NA 10:021000021
PMT DET:SWF OF 18/11/30
/RFB/208345/DETA1L/2000115

90371 1300524890

1,997.53

 

11/30/18

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO lD:XXXXXXXXX CCD

902334001832602

999.55

 

Total deposits and other credits

$2,293,538.94-

Page 6 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 69 01 120

. /"
BankofAmerica ’/(
Merrill Lynch
iPs woRi_i)wiDE i_Lc 1 Account# _2691 1 November 1, 2018 to November30, 2018

Your checking account

 

Withdrawals and other debits

Date

Transaction description

Customer reference

Bank reference

Amount

 

11/01/18

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18305003873 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
11/01/18

900405018699282

-38,071.48

 

11/06/18

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18310003756 lNDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -
11/06/18

900410018254532

~95,908.05

 

11/07/18

1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18311004298 |NDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH ~
11/07/18

90041 1023054746

-201,560.75

 

11/09/18

1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18313003336 |NDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -

1 1/09/18

900413013752543

-41,048.52

 

11/13/18

lPS WORLDWlDE LL DES:WEEKLY PAY FL#
18317006705 1NDN:5E1T-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -

1 1/13/18

900417031912052

-6,342.77

 

11/14/18

lPS WORLDW|DE LL DES:WEEKLY PAY Fl_#
18318004376 lNDN:SETT-BATCH 1721588672
CO 1011721588672 CCD BATCH DE5C:ACH -
11/14/18

900418020558271

-312,125.20

 

11/16/18

1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18320002995 lNDN:SETT-B/-\TCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -
11/16/18

900420013379867

-8,388.1 1

 

11/20/18

1P5 WORLDW|DE LL DE5:WEEKLY PAY FL#
18324004624 |NDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH ~
11/20/18

900424023097285

-83,865.33

 

11/23/18

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18327002075 lNDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -

1 1/23/18

900427016472663

-212,130.79

 

11/28/18

1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18332004619 |NDN:5ETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -
11/28/18

9004320271 13920

-1 40,1 94.58

 

11/30/18

|PS WORLDW|DE Ll_ DES:WEEKLY PAY FL#
18334002686 lNDN:SE`l_l`-BATCH 1721588672
CO 1021721588672 CCD BATCH DESC:ACH ~

1 1/30/18

900434011207273

-50,080.41

 

Total withdrawals and other debits

-$1,189,715.99

Page 7 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 70 01 120

iPswoRLDWiDE LLc 1 Accounr#-2691 1 Novemberi,zois co November30, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Checks

Date Check # Bank reference Amount Date Check # Bank reference Amount
11/06 3400070 813105892710967 -902.97 11/20 3400384* 813105692788544 -208.69
11/06 3400071 813105892710966 -41.07 11/07 3400387* 813108892411197 -10,200.00
11/06 3400124* 813105892710965 ~792.89 11/06 3400388 813105992033523 -38.06
11/06 3400125 813105892710969 -23.62 11/06 3400389 813105892710970 -970.24
11/06 3400181* 813108692272240 -343.04 11/06 3400391* 813105892710968 -148.33
11/05 3400182 813105692815100 -5,625.00 11/05 3400394* 813108392323216 -5,627.35
11/09 3400183 813109192785352 -198.00 11/06 3400395 813105992060958 -2,000.00
1 1/06 3400185* 813108692549403 -478.25 1 1/05 3400400* 813105592625460 -20.00
11/05 3400186 813105792396673 -3,925.00 11/05 3400401 813105592642876 -605.89
11/06 3400190* 813105992374178 -1,477.50 11/05 3400402 813105592637429 -1,266.10
11/07 3400191 813107292900179 -38,602.99 11/05 3400403 813105592719803 -70,140.59
11/14 3400195* 813104992182892 ~1,550.20 11/05 3400404 813105592719802 -1,061.72
11/14 3400196 813104992182896 -58.59 11/05 3400405 813108392328556 -194.22
11/09 3400244* 813109392306959 -249.97 11/05 3400406 813108392220574 -1,382.84
11/13 3400245 813104792095067 -4,265.00 11/05 3400409* 813105592625459 -29.79
11/09 3400247* 813107592760413 -1,430.82 11/05 3400410 813105592625458 -86.24
11/13 3400248 813109692700544 -1,195.00 11/07 3400414* 813104192449489 -812.50
1 1/09 3400253* 813109392306960 ~434_18 11/06 3400425* 813108692603242 -764.56
11/13 3400254 813104792620573 -4,247.66 11/06 3400430* 813105892260062 ~736.72
11/14 3400255 813109792562365 -67.65 11/26 3400432* 813109292795482 -113.07
11/13 3400256 813107792499776 -4,600.11 11/27 3400433 813109592273982 -461.05
11/13 3400258* 813108152080878 -46.20 11/26 3400434 813104292315644 ~4,072.00
11/13 3400261* 813109392525145 -7,020.00 11/27 3400437* 813109692639851 -4,800.00
11/21 3400264* 813106492080811 -10,283.39 11/27 3400439* 813104492763872 -1,519.25
11/09 3400265 813109292530232 -77.90 11/27 3400440 813109592273783 ~6,491.97
11/07 3400266 813107292900178 -24,857.61 11/20 3400446* 813105692788547 -313.77
11/14 3400269* 813104992182895 -424.92 1 1/15 3400449* 813108092381318 -6,200.00
11/14 3400270 813104992182894 -13.50 11/14 3400450 813104992189977 -2,231.91
11/13 3400324* 813108152080877 -44.20 11/14 3400451 813104992189976 -27.71
11/21 3400325 813106492080812 -10,993.32 11/14 3400453* 813109792764988 -391.77
11/15 3400326 813105092552646 -1,530.00 11/14 3400454 813104892903828 -2,900.00
11/20 3400327 813105692786102 -79.50 11/09 3400460* 813104392822201 -10.00
11/20 3400328 813105692788545 ~308.14 11/08 3400461 813104392162521 -494.05
11/14 3400329 813104992182893 -60.36 11/08 3400462 813104392162522 -1,031.54
11/14 3400330 813104992182891 ~13.50 …
11/01 3400345* 813105292055589 -4,298.83 11/13 3400466* 813104592821595 -350.78
11/08 3400354" 813104292515411 -42,842.00 11/14 3400467 813109/923/3108 -2,391.99
11/02 3400357" 813105492419849 -812.50 11/13 3400468 813109392590258 -1,344.29
1 |/ZU 34003/3' 813108692940589 -339.24 11/14 3400472' 813104892894033 -23.58
1 1/23 34003/6" 813109292034614 -5,395.00 1 1/15 34004/3 813105092925556 -2/,628.05
1 |/Z_’) 3401)_$82' 813 |Ubb‘j.lb‘l£bl$l - l ,5//.30 l 1/14 3401)4/5' 8131()1392212/16 -2,963.3'_')

 

 

continued on tne next page

Page 8 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 71 01 120

Bank°fAmerica’/? Your checking account

Merrill Lynch
iPs woRLowiDE i_Lc 1 Account# -2691 1 November1,2018 to Novemberso, 2018

 

Checks - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Bank reference Amount Date Check # Bank reference Amount
11/13 3400476 813104092415134 -4,233.56 11/27 3400586* 813104492119083 -10.00
11/13 3400483* 813109592107769 -1,739.73 11/26 3400587 813104192485376 -902.94
11/14 3400486* 813108092213914 -1,106.95 11/26 3400588 813104192485385 -1,023.78
11/15 3400490* 813108092286871 -332.04 11/28 3400589 813104592515922 -2,331196
11/27 3400492* 813104492611853 -13,245.00 11/27 3400590 813109692812223 -1,604.08
11/27 3400495* 813104492405823 -4,811.31 11/27 3400591 813109692811116 -2,689.42
11/26 3400496 813108452889569 -112.72 11/26 3400592 813109392789719 -4,307.64
11/29 3400497 813108092637767 -4,450.00 11/27 3400598* 813104492119082 -7.22
11/27 3400502* 813109592273988 -1,267.68 11/26 3400599 813104292213630 -33,145.55
11/26 3400503 813109392830265 -248.10 11/26 3400601* 813106892862033 -2,234.49
11/27 3400504 813104492700899 -9,895.11 11/26 3400603* 813102292185674 -152.58
11/30 3400509* 813107592168191 -75,038.65 11/26 3400611* 813109392078582 -274.27
11/26 3400510 813109492044604 -72.90 11/27 3400613* 813109692506479 ~405.41
11/23 3400529* 813106092100628 -1,241.39 11/30 3400637* 813104892499686 -10.00
11/23 3400530 813106092100627 _834.15 11/30 3400638 813104892231343 -85.60
11/21 3400531 813105892421980 -3,428_67 11/30 3400640* 813104892231347 -3.17
11/20 3400532 813105692618711 -485.97 11/30 3400648* 813104892231345 -2,456.54
11/20 3400533 813108892400748 -3,446.84 11/30 3400649 813104892231346 -632.41
11/19 3400534 813108492613864 -74.84 11/30 3400656* 813108192110257 -74.84
11/21 3400535 813108992524658 -4,909.24 11/30 3400657 813108292772711 -3,472.20
11/19 3400537* 813101992789192 -113.20 11/30 3400672* 813108292298718 -7,651.03
11/19 3400541* 813105492355613 -31.76 11/26 3400673 813106992007809 -3,090.00
11/19 3400543* 813105492727188 -9,683.36 11/26 3400674 813106892653296 -5,204.34
11/19 3400546* 813101992599928 -6,364.09 11/30 3400699* 813104892653875 -1,097.13
11/20 3400548* 813100892448291 -1,246.51 11/30 3400700 813108192597551 -4,230.24
11/19 3400554* 813108592099475 -876.85 11/30 3400701 813104892499685 -828.27
11/27 3400576* 813109692749717 -14,800.00 11/30 3400704* 813108292772796 -655.92
11/27 3400577 813104392888404 -112.55 11/30 3400708* 813104892499687 -37.44
11/26 3400578 813104192485384 -43.28 11/30 3400709 813104892499688 -64.46
11/26 3400582* 813104192522703 -2,375.00

Total checks -$592,676.95

Total # of checks 141

* There is d gap in sequential check numbers

Page 9 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 72 01 120

iPs woRLi)wii)E i_i_c 1 Account# -2691 1 Novembem,zoisro Novemberso, 2018

 

Daily ledger balances

 

 

 

 

 

 

 

Date Balance ($) Date Balance($) Date Balance ($)
11/01 689,078.62 11/13 939,430.32 11/23 1,158,686.39
11/02 944,279.00 11/14 743,262.05 11/26 1,101,313.73
11/05 854,314,26 11/15 707,571.96 11/27 1,039,193.68
11/06 813,053.59 11/16 809,792.75 11/28 915,445.17
11/07 553,227.65 11/19 1,229,788.14 11/29 967,427.47
11/08 508,860.06 11/20 1,194,995.71 11/30 1,242,594.93
11/09 809,476.23 11/21 1,198,666.15

 

Page 10 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 73 01 120

BankofAmerica”`/`,/
Merrill Lynch

P.O. Box 15284

Wi]ming“wn, DE 19850 Customer Sel'VlCe lnf°rmatl°n

`_ 1)) Customer service: 1.888.400.9009

ry bankofamerica.com

lPS WORLDW|DE LLC f¢ Bank of America, N.A.

GENERAL
P.O. Box 25118
265 CLYDE MORR|S BLVD STE 100 Tampa, Florida 33622_5118

ORMOND BEACH, FL 32174-8137

Your Full Analysis Business Checking - Small Business
for October 1, 2018 to October 31, 2018 Account number: _2691
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on October 1, 2018 $656,376.39 # Of deposits/Credits: 43

Deposits and Other Credlt$ 1'788'733'43 # of withdrawals/debits: 141
Withdrawals and other debits -1,158,998.59 # Of days in Cyc|e: 31

Checks -554,662.30 Average ledger balance: $703,584.72
Service fees 'O-OO

Ending balance on October 31 , 2018 $731,448.93

E *E 1 !1 E' SZ SPF(" 0 DFl 1VFRV' P TYPF' llVlAGF' A B(" lAX 'Da

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 74 01 120

iPsWoRLDWiDE LLc 1 Accounc#_2691 1 october1,2018tooctober31,2018

lMPORTANT lNFORMATlON:
BANK DEPOSlT ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of On|ine
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

E|ectronic transfers ln case of errors or questions about your electronic transfers~ lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATl\/l transactions direct deposits or withdrawals
point-of~sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after we sent you the F|RST statement on
which the error or problem appeared

- Tell us your name and account number.

~ Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

~ Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error prompt|y. lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may ca11 us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Member FD|C and @ Equal l-lousing Lendor

Page 2 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 75 01 120

BankofAmerica/’?
Merrill Lynch

iPs woRi_owioE LLc 1 Account# -2691 1 october 1, 2018 co october 31, 2018

Your checking account

 

Deposits and other credits

Date

Transaction description

Customer reference

Bank reference

Amount

 

10/01/18

CONCAST METAL PR DES:PAYl\/|ENT lD:1P5
WORLDWlDE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT 1NFO:206951.\

902371008186668

50,864.1 7

 

10/01/18

VEROGEN |NC DES:ACH lD: lNDN:lPS
WORLDW|DE CO 1011821673256 CCD PMT
1NFO:206853

902374009493722

1 ,942.1 4

 

10/02/18

FR|5TA1\/1 PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO |D:9279178001
CCD

902374019889138

7,742.49

 

10/03/18

Wayne Fue|ing Sy DES:PAYMENTS |D:44783
lNDN:lPS WORLDW|DE LL CO 1D:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902375017958396

1 57,662.48

 

10/05/18

ACLARA TECHNOLOG DES:AP PAYMENT 10:171077
lNDN:lPS WORLDW|DE, LLC CO 1011341116600
CCD PMT |NFO:207087

902378001861104

131,183.96

 

10/09/18

CONCAST METAL PR DES:PAYl\/|ENT |D:lPS
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
1D:6250945249 CCD PMT 1NFO:207143\

902378009977533

48,198.00

 

10/09/18

FRlSTAl\/| PUMPS DES:CORP PAY 1D:7001 20
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD

902382018978254

17,237.71

 

10/09/18

SCl\/l METAL PROD DES:PAYN|ENTS lD:
lNDN:lPS WORLDW|DE l_LC CO |D:1201161055
CCD PMT lNFO:NTE*|NVO|CES 207207, 207015\

902378008566691

876.39

 

10/11/18

wayne Fueiing sy DEs:PAYi\/iENTs 10=46434
iNDN;iPs woRLDwiDE i.i_ co 1019879950002
ch ADDiTioNAL iNFoRMATioN is AvAiLABLE
FoR Tiiis PMT. coi\iTAcT A TREASURY sALEs
oFFicER FoR AssisTAi\icE.

90238302091 7792

326,050.31

 

10/11/18

VEROGEN |NC DES:ACH lD: lNDN:lPS
WORLDW|DE CO 1011821673256 CCD PMT
1NFO:207227

902384004254072

3,519.60

 

continued on the next page

Page 3 of 10

iPswoRLi)wiDE i_i_c 1 Accounc# -2591 1 october1,2018cooctober3i,2018

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 76 01 120

 

Deposits and other credits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

10/12/18

ACLARA TECHNOLOG DE5:AP PAYMENT |D:171077
lNDN:lPS WORLDW|DE, LLC CO |D:1341116600
CCD PMT |NFO:207278

90238401 5003106

86,401.82

 

10/12/18

CONCAST METAL PR DES:PAYMENT |D:1P5
V\IC)RLDW|DE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT 1NFO:207325\

90238401 1 734465

39,792.23

 

10/15/18

ARP RETURNED CHECK REFER TO MAKER CHECK 0003400054
# 0003400054 PA|D DATE 10/12/18

9009101 50000904

539.60

 

10/16/18

XERlUi\/| TECH |NC DES:PAYMENTS 10:2038
lNDN:lPS WORLDWlDE Ll_ CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A551STANCE.

902388024177573

74,562.20

 

10/16/18

XERlUM TECH |NC DE5:PAY1V1ENT5 lD:2139
lNDN:lPS WORLDW|DE CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902388024177526

66,207.12

 

10/16/18

FR|STAM PU|\/lPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO 1D:9279178001
CCD

902388024185579

1 1,885.34

 

10/16/18

XERlUM TECH |NC DE5:PAY1\/1EN1'5 |D:2013
lNDN:lPS WORLDWlDE Ll_ CO 1D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR TH15 PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902388024177549

11,685.55

 

10/16/18

XERlUM TECH |NC DES:PAYN|ENTS 1D:2029
lNDN:lPS WORLDWlDE Ll_ C0 lD:3421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902388024177537

9,296.03

 

10/16/18

XERlUM TECH |NC DES:PAYMENTS |D:2031
lNDN:lPS WORLDW|DE l_L CO 1D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A5515TANCE.

902388024177562

8,153.56

 

10/17/18

Wayne Fue|ing Sy DES:PAYMENTS lD:47091
lNDN:lPS WORLDW|DE LL CO |D:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902389015225831

82,866.59

 

10/17/18

ARP RETURNED CHECK REFER 10 MAKER CHECK 0003400059
# 0003400059 PA|D DATE 10/16/18

900910170001142

4,800.00

 

10/17/18

ARP RETURNED CHECK REFER TO MAKER CHECK 0003400055
# 0003400055 PA|D DATE 10/16/18

900910170001141

2,870.00

 

10/17/18

5Civ1 METAL PROD DE5:PAY1\/|ENTS |D:
lNDN:lPS WORLDW|DE LLC CO 1D:1201161055
CCD PMT 1NFO:NTE*1NV01CE5 207384\

902390002676838

377.74

 

COl"l[lnLl€a Of| [HE I`|€Xf page

Page 4 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 77 01 120

BankofAmerica/")(
Merrill Lynch

iPswoRLDwiDE i_Lc 1 Account# _2691 1 october1,2018ro occober31,2018

Your checking account

 

Deposits and other credits - continued

Customer reference

Date

Transaction description

Bank reference

Amount

 

10/19/18

CONCAST METAL PR DES:PAYMENT 1D:1P5
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT 1NFO:207494\

902391014409500

40,227.72

 

10/19/18

ACLARA TECHNOLOG DES:AP PAYi\/|ENT |D:171077
lNDN:lPS WORLDW|DE, LLC C01D21341116600
CCD PMT 1NFO:207454

902391017250040

23,659.57

 

10/19/18

ARP RETURNED CHECK REFER TO MAKER CHECK 0003400056

# 0003400056 PAlD DATE 10/18/18

900910190000856

344.00

 

10/23/18

FR|STAl\/l PUMPS DES:CORP PAY 10:7001 20
lNDN:lPS WORLDWlDE Ll_C CO 1D:9279178001
CCD

902395023964394

75,083.41

 

10/23/18

XERlUM TECH lNC DES:PAYl\/|ENTS lD:2037
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A55|STANCE.

902395011894213

40,240.14

 

10/23/18

XERlUM TECH |NC DES:PAYl\/|ENTS |D:2135
lNDN:lPS WORLDWlDE CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A5515TANCE.

902395011894224

28,945.06

 

10/23/18

XERlUM TECH |NC DES:PAYMENTS |D:2039
lNDN:lPS WORLDW|DE LL CO 10:3421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASSlSTANCE.

902395023997360

24,905.50

 

10/23/18

XERlUM TECH lNC DES:PAYl\/|ENTS 1D:2029
lNDN:lPS WORLDW|DE LL CO 1D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASS|STANCE.

90239501 1894203

10,098.78

 

10/23/18

XERlUl\/| TECH |NC DES:PAYMENTS 10:2010
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR A5515TANCE.

902395011894190

9,192.21

 

10/23/18

XERlUM TECH lNC DES:PAYi\/|ENTS 10:2036
lNDN:lPS WORLDW|DE LL CO 10:3421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVAlLABLE
FOR TH15 PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902395023997350

1,277.24

 

10/24/18

SCM METAL PROD DES:PAYMENTS lD:
lNDN:lPS WORLDW|DE LLC CO 1D:1201161055
CCD PMT 1NFO:NTE*|NVO|CE5 207550\

902397009183584

1 78.48

 

COHUI`|U€C' Ol"l [HE I'|EX{ page

Page 5 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 78 01 120

iPs woRi_i)wii)E Li_c 1 Account # -2691 1 october 1, 2018 to october 31, 2018

 

Deposits and other credits - continued

Date Transaction description Customer reference

Bank reference

Amount

 

10/25/18 Wayne Fue|ing 5y DES:PAYMENTS 1D:48195
lNDN:lPS WORLDW|DE LL CO 10:9879950002
CTX ADDlT|ONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR A551STANCE.

902397016906267

155,360.46

 

10/26/18 ACLARA TECHNOLOG DES:AP PYMNT 10:171077
lNDN:lPS WORLDWlDE, LLC CO 1D:1341116600

CCD PMT 1NFO:207619

902399003760068

61,311.25

 

10/26/18 83 Diagnostics DES:ACH BATCH lD: lNDN:lPS

Worldwide CO |D:XXXXXXXXX CCD

902399003809964

1,760.55

 

10/29/18 CONCAST METAL PR DES:PAYMENT 1D:1P5
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO

|D:6250945249 CCD PMT 1NFO:207658\

902399012090432

39,572.76

 

10/30/18 XERlUM TECH lNC DES:PAYMENTS |D:2130
lNDN:lPS WORLDWlDE CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5

OFF|CER FOR A5515TANCE.

902302006019023

74,976.09

 

10/30/18 XERlUM TECH |NC DE5:PAY1\/1ENT5 1D:2043
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5

OFFlCER FOR ASS|STANCE.

902302006019010

43,527.98

 

10/30/18 FRlSTAl\/| PUMPS DES:CORP PAY 10:7001 20
lNDN:lPS WORLDW|DE LLC CO lD:9279178001

CCD

902302020248557

9,014.33

 

10/30/18 XERlUM TECH lNC DES:PAYMENTS |D:2016
lNDN:lPS WORLDW|DE LL CO 1D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5

OFFlCER FOR A55151'ANCE.

902302006018999

3,444.20

 

SCM METAL PROD DES:PAYl\/|ENTS |D:
lNDN:lPS WORLDW|DE LLC CO 10:1201161055
CCD PMT 1NFO:NTE*|NV01CE5 207714\

10/30/18

902302017472754

898.67

 

Total deposits and other credits

Withdrawals and other debits

Date Transaction description Customer reference

Bank reference

$1,788,733.43

Amount

 

10/02/18 1P5 WORLDW|DE l_L DE5:WEEKLY PAY FL#
18275003869 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
10/02/18

900475020317325

-93,303.67

 

10/04/18 1P5 WORLDWlDE LL DES:WEEKLY PAY FL#
18277003790 lNDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DE5C:ACH -

10/04/18

900477021218568

-89,727.77

 

continued on the nw page

Page 6 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 79 01 120

BankofAmerica/’>(
Merrill Lynch

iPs WoRLowioE i_Lc 1 Account # _2691 1 october 1, 2018to october 31, 2018

Your checking account

 

Withdrawals and other debits - continued

Date

Transaction description

Customer reference

Bank reference

Amount

 

10/09/18

1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18282006469 lNDN:SETT~BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
10/09/18

9004820271 87684

-131,997.57

 

10/10/18

1P5 WORLDW|DE l_L DES:WEEKLY PAY FL#
18283004484 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH ~
10/10/18

900483023479330

-115,332.91

 

10/12/18

1P5 WORLDW|DE LL DE5:WEEKLY PAY FL#
18285003340 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
10/12/18

9004850177 71542

-46,51 7.98

 

10/16/18

1P5 WORLDW|DE l_L DE5:WEEKLY PAY FL#
18289003781 lNDN:SET'l'-BATCH 1721588672
CO 1021721588672 CCD BATCH DE5C:ACH -
10/16/18

900489021 537598

~272,674.62

 

10/18/18

1P5 WORLDW|DE l_L DES:WEEKLY PAY FL#
18291003766 lNDN:SETT~BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
10/18/18

900491018614091

-82,454.56

 

10/19/18

1P5 WORLDW|DE l_L DES:WEEKLY PAY FL#
18292002935 lNDN:SETl'-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
10/19/18

900492018177388

-67,132.22

 

10/24/18

1P5 WORLDW|DE Ll_ DES:WEEKLY PAY FL#
18297004293 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
10/24/18

900497022496744

-88,013.01

 

10/26/18

lPS WORLDW|DE Ll_ DES:WEEKLY PAY FL#
18299003386 lNDN:SE`l'T-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH ~
10/26/18

900499012857007

-19,725.50

 

10/30/18

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18303003947 lNDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -
10/30/18

900403018737459

-109,861.05

 

10/31/18

|P5 WORLDWlDE LL DES:WEEKLY PAY FL#
18304004183 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
10/31/18

900404025008575

-42,257.73

 

Total withdrawals and other debits

-$1,`158,998.59

Page 7 of 10

iPs woRLowii)E LLc 1 Account # _2691 1 october 1, 2018 to october 31, 2018

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 80 01 120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Checks

Date Check # Bank reference Amount Date Check # Bank reference Amount
10/01 1600102 813102992327989 -5,352.70 10/30 3400109* 813109692179137 -12,500.00
10/01 3400027" 813105992884799 -853.72 10/26 3400114* 813104492864164 -6,111.87
10/01 3400028 813105992884800 -125.69 10/25 3400115 813101292319734 -1,434.99
10/10 3400029 813105392920693 -1,183.62 10/29 3400118* 813109192797332 -1,170.00
10/10 3400030 813105392920692 -36.16 10/29 3400120* 813101792398836 -56,758.84
10/02 3400038" 813104392843737 -571.51 10/29 3400121 813101792398837 -9,292.59
10/04 3400043* 813107392451882 -4,995.00 10/15 3400122 813105992032196 -1,734,47
10/04 3400045* 813107392451881 -6,779.03 10/22 3400123 813104992469815 -207.67
10/15 3400053* 813108292163793 -126.71 10/15 3400126* 813108492284860 -3,612,14
10/12 3400054 813108192508720 -539.60 10/12 3400127 813105892052526 ~56.25
10/31 3400054* 813109792890239 -539.60 10/12 3400128 813105692844226 ~1,386.92
10/16 3400055 813104292329852 -2,870.00 10/12 3400130* 813105692844227 -322.06
10/31 3400055* 813105192193932 -2,870.00 10/15 3400134* 813105892913141 -4,000.00
10/18 3400056 813108992717575 v344.00 10/15 3400138* 813108492425237 -343.00
10/17 3400058* 813108352867008 -236.91 10/10 3400142* 813105392920695 -177.53
10/16 3400059 813108692414269 -4,800.00 10/10 3400143 813105392920694 -668.02
10/25 3400059* 813104192789696 -4,800.00 10/09 3400144 813109292336305 -93.91
10/09 3400061* 813105192356085 -3,000.00 10/10 3400145 813109592387561 -211.56
10/01 3400068* 813108192440448 -315.00 10/10 3400146 813109592384474 -1,481.91
10/09 3400069 813105092870544 -64.15 10/10 3400147 813109692751733 -2,660.42
10/02 3400072" 813108392324987 -53,264.93 10/09 3400152" 813105092797805 -11.59
10/02 3400073 813104292899463 -30.00 10/09 3400153 813105092797799 -91.62
10/01 3400074 813105992884801 -161.63 10/11 3400156* 813105592738260 -46,953.23
10/01 3400076* 813105992884798 -242.99 10/09 3400157 813109192766275 -1,023.64
10/02 3400078* 813108392394534 -1.667.11 10/15 3400159* 813100592462478 -5,352.70
10/01 3400079 813105992832299 -1,200.00 10/11 3400160 813105692144872 -937.50
10/01 3400085" 813105992579604 -1,251.89 10/15 3400164* 813101792132077 -3,065.22
10/01 3400086 813105992579603 -604.51 10/12 3400166* 813100492723132 -2,969.79
10/01 3400087 813108192760176 -300.12 10/15 3400174* 813108292147777 »1,777.03
10/01 3400088 813108092108302 -2,632.22 10/15 3400179* 813108492425236 -174.63
10/01 3400089 813108092009043 -1,096.30 10/16 3400197* 813108692620355 -15,375.00
10/01 3400093* 813106092222853 -365.34 10/15 3400198 813105992048958 -41.74
10/01 3400094 813106092222852 -126.37 10/15 3400200* 813105992048957 -58.99
10/01 3400096* 813106092621972 -65,249.52 10/15 3400201 813101892568394 -231.52
10/02 3400098* 813108392394148 -2,670.92 10/12 3400210* 813105892052525 -10.00
10/05 3400100" 813103692403300 -4,802.70 10/12 340021 1 813105692844224 -353.05
10/25 3400102" 813104292138429 -320.43 m0212 813105692844225 -831.07
10/25 3400103 813106092/04/52 ~10,7/3.76 10/16 3400213 813104192656072 ~1,308.13
10/29 3400104 813104/9252/08| -3,/50.00 10/1/ 3400214 813108/928082‘:)2 -105./8
10/29 3400106" 8131083522330':)5 -1/3.06 lU/lb 3400215 813108392108140 -1,152.99
10726‘“73210010/ 813104':>922880!>5 -24b.b0 lU/ 15 5400210 81310849242’_'>2/8 -:$,981.4/

 

 

continued on tne next page

Page 8 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 81 01 120

ganko¢America//>( Your checking account

Merrill Lynch
iPswoRLowioE Ltc 1 Account# _2891 1 october1,2018 to october31,2018

 

Checks - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Bank reference Amount Date Check # Bank reference Amount
10/15 3400220* 813105992337708 -142.48 10/31 3400302* 813102692151866 -6,284.95
10/18 3400221 813104592208627 -10,016.70 10/25 3400303 813104192647017 -1,875.00
10/17 3400223* 813108692868862 -1,521.73 10/25 3400306* 813101192679102 -1,281.25
10/19 3400225* 813102192083992 l -11,716.75 10/25 3400307 813101392195332 -235.00
10/19 3400229* 813102192536465 -838.75 10/26 3400313* 813104392279840 -432.64
10/22 3400237* 813104992295857 -841.27 10/25 3400315* 813104192806259 -134.49
10/22 3400267* 813104892623863 -380.00 10/30 3400331* 813109692280597 -11,844.73
10/22 3400268 813104892623862 -3,139.60 10/30 3400332 813104992026956 -1,156.07
10/23 3400271* 813105692231780 -39,954.46 10/30 3400334* 813104992026957 -13.50
10/23 3400272 813105492445771 -34.77 10/29 3400339* 813104692914057 -1,250.00
10/23 3400273 813105492454473 -1,563.86 10/30 3400343* 813104992026954 -422.35
10/23 3400275* 813105492454474 -43.96 10/30 3400344 813104992026955 -1,075.32
10/22 3400281* 813104892556743 -30.00 10/31 3400346* 813109792561456 -192.93
10/19 3400282 813104692225069 -779.28 10/30 3400347 813109592921247 -2,736.77
10/19 3400283 813104692225068 -750.76 10/30 3400348 813109592552448 -3,159.14
10/22 3400284 813104892564611 -7,733.18 10/31 3400352* 813105192073636 -17.75
10/22 3400285 813104792631296 -125.51 10/31 3400353 813105192087653 -114.55
10/19 3400286 813109092929962 -211.56 10/30 3400366* 813109592091427 -510.26
10/19 3400287 813109092923399 -2,547.68 10/01 6200012* 813109892852592 -421.37
10/22 3400288 813104792874656 -482.40 10/01 6200013 813108192760177 -900.36
10/22 3400289 813104792608796 -4,577.34 10/01 6200014 813108092108303 -4,910.79
10/23 3400295* 813105492445772 -17.12 10/01 6200015 813108092009042 -1,694.71
10/25 3400298* 813106092864577 -42,897.61 10/09 8400005* 813105092790391 -207.67
10/24 3400300* 813105792208186 -2,079.29

Total checks -$554,662.30

Total # of checks 129

1 There is a gap in sequential check numbers

Daily ledger balances

 

 

 

 

 

 

Date Balance ($) Date Balance($) Date Balance ($)
10/01 621,377.47 10/10 468,223.58 10/18 678,851.30
10/02 477,611.82 10/11 749,902.76 10/19 659,105.59
10/03 635,274.30 10/12 823,110.09 10/22 641 ,588.62
10/04 533,772.50 10/15 797,854.60 10/23 789,716.79
1 0/05 660,153.76 10/16 682,616.65 10/24 699,802.97
10/09 589,975.71 10/17 771,666.56 10/25 791,410.90

 

continued on the next page

Page 9 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 82 01 120

iPs woRLDWiDE LLc 1 Account # -2691 1 october 1, 2018 to october 31, 2018

 

Daily ledger balances - continued

 

 

Date Ba|ance ($) Date Ba|ance($) Date Balance ($)
10/26 827,966.09 10/30 783,726.44 10/31 731 ,448.93
10/29 795,144.36

 

Page 10 of 10

CaS€ 6219-bl<-00511-KS.]

BankofAmerica/"}(
Merrill Lynch

P.O. Box 15284
Wilming‘ton, DE 19850

lPS WORLDW|DE LLC

GENERAL

265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, FL 32174-8137

Doo 237 Filed 03/22/19 Page 83 of 120

Customer service information

_»)) Customer service: 1.888.400.9009

lt bankofamerica.com

ge Bank of America, N.A.
P.O. Box 25118
`l`arnpa, Florida 33622~5118

 

1 Please see the important Messages - Please Read section of your statement for important details that could impact you.

 

Your Full Ana|ysis Business Checking - Small Business

for 5eptember 1, 2018 to 5eptember 30, 2018
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on 5eptember 1, 2018 5228,469.65
Deposits and other credits 1,426,987.13
Withdrawals and other debits -712,839.44
Checks -286,240.95
Service fees -0.00
Ending balance on September 30, 2018 $656,376.39

Plll l ' F (`Y(`l F' 87 QPF(" 0 DFl lVFRV' P TYPF‘ |MAGF' A R(`" lAX

Account number: _2691

# of deposits/credits 33

# of withdrawals/debits 90

# of days in cycle: 30

Average ledger balance: $488,161.37

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 84 01 120

iPswoRLDwiDE i_Lc 1 Account#-2691 1 september1,2018to september30, 2018

lMPORTANT lNFORMATlON:
BANK DEP051T ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

Electronic transfers ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions direct deposits or withdrawals
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after we sent you the F|RST statement on
which the error or problem appeared

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error promptly. lf we take more than 10 business days (10 calendar days if you are a l\/|assachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account, lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Member FD|C and @ Equal Housing Lender

Page 2 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 85 01 120

. /"
BankofAmerica ’/(
Merrill Lynch
iPs woRLi)wioE i_Lc 1 Account# -2691 1 september 1,2018to september 30, 2018

Your checking account

 

Deposits and other credits

Date

Transaction description

CUST.Ol'T\€|' reference

Bank reference

Amount

 

09/05/18

XERlUM TECH |NC DES:PAYMENTS 10:2017
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A551STANCE.

902347032421295

35,107.44

 

09/05/18

XERlUM TECH |NC DES:PAYMENTS 1D:2036
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASS|STANCE.

902347032421307

16,933.50

 

09/05/18

XERlUM TECH lNC DES:PAYMENTS lD:2040
lNDN:lPS WORLDWlDE LL CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A5515TANCE.

902347032421318

10,91 0.83

 

09/05/18

5C1\/1 METAL PROD DES:PAYMENTS lD:
lNDN:lPS WORLDW|DE LLC CO 10:1201161055
CCD PMT 1NFO:NTE*|NVO|CE5 206285\

902347032399691

662.27

 

09/06/18

Wayne Fue|ing Sy DES:PAYMENTS |D:41415
lNDN:lPS WORLDW|DE LL CO |D:9879950002
CTX ADDlT|ONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902348023947632

103,155.56

 

09/07/18

ACLARA TECHNOLOG DE5:AP PYMNT 1D:171077
lNDN:lPS WORLDWlDE, LLC CO 1D:1341116600
CCD PMT 1NFO:206360

902350001368861

183,794.06

 

09/07/18

WlRE TYPE:W|RE lN DATE: 180907 Tll\/|E:1158 ET
TRN:2018090700282585
5EQ:269850025010/017338 OR|G:XERlUl\/|
TECHNOLOG|ES |NC 10:789769358 SND BK:1
PMORGAN CHASE BANK, NA 10:021000021 PMT
DET:ATS OF 18/09/07 206119 898078572691
BANK OF AMER|CA U 5

903709070282585

21 ,544.02

 

continued on the next page

Page 3 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 86 01 120

iPs woRLDwioE i_Lc 1 Account#_2691 1 september1,2018 to september3o, 2018

 

Deposits and other credits - continued

Date

Transaction description

CL|SmeEl’ F€fEVEl'lCE

Bank reference

Amount

 

09/11/18

XERlUM TECH lNC DE5:PAYMENTS lD:2011
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASS|STANCE.

902353009461738

14,027,76

 

09/11/18

XERlUM TECH |NC DES:PAYMENTS 1D:2044
lNDN:lPS WORLDW|DE l_L CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A551STANCE.

902353009461759

13,232.94

 

09/11/18

XERlUM TECH |NC DE5:PAYMENTS |D:2034
lNDN:lPS WORLDW|DE LL CO 10:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A5515TANCE.

902353009461 749

1,221.15

 

09/11/18

XERlUM TECH |NC DE5:PAY1\/|ENTS lD:2047
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVAlLABLE
FOR THlS Pl\/|T. CONTACT A TREASURY 5ALE5
OFF|CER FOR A5515TANCE.

902353009461770

1 ,082.16

 

09/12/18

Wayne Fue|ing Sy DES:PAYMENTS lD:42111
lNDN:lPS WORLDW|DE l_L CO lD:9879950002
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR TH15 PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR ASSlSTANCE.

902354020970099

1 74,323.90

 

09/12/18

FRlSTAl\/l PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD

902354014237511

8,538.49

 

09/13/18

CONCAST METAL PR DES:PAYMENT lD:1P5
WORLDWlDE lNDN:lPS WORLDW|DE LLC CO
|D:6250945249 CCD PMT 1NFO:206594\

902355013758234

67,194.96

 

09/13/18

WlRE TYPE:W|RE lN DATE: 180913 Tll\/|E:1359 ET
TRN:2018091300331589
5EQ:225130025610/017157 ORlG:XERlUNl
TECHNOl_OGlES lNC 1D:789769358 5ND BK:1
PMORGAN CHASE BANK, NA lD:021000021 Pl\/|T
DET:ATS OF 18/09/13 206297 898078572691
BANK OF AMER|CA U 5

903709130331589

55,246.50

 

09/13/18

SCM METAL PROD DES:PAYMENTS lD:
lNDN:lPS WORLDW|DE LLC CO 10:1201161055
CCD PMT 1NFO:NTE*1NVO|CE5 206475\

902355016896014

799.65

 

09/14/18

ACLARA TECHNOLOG DES:AP PYMNT 10:171077
lNDN:lPS WORLDW|DE, LLC CO 10:1341116600
CCD PMT 1NFO:206548

902356019362038

28,682.72

 

09/18/18

XERlUM TECH |NC DES:PAYMENTS 1D:2040
lNDN:lPS WORLDW|DE LL CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A5515TANCE.

902360019192841

33,293.43

 

COfl[anEa Dfl [n€ fl€)(l.' page

Page 4 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 87 01 120

. /"
BankofAmerica ’//
Merrill Lynch
iPswoRLDwioE ttc 1 Account#_2691 1 september1,2018to septemberao, 2018

Your checking account

 

Deposits and other credits - continued

Date

Transaction description

CUS'[OmEl' reference

Bank reference

Amount

 

09/18/18

XERlUM TECH |NC DES:PAYl\/|ENTS |D:2018
lNDN:lPS WORLDWlDE LL CO |D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR A55151'ANCE.

902360019192827

10,091.28

 

09/18/18

FRlSTAM PUl\/|PS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO 1029279178001
CCD

902360019230142

9,452.08

 

09/18/18

FR|STAM PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO 1019279178001
CCD

902360019230138

5,885.04

 

09/19/18

Wayne Fue|ing 5y DES:PAYMENTS 1D:43101
lNDN:lPS WORLDW|DE Ll_ CO 1019879950002
CTX ADD|TlONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASSlSTANCE.

902361012618974

1 20,31 0.67

 

09/19/18

VEROGEN |NC DES:ACH lD: lNDN:lPS
WORLDW|DE CO 10:1821673256 CCD PMT
1NFO:206305,206676

902361010006136

586.82

 

09/20/18

CONCAST METAL PR DES:PAYl\/|ENT 1D:1P5
WORLDW|DE lNDN:lPS WORLDW|DE LLC CO
1D:6250945249 CCD PMT 1NFO:206775\

902362015099028

59,417.90

 

09/21/18

ACLARA TECHNOLOG DE5:AP PYMNT 10:171077
lNDN:lPS WORLDWlDE, LLC CO lD:1341116600
CCD PMT 1NFO:206729

902363009885766

179,791.71

 

09/21/18

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

902364002276818

979.41

 

09/25/18

XERlUM TECH |NC DES:PAYN|ENTS 10:2129
lNDN:lPS WORLDW|DE CO |D:2421558674
CTX ADDlT|ONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY 5ALES
OFF|CER FOR ASS|STANCE.

902364009295350

46,030.63

 

09/25/18

XERlUM TECH |NC DES:PAYMENTS 1D:2040
lNDN:lPS WORLDW|DE LL CO 1D:2421558674
CTX ADD|TlONAL lNFORMATlON 15 AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFFlCER FOR A5515TANCE.

902364009295373

2,470.66

 

09/26/18

Wayne Fueling 5y DES:PAYMENTS 1D:43754
lNDN:lPS WORLDWlDE LL CO 10:9879950002
CTX ADD|TlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR A551STA1\1CE.

902368019070002

122,938.75

 

continued ori the next page

Page 5 Of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 88 01 120

iPs woRtowiDE Li_c 1 Account # -2691 1 september 1, 2018 to september 30, 2018

 

Deposits and other credits - continued

Date Transaction description Customer reference

Bank reference

Amount

 

09/26/18 WlRE TYPE:WlRE lN DATE: 180926 TlME:O945 ET
TRN:2018092600243386
5EQ:214460026910/002989 ORlG:XER|Ul\/i
TECHNOLOG|ES1NC10:789769358 5ND BK:J
PMORGAN CHASE BANK, NA lD:021000021 PMT
DET:ATS OF 18/09/26 206487 898078572691
BANK OF AMER|CA U 5

903709260243386

35,688.06

 

09/26/18 FR|STAM PUMPS DES:CORP PAY 10:7001 20
lNDN:lPS WORLDW|DE LLC CO 1029279178001
CCD

902368019068318

5,642.83

 

09/26/18 B3 Diagnostic La DE5:9/25/18 |D: lNDN:lPS
CO 10:1474207174 CCD

902368019490057

1,219.78

 

09/28/18 ACLARA TECHNOLOG DES:AP PAYMENT lD:171077
lNDN:lPS WORLDWlDE, LLC CO 10:1341116600
CCD PMT 1NFO:206905

902370018877871

56,730.17

 

Total deposits and other credits

Withdrawals and other debits

Date Transaction description Customer reference

Bank reference

$1,426,987.13

Amount

 

09/04/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18247004941 lNDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -
09/04/18

900447035254475

-64,71 4.06

 

09/05/18 1P5 WORLDW|DE LL DE5:WEEKLY PAY FL#
18248004552 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
09/05/18

900448027038720

-9,004.25

 

09/12/18 1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18255004389 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
09/12/18

900455018705274

-136,069.75

 

09/12/18 1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18255004395 lNDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -
09/12/18

900455018705286

-46,039.71

 

09/14/18 1135 WORLDW|DE 1_L DES:WEEKLY PAY FL#
18257003292 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
09/14/18

90045701 1025045

-1 6,486.67

 

09/18/18 1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18261003749 lNDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -
09/18/18

900461014720599

-138,718.44

 

09/18/18 1P5 WORLDW|DE LL DES:WEEKLY PAY FL#
18261003745 lNDN:SETT-BATCH 1721588672
CO lD:1721588672 CCD BATCH DESC:ACH -
09/18/18

900461014720591

-51,326.27

 

COi`l[lflUEG Ofi [n€ 1'|9)([ page

Page 6 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 89 01 120

. /"
BankofAmerica ’/./
Merrill Lynch
iPs woRtowii)E Li_c 1 Account#-2691 1 septemberi,zoia to september3o, 2018

Your checking account

 

Withdrawals and other debits - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Transaction description Customer reference Bank reference Amount
09/20/18 1P5 WORLDW|DE LL DES:WEEKLY PAY FL# 900463011681644 -37,482.86

18263003725 lNDN:SETT-BATCH 1721588672

CO 10:1721588672 CCD BATCH DESC:ACH -

09/20/18
09/25/18 lPS WORLDWlDE LL DES:WEEKLY PAY FL# 900468021158615 -167,720.03

18268003863 lNDN:SETT-BATCH 1721588672

CO 10:1721588672 CCD BATCH DESC:ACH -

09/25/18
09/27/18 1P5 WORLDW|DE LL DES:WEEKLY PAY FL# 900470021045915 -45,277.40

18270003910 lNDN:SETT-BATCH 1721588672

CO 1D;1721588672 CCD BATCH DESC:ACH -

09/27/1 8
Total withdrawals and other debits -$712,839.44
Checks
Date Check # Bank reference Amount Date Check # Bank reference Amount
09/05 1240082 813108392502394 -14,700.00 09/24 1240130* 813108992509862 -146.91
09/05 1240083 813104592934565 ~126.56 09/24 1240131 813105092534933 ~6,500.00
09/06 1240084 813104892713002 -2,645.66 09/06 1600056* 813104792900717 -149.94
09/07 1240086* 813104992322504 -272.70 09/05 1600057 813104592934566 -171.72
09/05 1240087 813108292008271 ~136.36 09/06 1600059* 813104892138227 -17,092.10
09/04 1240089* 813101892401029 -5,470.48 09/04 1600063* 813108192285614 -1,012.97
09/04 1240090 813108192285616 -10,006.02 09/12 1600065* 813104092721367 -5,102.70
09/04 1240091 813104392907163 -6,700.00 09/06 1600066 813108592157781 -57.73
09/05 1240094* 813108292827775 -4,880.98 09/07 1600067 813105092263538 -647.50
09/13 1240097* 813105792914510 ~33.74 09/05 1600072* 813104592934563 -520.17
09/13 1240098 813105792480276 ~608.19 09/05 1600073 813104592934564 -83.10
09/13 1240100* 813105792480277 -299.63 09/06 1600074 813104892138226 -2,918.00
09/14 1240103* 813109692137185 -4,782.15 09/04 1600077* 813108192202147 -1,042.40
09/18 1240107* 813108392687097 e34,487.14 09/12 1600079* 813104092721365 -10,325.40
09/20 1240108 813104792192177 -10.00 09/20 1600083* 813104792192178 ~454.08
09/19 1240109 813104592712091 -1,029.06 09/20 1600084 813104792192179 -91.69
09/19 1240111* 813104592712090 -110.19 09/20 1600085 813104792608103 -30,140.81
09/17 1240114* 813107692736822 -217.90 09/19 1600088* 813108492220532 -997.40
097 9 240 6* »'7781 3 08492220534 -3,902.27 09/21 1600090’ 813102092343155 -12,308.10
09/17 1240117 813104192086417 -7,800.00 09/21 1600091 813104992557715 -607.50
09/24 1240124' 813109192626683 -20,600.00 09/25 160009 /’ 813105392540614 ~46.93
09/2':) 1240125 813105492360/54 -62.84 09/24 1600098 8131052920950/4 -25,035. 14
09/25 1240126 813105392540682 -1,1/6./8 09/24 1000100' 813108992509863 -1,413.81
09/25 124012/ 813105392540081 -109.92 09/2/ 1600103" 813105/920/3584 -2,/22.50

 

 

 

 

continued on the next page

Page 7 of 10

CaSe 6219-b1<-00511-KS.] DOC 237 Filed 03/22/19 Page 90 01 120

iPsWoRLDWiDE LLC | Account# _2691 | september1,2018coseptember3o, 2018

 

Checks - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Bank reference Amount Date Check # Bank reference Amount
09/07 3400023* 813104992322506 ~1,459.20 09/05 6200006 813108392590908 -133.15
09/07 3400024 813104992322507 ~65.36 09/06 6200007 813108392870956 -1,477.42
09/07 3400025 813104992322503 -1,11 1.05 09/28 6200008 813105892864901 -10.00
09/06 3400026 813104892712997 -23.33 09/28 6200009 813105792727105 -450.24
09/27 3400031* 813105792059888 -8,752.67 09/28 6200010 813105792727104 -1,064.61
09/24 3400033* 813101892108971 -4,108.79 09/25 6200016* 813105392540613 -10.00
09/24 3400037* 813109192091762 -53.05 09/25 6200017 813105392540707 -291.30
09/28 3400044* 813109892662574 -215.06 09/25 6200018 813105392540706 -1,534.79
09/24 3400046* 813108992648115 -85.78 09/24 6200019 813109092688622 -297.96
09/25 3400047 813105492023142 -1,690.00 09/25 6200020 813109392699317 -3,549.29
09/28 3400049* 813109892363097 -2,000.00 09/24 6200021 813109092249091 -193.91
09/06 6200001* 813104892713003 -2,038.83 09/25 6200022 813109392665909 -2,661.24
09/07 6200002 813104992322505 -689.44 09/05 8400001* 813108292588782 -1,467.14
09/04 6200003 813104492632157 -712.99 09/04 8400002 813104292586435 -9,595.27
09/05 6200004 813108292008275 -228.80 09/1 1 8400003 813105492390437 -233.40
09/05 6200005 813108392591301 -211.56 09/12 8400004 813105692193355 -68.15

Tota1 checks -$286,240.95

Total # of checks 80

There is a gap in sequential check numbers

Daily ledger balances

 

 

 

 

 

 

 

Date Ba|ance ($) Date Balance($) Date Ba|ance ($)
09/01 228,469.65 09/13 575,897.93 09/21 683,436.46
09/04 129,215.46 09/14 583,311.83 09/24 625,001.11
09/05 161 ,1 65.71 09/17 575,293.93 09/25 494,649.28
09/06 237,918.26 09/18 409,483.91 09/26 660,138.70
09/07 439,011.09 09/19 524,342.48 09/27 603,386.13
09/11 468,341.70 09/20 515,580.94 09/28 656,376.39
09/12 453,598.38

 

Page 8 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 91 01 120

lmportant Messages - Please Read
We Want to make sure you stay up-to-date on changes, reminders, and other important details that
could impact you.

Changes to reporting cash vault processing issues:

For all deposits or transactions made via cash vault processing (Which may include Quick Business Deposit, Night Depository,
Remote Night Depository and ATM Deposits), you must notify the bank of any problems, errors or unauthorized transactions
within 45 days of the statement and/or items and/or images being made available to you. This requirement modifies the
current Deposit Account Agreement, Which previously allowed for 60 days. |f you do not notify the bank in Writing of suspected
problems or unauthorized transactions Within 45 days after your statement and/or items and/or images are made available to
you, you agree that you cannot make a claim against us relating to the unreported problems or unauthorized transactions

 

Page 9 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 92 01 120

iPs WORLDW|DE LLc 1 Account# _2691 1 september1,2018cosepcember3o, 2018

 

 

Page 10 of 10

CaS€ 6219-bl<-00511-KS.]

BankofAmerica/’>./
Merrill Lynch

P.O. Box 15284
Wilmington, DE 19850

lPS WORLDW|DE LLC

GENERAL

265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, FL 32174-8137

Doc 237 Filed 03/22/19 Page 93 of 120

Customer service information

_»)) Customer service: 1.888.400.9009

c bankofamerica.com

go Bank of America, N.A.
P.O. Box 25118
Tampa, Florida 33622-5118

 

`_ 1 Please see the important Messages - Please Read section of your statement for important details that could impact you.

 

Your Full Ana|ysis Business Checking - Small Business

for August 1, 2018 to August 31, 2018
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on August 1, 2018 $229,624.31
Deposits and other credits 1,270,324.66
Withdrawals and other debits -894,697.76
Checks ~376,781.56
Service fees -0.00
Ending balance on August 31, 2018 $228,469.65

Pl|l | ' F (`V(‘l F' 87 SPF(" n 1')Fl IVFRY' P TVPF' lNlAGF‘ A R(" lAX

Account number: _2691

# of deposits/credits: 22

# of Withdrawals/debits: 86

# of days in cycle: 31

Average ledger balance: $309,401.18

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 94 01 120

lPswoRLDwiDE LLc 1 Account#-2691 1 August1,2018:0August31,2018

lMPORTANT lNFORMATlON:
BANK DEPOSlT ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address email
and phone number. lf your information has changed, the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

Electronic transfers: ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions direct deposits or withdrawals
point~of~sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after we sent you the FlRST statement on
which the error or problem appeared

- Tell us your name and account number.

~ Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error promptly. lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account, lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Member FD|C and @ Equal Housing Lender

Page 2 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 95 01 120

BankofAmerica/’>(
Merrill Lynch

1PswoRLowiDEt1_c 1 Account# -2691 1 August1,2018toAugust31,2018

Your checking account

 

Deposits and other credits

Date

Transaction description

Customer reference

Bank reference

Amount

 

08/01/18

SCM METAL PROD DES:PAYMENTS lD:
lNDN:lPS WORLDW|DE LLC CO |D:1201161055
CCD PMT lNFO:NTE*|NVOlCES 205381\

902312019462692

223.67

 

08/02/18

B3 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO chXXXXXXXXX CCD

90231 4008984907

777.54

 

08/03/18

Wayne Fue|ing Sy DES:PAYMENTS |D:37031
lNDN:lPS WORLDW|DE LL CO |D:9879950002
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFICER FOR ASS|STANCE.

902314021341621

95,489.52

 

08/03/18

ACLARA TECHNOLOG DES:AP PAYMENT |D:171077
lNDN:lPS WORLDW|DE, LLC CO |D:1341116600
CCD PMT |NFO:205447

902314021727716

70,224.66

 

08/03/1 8

83 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

90231 5004095159

1,732.44

 

08/08/1 8

Wayne Fue|ing Sy DES:PAYMENTS lD:37535
lNDN:lPS WORLDW|DE Ll_ CO lD:9879950002
CTX ADD|TlONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASSlSTANCE,

902319015682347

1 53,529.62

 

08/10/18

ACLARA TECHNOLOG DES:AP PAYl\/lENT |D:171077
lNDN:lPS WORLDW|DE, LLC CO lD:1341116600
CCD PMT |NFO:205642

902321012211897

1 33,1 06.40

 

08/14/18

FRlSTAl\/l PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO lD:9279178001
CCD

902325019658233

6,769.09

 

08/14/18

83 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO |D:XXXXXXXXX CCD

902326002731246

1,658.95

 

08/14/18

SCl\/l METAL PROD DES:PAYMENTS lD:
lNDN:lPS WORLDW|DE LLC CO |D:1201161055
CCD PMT lNFO:NTE*|NVO|CES 205757\

902325019684262

718.76

 

continued on the next page

Page 3 of 10

iPs woRLleDE LLc 1 Account# _2691 1 August 1, 2018 w August31, 2018

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 96 01 120

 

Deposits and other credits - continued

Customer reference

Date

Transaction description

Bank reference

Amount

 

08/15/18

Wayne Fue|ing Sy DES:PAYMENTS |D:38338
lNDN:lPS WORLDWlDE LL CO |D:9879950002
CTX ADDlTlONAL lNFORMATlON lS AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASSlSTANCE.

902326013672977

1 10,653.83

 

08/17/18

ACLARA TECHNOLOG DES:AP PAYl\/|ENT |D:171077
lNDN:lPS WORLDW|DE, LLC CO lD:1341116600
CCD PMT |NFO:205826

902328011207019

398,1 82.61

 

08/17/18

83 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO lD:XXXXXXXXX CCD

902329005037248

1,511.49

 

08/21/18

FR|STAl\/l PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO 1D:9279178001
CCD

902332019112883

10,391.97

 

08/22/18

Wayne Fue|ing Sy DES:PAYMENTS |D:39419
lNDN:lPS WORLDW|DE LL CO lD:9879950002
CTX ADD|TlONAL lNFORMATlON |S AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASS|STANCE.

902333011157534

101 ,406.29

 

08/24/1 8

ACLARA TECHNOLOG DES:AP PAYMENT lD:171077
lNDN:lPS WORLDWlDE, LLC CO |D:1341116600
CCD PMT |NFO:206003

902335017005762

63,403.83

 

08/24/18

VEROGEN |NC DES:ACH lD: lNDN:lPS
WORLDW|DE CO 10:1821673256 CCD PMT
|NFO:206127

902336009064500

11,363.96

 

08/27/18

SCM METAL PROD DES:PAYMENTS lD:
lNDN:lPS WORLDW|DE LLC CO lD:1201161055
CCD PMT lNFO:NTE*|NVOlCES 206107\

902336016031815

191.65

 

08/28/18

83 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO lD:XXXXXXXXX CCD

9023400043841 55

1 ,524.56

 

08/29/18

Wayne Fue|ing Sy DES:PAYMENTS 1D:40369
lNDN:lPS WORLDWlDE 1_L CO 10:9879950002
CTX ADDlTlONAL lNFORMATlON 15 AVA|LABLE
FOR THlS PMT. CONTACT A TREASURY 5ALE5
OFF|CER FOR ASSlSTANCE.

902340015503254

86,816.47

 

08/29/18

FR|STAM PUMPS DES:CORP PAY lD:700120
lNDN:lPS WORLDW|DE LLC CO 10:9279178001
CCD

902340015476202

5,855.26

 

08/31/18

ACLARA TECHNOLOG DES:AP PAYl`\/IENT lD:171077
lNDN:lPS WORLDW|DE, LLC CO 10:1341116600
CCD Pl\/lT |NFO:206177

902342014830812

14,792.09

 

Total deposits and other credits

$1,270,324.66

Page 4 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 97 01 120

BankofAmerica/’>.,/
Merrill Lynch

1Ps woRLDwit)E LLc 1 Account # -2691 1 August 1, 2018 co August 31, 2018

Your checking account

 

Withdrawals and other debits

Date Transaction description

CUStOfT`|e|' reference

Bank reference

Amount

 

08/01/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18213004369 lNDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -
08/01/18

900413018112605

-43,739.87

 

08/08/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18220004211 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -

08/08/18

900420021 998822

-79,664.06

 

08/08/18 lPS WORLDWlDE LL DES:WEEKLY PAY FL#
18220004204 lNDN:SETT-BATCH 1721588672
CO 10:1721588672 CCD BATCH DESC:ACH -

08/08/1 8

900420021 998808

-25,999.85

 

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18226003791 lNDN:SETf-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH ~
08/14/18

08/14/18

900426016256582

-141,244.75

 

lPS WORLDW|DE Ll_ DES:WEEKLY PAY Fl_#
18227004399 lNDN:SETT-BATCH 1721588672
CO 1D:1721588672 CCD BATCH DESC:ACH -
08/15/18

08/15/18

900427020673772

~83,166.48

 

08/21/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18233003826 lNDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -

08/21/18

900433013223766

~75,680.15

 

08/22/18 lPS WORLDW|DE LL DES:WEEKLY PAY Fl_#
18234003848 lNDN:SETT-BATCH 1721588672
CO 1021721588672 CCD BATCH DESC:ACH -

08/22/18

900434017573949

352,951.02

 

08/22/18 ARP CHECK AD)USTMENT ENCODlNG ERROR -

DEB|T CHECK # 0001240052 PA|D DATE 08/21/18

0001240052

900908220001 1 58

-0.01

 

lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18241004649 lNDN:SETT-BATCH 1721588672
CO 1011721588672 CCD BATCH DESC:ACH -
08/29/18

08/29/18

900441 024443948

-73,956.15

 

08/29/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL#
18241004642 lNDN:SETT-BATCH 1721588672
CO |D:1721588672 CCD BATCH DESC:ACH -

08/29/1 8

900441024443934

-18,295.42

 

Total withdrawals and other debits

Checks

Date Check #

Bank reference Amount Date Check #

Bank reference

-$894,697.76

Amount

 

 

013/06 124000/ 813109692/13156

-22,650.00 08/02 124'001 1'

813104392206388

-130.02

 

08/02 1 140008

 

813104392421 104 -8/./2 08/08 1240013'

813108292603041

-1,625.00

 

08/02 1240009 8 13 1043‘:12206389

 

- 1 ,236.20 08/02 12400 14

8131069923/3606

-6,311.14

 

 

continued on the next page

Page 5 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 98 01 120

1PswoRLDw1051_Lc 1 Accounc# -2691 1 August1,201810Aug05131,2018

 

Checks - continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Check # Bank reference Amount Date Check # Bank reference Amount
08/03 1240015 813109492047638 -22,304.66 08/27 1240077 813105492873631 -1,200.00
08/16 1240016 813109492625275 -200.00 08/27 1240081* 813108792492238 ~4,631.65
08/03 1240017 813109492219124 -920.03 08/13 1260001* 813108792568657 -223.39
08/07 1240025* 813108192875974 -53,386.20 ` 08/06 1600005* 813104692773973 -241.78
08/07 1240026 813104992830298 -1 12.87 08/06 1600006 813104692773972 -77.54
08/06 1240027 813104792046568 -1,708.59 08/06 1600007 813104792705735 -9,249.05
08/06 1240029* 813104792046558 -426.05 08/06 160001 1 * 813109692475447 -1,230.01
08/06 1240030 813109692474877 -785.29 08/13 1600013* 813103792180652 -15,874.95
08/06 1240032* 813107492030259 -9,520.60 08/08 1600014 813105292394798 -1,062_50
08/06 1240035* 813109692262830 -18,843.75 08/13 1600018* 813105692495294 -160.99
08/06 1240036 813104692755291 -6,450.00 08/13 1600019 813105692495272 -22.70
08/06 1240038* 813109792320437 -3,989.58 08/16 1600021* 813104292368970 -7,759.90
08/13 1240039 813108992923714 -22,320.28 08/13 1600024* 813108792594398 ~1,612.52
08/13 1240041* 813105692495291 -36.69 08/17 1600029* 813104392595055 -35.56
08/13 1240042 813105692492869 -1,880.76 08/17 1600030 813104392595056 -14.48
08/13 1240043 813105692495287 -5.34 08/20 1600033* 813104692140180 -4,023.30
08/13 1240044 813105692492868 -50.77 08/20 1600037* 813109792006526 -896.41
08/13 1240046* 813101492429488 -5,098.36 08/23 1600039* 813100992801340 -5,352.70
08/13 1240047 813108792594400 -14,714.92 08/22 1600040 813105092081235 -1,785.00
08/22 1240051* 813108392900521 -13,362.14 08/23 1600044* 813105092674718 -213.79
08/21 1240052 813104892039054 -63.95 08/23 1600045 813105092674728 -49.88
08/21 1240053 813104892034800 ~4,936.76 08/28 1600046 813105692710904 -20,284.95
08/21 1240055* 813104892034801 -345.14 08/27 1600049* 813108792467291 -3,514_80
08/22 1240057* 813104992393022 -109.89 08/29 1600051* 813102592194364 ~5,352.70
08/23 1240058 813108492235288 -652.43 08/29 1600052 813105892481319 -1,212.50
08/20 1240060* 813106692706067 -6,347.81 08/06 3400013* 813104792046569 -1,151.94
08/23 1240063* 813108492136187 -19,703.72 08/06 3400014 813104792046567 -40.38
08/20 1240064 813104592821886 -1,200.00 08/13 3400015 813105692492866 -754.54
08/23 1240068* 813108492136001 -3,038.40 08/13 3400016 813105692492865 -23.00
08/28 1240069 813109192686045 -24,156.87 08/13 3400017 813105692492867 *1,575.61
08/27 1240070 813105592483615 -21.35 08/13 3400018 813105692492870 -156.83
08/28 1240071 813105692326622 -3,629.11 08/23 3400019 813105092672481 -1,613.47
08/28 1240073* 813105692326618 -70.92 08/23 3400020 813105092672480 -45.48
08/27 1240075* 813107592401638 -4,743.12 08/28 3400021 813105692326623 -1,488.88
08/27 1240076 813108/92591124 -6,649.34 08/28 3400022 813105692326624 -22.61
Total checks -$376,781.56
Total # of checks 76

1 There is o gap in sequential check numbers

Page 6 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 99 01 120

BankofAmerica/’?(
Merrill Lynch

lPs woRLDwiDE 1_1_c 1 Accounr# _2691 1 August 1, 2018 to August31,201s

Your checking account

 

Daily ledger balances

 

 

 

 

 

 

 

Date Balance ($) Date Balance($) Date Balance ($)
08/01 186,108.11 08/13 307,251.83 08/22 244,422.07
08/02 179,120.57 08/14 175,153.88 08/23 213,752.20
08/03 323,342.50 08/15 202,641.23 08/24 288,519.99
08/06 246,977.94 08/16 194,68`1.33 08/27 267,951.38
08/07 193,478.87 08/17 594,325.39 08/28 219,822.60
08/08 238,657.08 08/20 581 ,857.87 08/29 213,677.56
08/10 371 ,763.48 08/21 511,223.84 08/31 228,469.65

 

Page 7 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 100 01 120

1Ps woRLDwiDE LLc 1 Account # _2691 1 August 1, 2018 to August 31, 2018

 

ii11_.<>1":1§nz":nil\/ §r~ii:";?'i

 

Page 8 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 101 01 120

lmportant Messages - Please Read

We want to make sure you stay up-to-date on changes reminders, and other important details that
could impact you.

Changes to reporting cash vault processing issues:

For all deposits or transactions made via cash vault processing (which may include Quick Business Deposit, Night Depository,
Remote Night Depository and ATM Deposits), you must notify the bank of any problems errors or unauthorized transactions
within 45 days of the statement and/or items and/or images being made available to you. This requirement modifies the
current Deposit Account Agreement, which previously allowed for 60 days. |f you do not notify the bank in writing of suspected
problems or unauthorized transactions within 45 days after your statement and/or items and/or images are made available to
you, you agree that you cannot make a claim against us relating to the unreported problems or unauthorized transactions

 

Page 9 of 10

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 102 01 120

1Ps woRLowioE LLc 1 Account # -2691 1 August 1, 2018 to August 31, 2018

 

Page 10 of 10

CaS€ 6219-bk-00511-KS.]

BankofAmerica/"}(
Merrill Lynch

P.O. Box 15284
Wilmington, DE 19850

lPS WORLDW|DE l_l_C

GENERAL

265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, FL 32174-8137

DOC 237 Filed 03/22/19 Page 103 01 120

Customer service information

_»)) Customer service: 1.888.400.9009

-~j bankofamerica.com

g Bank of America, N.A.
P.O. Box 25118
Tampa, Florida 33622-5118

Your Full Ana|ysis Business Checking - Small Business

for)uly 1, 2018 to july 31, 2018
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on july 1, 2018 $4,046.40
Deposits and other credits 402,221.53
Withdrawals and other debits ~127,092.07
Checks -49,551.55
Service fees -0.00
Ending balance on ]uly 31 , 2018 $229,624.31

Plll l ' F (`V(`| F' 87 QPF(" 0 l')Fl |VFRY' P TVPF‘ |NlAGF' A R("' lAX

Account number: -2691

# of deposits/credits 6

# of withdrawals/debits 17

# of days in cycle: 31

Average ledger balance: $93,847.19

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 104 01 120

ipswoRtome Li_c 1 Account# _2691 1 1uiy1,201810101y31,2018

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up~to-date. This includes address email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement ~ When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

E|ectronic transfers ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions direct deposits or withdrawals
point~of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after we sent you the FlRST statement on
which the error or problem appeared

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error promptly. lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems ~ You must examine your statement carefully and prompt|y. You are in the best position to discover
errors and unauthorized transactions on your account, |f you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Memher ch and @ Equal Housing tender

Page 2 of 4

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 105 01 120

`\
BankofAmerlca/’/.,/
Merrill Lynch
1Ps woRLowioE Li_c 1 Accounc# _2691 1 iuiy1,201810101y31,2018

Your checking account

 

Deposits and other credits

Date

Transaction description Customer reference

Bank reference

Amount

 

07/13/18

ACLARA TECHNOLOG DES:AP PAYMENT lD:171077
lNDN:lPS WORLDW|DE, LLC CO |D:1341116600
CCD PMT 1NFO:204907

902394005145865

77,221.16

 

07/17/18

83 Diagnostic La DES:7/16/18 lD: lNDN:lPS
Worldwide CO lD:1474207174 CCD

902397021055770

2,532.80

 

07/20/18

ACLARA TECHNOLOG DES:AP PAYl\/IENT 10:171077
lNDN:lPS WORLDW|DE, LLC CO 10:1341116600
CCD Pl\/lT 1NFO:205087

90230001 1803965

98,994.89

 

07/25/18

Wayne Fue|ing Sy DES:PAYMENTS |D:35557
lNDN:lPS WORLDW|DE LL CO |D:9879950002
CTX ADDlT|ONAL lNFORMATlON lS AVAlLABLE
FOR THlS PMT. CONTACT A TREASURY SALES
OFFlCER FOR ASSlSTANCE.

902305018496821

83,143.05

 

07/27/18

ACLARA TECHNOLOG DES:AP PAYl\/|ENT 10:171077
lNDN:lPS WORLDW|DE, LLC CO |D:13411166OO
CCD PMT 1NFO:205271

902308007683381

139,137.31

 

07/27/18

83 Diagnostics DES:ACH BATCH lD: lNDN:lPS
Worldwide CO lD:XXXXXXXXX CCD

902308007770359

1,192.32

 

Total deposits and other credits

$402,221.53

Page 3 of 4

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 106 01 120

lPs woRLDwiDE Ll.c 1 Account # -2691 1 iuiy 1, 2018 toiuiy 31, 2018

Withdrawals and other debits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Transaction description Customer reference Bank reference Amount
07/19/18 lPS WORLDW|DE LL DES:WEEKLY PAY Fl_# 900400013338802 -33,985.00

18200003768 |NDN:SETT-BATCH 1721588672

CO 10:1721588672 CCD BATCH DESC:ACH ~

O7/19/18
O7/26/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL# 900407017058724 -43,364.41

18207003843 lNDN:SETT-BATCH 1721588672

CO |D:1721588672 CCD BATCH DESC:ACH -

07/26/18
O7/30/18 lPS WORLDW|DE LL DES:WEEKLY PAY FL# 900411027050537 -49,742.66

18211003787 lNDN:SETT-BATCH 1721588672

CO lD:1721588672 CCD BATCH DESC:ACH -

07/30/18
Total withdrawals and other debits -$127,092.07
Checks
Date Check # Bank reference Amount Date Check # Bank reference Amount
07/24 1240018 813108092722285 -6,250.00 07/02 3400005* 813106092664490 -574.46
07/25 1240019 813105392652136 -25.91 07/11 3400007* 813105592229763 ~3,361.89
07/25 1240020 813105292823060 -2,211,80 O7/11 3400008 813105592229764 -110.05
07/25 1240021 813105292823059 -264,79 07/30 3400009 813105792377799 -1,530.84
07/25 1240022 813101792291381 -22,174.55 07/30 3400010 813105792377802 -145.86
07/26 1240023 813108292460602 -10,785.68 07/30 3400011 813105792377801 -832.65
07/25 1240024 813108192642982 -1,259.62 07/30 3400012 813105792377800 -23.45

Total checks -$49,551.55
Total # of checks 14

* There is a gap in sequential check numbers
Daily ledger balances
Date Balance ($) Date Balance($) Date Balance ($)
07/01 4,046.40 07/17 79,753.96 07/25 195,720.23
07/02 3,471.94 O7/19 45,768.96 07/26 141,570.14
07/11 0.00 07/20 144,763.85 07/27 281,899.77
07/13 77,221.16 07/24 138,513.85 07/30 229,624.31

 

Page 4 of 4

CaS€ 6219-bl<-00511-KS.]

BankofAmerica/’?/
Merrill Lynch

P.O. Box 15284
Wilmington, DE 19850

lPS WORLDW|DE LLC

GENERAL

265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, FL 32174-8137

DOC 237 Filed 03/22/19 Page 107 01 120

Customer service information

__1)) Customer service: 1.888.400.9009

t bankofamerica.com

§ Bank of America, N.A.
P.0. Box 25118
Tampa, Florida 33622-5118

 

1 Please see the lmportant Messages - Please Read section of your statement for important details that could impact you.

 

Your Ful| Ana|ysis Business Checking - Small Business

forjune 1, 2018 tojune 30, 2018
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on june 1, 2018 50.00
Deposits and other credits 5,984.20
Withdrawals and other debits -0.00
Checks ~1,937.80
Service fees -0.00
Ending balance on lune 30, 2018 $4,046.40

wl l ' F (`V(`l F' 87 QPF\"' 0 DFl lVFRV' P TVPF' llVlAGl-" A R(" lA)(

Account number: -2691

# of deposits/credits 3

# of withdrawals/debits 2

# of days in cycle: 30

Average ledger balance: $1,204.43

Dcdcx ’1 an.
tube 4. vi v

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 108 01 120

lPswoRLowioE Li_c 1 Account# -2691 1 10ne1,20181010ne30,2018

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

How to Contact Us - You may cali us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up-to*date. This includes address email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

E|ectronic transfers ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATl\/l transactions direct deposits or withdrawals
point-of~sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error promptly lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your statement carefully and promptly You are in the best position to discover
errors and unauthorized transactions on your account, lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Member Folc and @ Equai l-iousing tender

Page 2 of 6

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 109 01 120

BankofAmerica/’>(
Merrill Lynch

Your checking account

lPswoRLowioE Li.c 1 Account#_2691 1 10ne1,2018101une 30,2018

 

Deposits and other credits

 

 

 

 

 

 

 

 

 

 

Date Transaction description Customer reference Bank reference Amount
06/07/18 83 Diagnostics DES:ACH BATCH lD: lNDN:lPS 902357021311475 1,937.80
Worldwide CO 1D:XXXXXXXXX CCD
06/21/18 83 Diagnostics DES:ACH BATCH lD: lNDN:lPS 902371018303385 574.46
Worldwide CO lD:XXXXXXXXX CCD
06/29/18 83 Diagnostics DES:ACH BATCH lD: lNDN:lPS 902380001590465 3,471.94
Worldwide CO lD:XXXXXXXXX CCD
Total deposits and other credits $5,984.20
Checks
Date Check # Bank reference Amount Date Check # Bank reference Amount
06/19 3400001 813104492918223 -1,746.98 06/20 3400002 813104692813370 -190.82
Total checks -$1,937.80
Total # of checks 2
Daily ledger balances
Date Balance ($) Date Balance(S) Date Balance ($)
06/07 1,937.80 06/20 0.00 06/29 4,046.40
06/19 190.82 06/21 574.46

 

Page 3 of 6

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 110 01 120

lPswoRLowloE LLc 1 Accounc#_2691 1 June1,2o18wjune3o,2018

 

`r"=..: s ., t 1 ; ,\_1,,,».;
1111",>:§§§1;€1111.'1,'111,;(

 

Page 4 of 6

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 111 01 120

lmportant Messages - Please Read

We want to make sure you stay up-to-date on changes reminders, and other important details that
could impact you.

Thank you for being a valued customer of Bank of America Merrill Lynch. The purpose of this message is to remind you of the
Deposit Agreement and Disclosures Booklet that governs use of your deposit account, and where a copy of the agreement can
be viewed All clients at the time of account opening, are provided with the standard disclosure Your continued use and

maintenance of your account constitute your receipt, review of, and acceptance of the Agreement. A current copy can be found
by logging into bofaml.com/depositagreement.

 

Page 5 of 6

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 112 01 120

1PswoRLowioei_1_c 1 Accounc# -2691 1 june1,20181010ne30,2018

 

Page 6 of 6

CaS€ 6219-bl<-00511-KS.]

BankofAmerica/’>.,/
Merrill Lynch

P.O. Box 15284
Wilmington, DE 19850

lPS WORLDW|DE LLC

GENERAL

265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, Fl_ 32174-8137

DOC 237

Filed 03/22/19 Page 113 01 120

Customer service information

})) Customer service: 1,888.400.9009

, to bankofamerica.com

g Bank of America, N.A.
P.O. Box 25118
Tampa, Florida 33622-5118

 

1 Please see the lmportant Messages - Please Read section of your statement for important details that could impact you.

 

Your Full Ana|ysis Business Checking - Small Business

for May 1, 2018 to May 31, 2018
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on May 1, 2018 $0.00
Deposits and other credits 0.00
Withdrawals and other debits -0.00
Checks -0.00
Service fees -0.00
Ending balance on May 31, 2018 $0.00

PllLL' F (`V(`l F' 87 QPF(" 0 l')Fl lVFRV' P TYPF‘ lMAGF' A B(" lA)(

Account number: _2691

# of deposits/credits 0

# of withdrawals/debits 0

# of days in cycle: 31

Average ledger balance: $0.00

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 114 01 120

lPs woRLowiDE LLc 1 Account # -2691 1 May 1, 2018 to May 31, 2018

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

Electronic transfers ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions direct deposits or withdrawals
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can We must hear from you no later than 60 days after we sent you the FlRST statement on
which the error or problem appeared

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error promptly. lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account, lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Member FD|C and @ Equa| Housing Lender

Page 2 of 4

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 115 Of 120

important Messages - Please Read

We want to make sure you stay up-to-date on changes reminders, and other important details that
could impact you.

Thank you for being a valued customer of Bank of America Merrill Lynch. The purpose of this message is to remind you of the
Deposit Agreement and Disclosures Booklet that governs use of your deposit account, and where a copy of the agreement can
be viewed. A|l clients at the time of account opening, are provided with the standard disclosure Your continued use and

maintenance of your account constitute your receipt, review of, and acceptance of the Agreement A current copy can be found
by logging into bofaml.com/depositagreement.

 

Page 3 of 4

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 116 Of 120

IPS woRLDwioE LLC | Account # _2691 1 May 1, 2018 to May 31, 2018

 

 

Page 4 of 4

CaS€ 6219-bk-00511-KS.]

BankofAmerica”`/\.,/
Merrill Lynch

P.O. Box 15284
Wilmington, DE 19850

lPS WORLDW|DE LLC

GENERAL

265 CLYDE MORR|S BLVD STE 100
ORMOND BEACH, FL 32174-8137

DOC 237

Filed 03/22/19 Page 117 Of 120

Customer service information

y»,)) Customer service: 1.888.400.9009

y bankofamerica.com

;1: Bank of America, N.A.
P.O. Box 25118
Tampa, Florida 33622-5118

Your Full Ana|ysis Business Checking - Small Business

for Apl'll 1, 2018 to Apl'il 30, 2018
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on April 1, 2018 $0.00
Deposits and other credits 0.00
Withdrawals and other debits -0.00
Checks -0.00
Service fees -0.00
Ending balance on Apri| 30, 2018 $0.00

El 'E (l!l E' 52 SPF("(') l')FilVFRY'p TVFF' llVlAGF'A R("Fl

Account number: -2691

# of deposits/credits: 0

# of withdrawals/debits 0

# of days in cycle: 30
Average ledger balance: $0.00

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 118 Of 120

iPs woRLDwiDE Li_c l Account # _2691 l April 1, 2018 co April 30, 2018

lMPORTANT lNFORMATlON:
BANK DEPOS|T ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

E|ectronic transfers: ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions direct deposits or withdrawals
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the F|RST statement on
which the error or problem appeared

- Tell us your name and account number.

~ Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error promptly. lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your Statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may also review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Member FD|C and @ Equa| Housing Lender

Page 2 of 2

CaS€ 6219-bk-00511-KS.]

BankofAmerica”z
Merrill Lynch

P.O. Box 15284
Wilmington, DE 19850

lPS WORLDW|DE LLC

GENERAL

265 CLYDE MORRlS BLVD STE 100
ORMOND BEACH, Fl_ 32174-8137

DOC 237

Filed 03/22/19 Page 119 Of 120

Customer service information

`»)) Customer service: 1.888.400.9009

' ti bankofamerica.com

g Bank of America, N.A.
P.O.r Box 25118
Tampa, Florida 33622-5118

Your Full Ana|ysis Business Checking - Small Business

for March 21, 2018 to March 31, 2018
lPS WORLDW|DE LLC GENERAL

Account summary

 

 

 

 

 

Beginning balance on March 21, 2018 $0.00
Deposits and other credits 0.00
Withdrawals and other debits -0.00
Checks -0.00
Service fees -0.00
Ending balance on March 31, 2018 $0.00

_PU|_L__E' C!(l] E' 52 SPF(" 0 DF|_|VFRV' P TVPF' lMAGF' A R(" Fl

Account number: -2691

# of deposits/credits 0

# of withdrawals/debits 0

# of days in cycle: 11

Average ledger balance: $0.00

Dan'n ’l nf ’)
l tab vavava

CaSe 6219-bl<-00511-KS.] DOC 237 Filed 03/22/19 Page 120 Of 120

iPs woRLowiDE i_Lc l Account # _2691 l March 21, 2018 to March 31, 2018

lMPORTANT lNFORMATlON:
BANK DEPOSlT ACCOUNTS

 

How to Contact Us - You may call us at the telephone number listed on the front of this statement

Updating your contact information- We encourage you to keep your contact information up-to-date. This includes address email
and phone number. lf your information has changed the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers

Electronic transfers ln case of errors or questions about your electronic transfers- lf you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions direct deposits or withdrawals
point~of»sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FlRST statement on
which the error or problem appeared

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
why you need more information

~ Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes we will investigate your complaint and will
correct any error promptly lf we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation

For other accounts we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account lf you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us for the problems or unauthorized transactions

Direct deposits - lf you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled You may aiso review your activity online or
visit a financial center for information

© 2018 Bank of America Corporation

Bank of America, N.A. Member Fch and @ Equa| Housing Lender

Page 2 of 2

